Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 1 of 188
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 2 of 188
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 3 of 188
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 4 of 188
                                                                  Filed for Record
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page   5 of 188
                                                                  3/10/2021  9:03 AM
                                                                              Rhonda Barchak, District Clerk
                                                                              Brazoria County, Texas
                                                                              111847-CV
                                                                              Jody Stutts, Deputy
                                           111847-CV
                                CAUSE NO. ______________

Sarah Palmquist, Individually                  §            IN THE DISTRICT COURT OF
and as Next Friend of                          §
E.P., a Minor,                                 §
and Grant Palmquist,                           §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §            BRAZORIA COUNTY, TEXAS
                                               §
The Hain Celestial Group, Inc.; and            §
Whole Foods Market, Inc.                       §
                                               §
       Defendants.                             §                 ____ JUDICIAL DISTRICT


                                      ORIGINAL PETITION


       COME NOW, Plaintiffs, Sarah Palmquist, Individually and as Next Friend of E.P., a

Minor, and Grant Palmquist (collectively “Plaintiffs”) complaining of The Hain Celestial

Group, Inc.; and Whole Foods Market, Inc. (collectively referred to as “Defendants”), and

would respectfully show the Court the following:

                                              I.

                                      NATURE OF ACTION

       1.      A recent Congressional committee report concluded that several commercial

baby foods are tainted with significant levels of toxic heavy metals including arsenic, lead,

cadmium, and mercury. 1 Both the Food and Drug Administration and the World Health

Organization agree that these metals are not only dangerous to human health in general but are



1
 See Exhibit 1: “Baby Foods Are Tainted with Dangerous Levels of Arsenic, Cadmium, and
Mercury,” Staff Report, Subcommittee on Economic and Consumer Policy Committee on
Oversight and Reform U.S. House of Representatives, February 4, 2021.
       Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 6 of 188




particularly dangerous to infants and young children, who are highly vulnerable to their

neurotoxic effects. Specifically, studies have shown that infants and children exposed to high

levels of these toxic metals have a high risk of developing serious neurological and

developmental disorders. In short, “[t]oxic heavy metals endanger infant neurological

development and long-term brain function.” 2

           2.   The Hain Celestial Group, Inc. (“Hain”) sells organic baby food nationwide

under the “Earth’s Best Organic” brand name. As the Report points out, Hain knew that its

baby food contained high levels of toxic metals yet chose to continue to sell its products to

children while hiding the true nature of their contents.

           3.   Plaintiffs Grant and Sarah Palmquist were innocent consumers who purchased

the Earth’s Best Organic products convinced that they were buying the highest quality and

safest nutrition available for their infant child E.P. Sadly, Hain’s products have severely and

permanently damaged E.P.’s brain and neurological function. Plaintiffs bring this suit for

damages they have suffered due to Defendants’ production, marketing, distribution, and sale

of baby food that contained unsafe levels of toxic heavy metals that have permanently injured

E.P.

                                                II.

                                         JURISDICTION

           4.   Plaintiffs’ claims against all defendants are intended to and do arise exclusively

under the laws of Texas.




2
    Id. at 2.
                                                2
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 7 of 188




       5.     The Court has jurisdiction over this case because Plaintiffs seek damages within

its jurisdictional limits. Further, this case is not removable because Plaintiffs have not made

any federal claims and complete diversity is lacking. 28 U.S.C. § 1332(c)(1). Plaintiffs and

Defendant Whole Foods Market, Inc. are residents of the state of Texas. In addition, to the

absence of federal question or diversity jurisdiction, removal jurisdiction does not exist as

Whole Foods Market, Inc. is a corporate citizen of Texas. See 28 U.S.C. § 1441(b)(2) (“A civil

action otherwise removable solely on the basis of jurisdiction under section 1332(a) of this

title may not be removed if any of the parties in interest properly joined and served as

defendants is a citizen of the State in which such action is brought.”).

                                              III.

                                            VENUE

       6.     Venue is proper in this County pursuant to Texas Civil Practice and Remedies

Code Section 15.002(a)(1) because all or a substantial part of the events or omissions giving

rise to the claim occurred in this County. Specifically, Plaintiffs are residents of Brazoria

County. Further, Brazoria County is the place where E.P. consumed the majority of Earth’s

Best Organic products that caused his injuries, thus Plaintiffs’ cause of action accrued here.

See TEX. CIV. PRAC. & REM. CODE 15.002(a)(4).

                                              IV.

                                          DISCOVERY

       7.     Plaintiffs request that discovery in this matter be conducted under Level 2 of the

Texas Rules of Civil Procedure.

                                               V.

                                           PARTIES

                                                3
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 8 of 188




       8.     Plaintiff Sarah Palmquist resides in Texas and is E.P.’s natural mother. Sarah

Palmquist brings claims individually and on behalf of and as next friend of her minor child

E.P.

       9.     Plaintiff Grant Palmquist resides in Texas and is E.P.’s natural father.

       10.    The Hain Celestial Group, Inc., is a Delaware corporation with its principal

place of business in New York. Hain sells its baby food under the “Earth’s Best Organic” brand

name. Earth’s Best Brand baby food is sold nationwide, including throughout the state of

Texas. Hain Celestial Group, Inc. can be served with process through its registered agent: CT

Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

       11.    Defendant Whole Foods Market Inc. is a Texas corporation with its principal

place of business in Austin, Texas. Whole Foods Market, Inc. sells Earth’s Best Brand baby

food at its Texas locations including at the 4004 Bellaire Blvd, Houston, TX 77025 location

where Plaintiffs purchased baby food for E.P. Whole Foods Market, Inc. can be served via its

registered agent: CT Corporation System, at 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

                                             VI.

                                            FACTS

                          The February 4, 2021 Committee Report

       12.    In August 2019, the FDA received a secret slide presentation from Hain, the

maker of Earth’s Best Organic baby food, that revealed the presence of high levels of toxic

heavy metals in Hain’s finished baby food products. The presentation, entitled “FDA Testing

Results Investigation” revealed that half of Hain’s finished rice products tested contained 100

ppb (parts per billion) or more of organic arsenic with one product registering as high as 129



                                              4
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 9 of 188




ppb. This represents a level that matches or exceeds the FDA’s “dangerously high” 100 ppb

level for inorganic arsenic for infant rice cereal.

       13.     The FDA learned that Hain’s policy to test ingredients severely

underrepresented the levels of heavy toxic metals in Hain’s finished baby food products. In

fact, Hain’s finished baby food products contained between 28% and 93% more inorganic

arsenic than Hain estimated it would find based on Hain’s ingredient testing method. Hain

tested several products for the FDA presentation and found that all of its finished baby food

products contained higher levels of arsenic than were reflected in tests of Hain’s individual

raw ingredients. These tests put the FDA on notice that Hain’s finished baby foods posed a

high risk to babies that consumed Hain products.

       14.     Armed with this knowledge, the United States House of Representatives

Committee on Oversight and Reform’s Subcommittee on Economic and Consumer Policy

investigated Hain and several other organic baby food providers and subsequently released a

report entitled “Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium,

and Mercury.” The Report gathered findings regarding the presence of heavy toxic metals in

organic baby food products like Hain’s Earth’s Best Organic line. Hain provided the

Subcommittee with its internal testing policies, test results for both its ingredients and finished

products, and documentation regarding Hain’s policies as to its ingredients and finished

products that exceeded its internal testing limits. The Report outlines several disturbing

findings regarding the level of dangerous heavy metals in Hain’s organic baby food products.

                      Hain products contain high levels of toxic metals.

       15.     Inorganic arsenic, lead, cadmium, and mercury are toxic heavy metals that are

extremely dangerous to human health and particularly dangerous to babies and children
                                                 5
      Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 10 of 188




especially when consumed in high levels. Babies and children and most vulnerable to the

damaging neurotoxic effects these metals can have on the neurological system where even low

levels of exposure can cause irreversible brain damage.

          16.     According to the Report, Hain distributed and sold its organic baby food

products despite these products containing dangerously high amounts of arsenic, lead,

cadmium, and mercury. Hain’s internal company standards permitted sale of its products

despite these dangerously high levels of these toxic metals. Hain’s internal policies set a

standard of 200 ppb for arsenic, lead, and cadmium (the Report found that Hain did not test

for mercury) in some of its ingredients. Sadly, Hain far exceeded its internal standards and

used ingredients containing 353 ppb lead and 309 ppb arsenic. To compound matters, Hain

likely added additional ingredients, like its vitamin/mineral pre-mix, that also contained high

levels toxic heavy metals.

                            Heavy toxic metals like those in Hain’s baby
                           food products are a danger to young children.

          17.     When babies and young children are exposed to heavy toxic metals, the effects

can be devastating. “Babies’ developing brains are ‘exceptionally sensitive to injury caused by

toxic chemicals, and several developmental process have been shown to be highly vulnerable

to chemical toxicity.’” 3 The risk of injury and developmental issues is particularly high in

infants due to babies’ inability to absorb heavy toxic metals in high amounts. Exposure to

heavy toxic metals in early developmental stages can lead to untreatable and permanent brain

damage. Studies have shown that exposure to high amounts of lead, for example, can cause IQ

loss, brain tumors, and traumatic brain injuries.


3
    Ex. 1: Report, at 9.
                                                6
      Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 11 of 188




          18.     The FDA has declared that inorganic arsenic, lead, cadmium, and mercury can

cause severe harmful effects to infants and children and that exposure to these metals can lead

to serious illness, severe impairment, and in high doses death. The FDA has cautioned that

infants and children face the greatest risk of harm from toxic heavy metal exposure.

          19.     “Arsenic is ranked number one among substances present in the environment

that pose the most significant potential threat to human health . . .” 4 Arsenic is particularly

damaging to the central nervous system and can have devastating effects on cognitive

development in children. Boys in particular are more susceptible to arsenic’s neurotoxicity.

Studies have shown that exposure to arsenic levels greater than 5 ppb poses a significant threat

to cognitive development in young children. In fact, exposure past this “important threshold”

leads to decreased global motor, gross motor, and fine motor function scores in young children.

          20.     Lead is the number two most dangerous substance present in the environment

that poses a significant threat to human health. Even small doses of exposure are hazardous to

young children and is associated with a broad range of serious health problems. “Lead is

associated with a range of bad health outcomes including behavioral problems, decreased

cognitive performance, delayed puberty, and reduced postnatal growth.” 5 Infants and young

children that are exposed to high levels of lead often experience negative neurological effects

and decreased brain and nervous system development. Children who have been exposed to

lead often suffer from learning disabilities, behavioral disabilities, and low IQ. The cognitive

effects of lead exposure to infants and young children are often permanent.




4
    Ex. 1: Report, at 10.
5
    Ex. 1: Report, at 11.
                                                7
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 12 of 188




       21.    Cadmium is number seven on the list of dangerous substances present in the

environment. Cadmium is associated with IQ loss and development of ADHD. Boys, in

particular, suffer higher rates of IQ loss when exposed to high levels of cadmium.

       22.    Mercury is number three on the list of dangerous substances present in the

environment. Higher blood mercury levels in young children has been associated with

developmental and cognitive injuries and other behavioral problems.

                       Hain products contain high levels of arsenic.

       23.    Inorganic arsenic consumption by babies is unsafe at any level. The FDA has

set a maximum inorganic arsenic level of 10 ppb for bottled water. Testing showed that Hain’s

baby food products contain as much as 129 ppb inorganic arsenic. And that Hain uses

ingredients that tested as high as 309 ppb arsenic. Hain also uses a vitamin pre-mix that

contains 223 ppb arsenic, and raisin and wheat flour containing 200 ppb arsenic. At least 24

ingredients used by Hain in its organic baby food products tested at more than 100 ppb arsenic.

Hain set its own internal standard for arsenic at 200 ppb which allowed it to justify accepting

wheat flour and rice that contained between 150-200 ppb arsenic. And Hain’s finished baby

food products contained more arsenic than the ingredients 100% of the time. In fact, arsenic

levels of Hain’s finished products were found to be 28-93% higher than the ingredients alone.

                         Hain products contain high levels of lead.

       24.    Health experts agree that lead levels in baby food should not exceed 1 ppb. Hain

has used ingredients containing as much as 352 ppb lead. A total of 88 ingredients used by

Hain tested at levels over 20 ppb lead with six ingredients testing as high as 200 ppb lead. At

least 27% of Hain ingredients tested at over 5 ppb lead. And not a single ingredient tested

showed levels below 1 ppb lead. Hain set an internal limit of 200 ppb for lead in five of its
                                              8
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 13 of 188




ingredients. These levels are 40 times higher than the FDA’s guidance for lead ppb in bottled

water. These standards surpass every existing regulatory standard for lead.

                        Hain products contain high levels of cadmium.

       25.     The World Health Organization has set a standard of 3 ppb cadmium while

Consumer Reports advises a limit of 1 ppb cadmium in fruit juices. Testing showed that Hain

used ingredients in its baby food products containing up to 260 ppb cadmium. And testing

revealed that 102 Hain ingredients tested over 20 ppb cadmium—20 times the level

recommended by Consumer Reports.

                        Hain products contain high levels of mercury.

       26.     The EPA has capped mercury in drinking water at 2 ppb. Consumer advocates

urge even stricter standards for baby food products from companies like Hain. Some groups

have called for a goal of no measurable amount of mercury in baby food. From the documents

produced to the Subcommittee by Hain, there is no indication that Hain even tests for mercury

in its finished products.

     Hain distributes its products nationwide, including to Texas Whole Foods stores.

       27.     Hain distributes and sells its Earth’s Best Organic baby food products

throughout the country using large retail chains including Whole Foods, Target, Smiths Food

and Drug, Walgreens, CVS Pharmacy, and Randalls Food Market. Hain’s products are also

available through online retailers like Amazon, Instacart, and Walmart.

                Plaintiffs purchased Earth’s Best products for their son E.P.

       28.     Dr. Sarah Palmquist, as a board-certified radiologist and Assistant Professor with

M.D. Anderson, and Grant Palmquist, as a Logistics Analyst, understand that what a child eats

lays the foundation for their development and their future. Plaintiffs, Sarah and Grant Palmquist,

                                                9
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 14 of 188




conducted significant research into the food that they would provide their son. After reviewing the

products on the market, the Palmquists decided that Earth’s Best was the best organic baby food

on the market and believed that they were providing their son with the highest quality and safest

nutrition possible. Dr. Sarah and Grant Palmquist were loyal Earth’s Best customers and purchased

these products from Whole Foods.

   E.P. consumed primarily Earth’s Best products throughout his developmental years.

       29.     As a newborn infant, E.P. was placed on Earth’s Best Organic Dairy Infant Formula

with Iron to supplement the breast milk being provided by his mother. From E.P.’s birth until eight

months of age, E.P. would consume approximately 2-3 cans of Organic Dairy Infant Formula per

month. E.P. drank Earth’s Best formula nearly exclusively. At the age of six months, E.P. was

introduced to Earth’s Best Organic Rice Cereal and then quickly introduced to other Earth’s Best

baby foods that included Earths’ Best Whole Grain Oatmeal Cereal, Earth’s Best Whole Grain

Oatmeal Cereal, Earth’s Best Stage 1 foods, which included Sweet Potatoes, First Peas, First

Bananas, First Prunes, First Apples, and First Pears.

       30.     E.P. was switched fully over to the Earth’s Best formula when Dr. Sarah Palmquist

had to cease breastfeeding at the age of eight months. At this point, E.P.’s consumption of Earth’s

Best Organic Dairy Infant Formula increased to 4-5 canisters per month in addition to his eating

of the Earth’s Best cereals and Stage 1 foods. Shortly after learning to eat Stage 1 foods, E.P.

graduated to Stage 2 foods that included Earth’s Best Winter Squash, Earth’s Best Sweet Potato

& Chicken Dinner, Earth’s Best Pears & Mangos, Earth’s Best Vegetable Turkey Dinner, Earth’s

Best Spinach & Potato, and Earth’s Best Sweet Potatoes. When E.P. was developmentally ready

and of age, he again graduated to the next level of foods. The Earth’s Best Stage 3 foods that E.P.

ate included Earth’s Best Tender Chicken & Stars, Earth’s Best Apple Cinnamon Oatmeal, Earth’s



                                                10
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 15 of 188




Best Vegetable Soup, Earth’s Best Spring Vegetables & Pasta, Earth’s Best Sweet Peas &

Creamed Spinach Medley, and Earth’s Best Zucchini Broccoli Medley.

       31.     As E.P. approached ten to eleven months until approximately three years old, E.P.

also ate the pouches made by Earth’s Best that includes Earth’s Best Organic Beef Medley with

Vegetables, Earth’s Best Organic Chicken Pot Pie, Earth’s Best Organic Turkey Quinoa Apple

Sweet Potato, Earth’s Best Organic Pear Carrot Apricot, and Earth’s best Organic Fruit Yogurt

Smoothies. Being a toddler, E.P. also devoured snacks, these snacks included Earth’s Best Sunny

Days Snack Bars (Apple), Earth’s Best Organic Garden Veggie Straws, Earth’s Best Organic

Crunchin’ Crackers, and Earth’s Best Organic Sunny Days Snack Bars (Strawberry). E.P.

consumed Earth’s Best baby food nearly exclusively.

                    As a result of high levels of toxic metals in his system,
                    E.P. now suffers from severe brain and bodily injuries.

       32.     E.P. was born on September 27, 2014, to Sarah and Grant Palmquist after a healthy

and uneventful pregnancy by his mother, Dr. Sarah Palmquist. Following routine postnatal care,

E.P. was released home into the care of his parents. E.P. was a healthy, happy, and social baby boy

and was excelling at meeting his developmental milestones until shortly before he turned three

years old when he began to exhibit symptoms of brain damage. E.P. went from a vibrant, active,

and talkative toddler to suffering from concrete and sustained abnormalities that would be

diagnosed as brain damage resulting from confirmed heavy metal toxicity. E.P., at the current age

of 6, now requires round-the-clock care, is not toilet trained, suffers from gastrointestinal issues,

has a significant loss of fine and gross motor skills, has aggression issues, and is unable to

communicate with his parents and caregivers. E.P. requires constant monitoring to ensure that he

does not injure himself or elope.




                                                 11
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 16 of 188




       33.     In the period between May to August 2017, at 2 years and 8 months old, E.P.

demonstrated a rapid regression in all areas of development. The loquacious two-year-old was now

unable to communicate and became clumsy, slow, and demonstrated severely regressed gross and

fine motor function. E.P. additionally developed chronic diarrhea which often occurred up to 6-8

times per day, and a severely bloated stomach.

       34.     From August 2017 through December 2017, Plaintiffs Sarah and Grant Palmquist,

visited with several doctors and therapists in an attempt to diagnose, treat, and manage the rapid

regression that E.P. was experiencing. In December 2017, the Palmquists consulted with a

developmental pediatrician with MAPS (Medical Academy of Pediatric Special Needs)

certification. After taking an extensive clinical history, evaluating, and observing, E.P., the doctor

initiated a medical workup that included testing for heavy metal toxicity, standard bloodwork,

MTHFR genetic variant analysis and a stool sample. The two tests ordered to evaluate for heavy

metal toxicity were a hair sample, which analyzes the amount of excreted heavy metals, and a

urine porphyrins test, which analyzes ratios of abnormal porphyrins excreted in the urine. In a

urine porphyrin test, the presence and concentration of various abnormal porphyrins correspond to

levels of heavy metals in the body.

       35.     E.P. was found to have severe heavy metal toxicity. Both tests showed a high level

of heavy metals, notably greater than the 99th percentile on the hair test. The doctor said that it was

one of the worst cases the doctor had ever seen. At this time, the reports of high metal toxicity in

Earth’s Best baby foods were not known to the general public. To address the heavy metal toxicity,

the doctor recommended low-dose frequent oral chelation. A method of chelation that involves

taking a low-dose oral chelator based on the patient’s weight and is taken at 4-hour intervals for

72 hours, followed by 4 days off. This low-dose chelation method continued for months where



                                                  12
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 17 of 188




E.P’s family members were required to wake every few hours three days a week to administer the

medication. E.P. then started transdermal chelation for continued efforts to lower E.P.’s heavy

metal load.

       36.     The stool test demonstrated an abnormal bacterial overgrowth of yeast and

Clostridia bacteria. Plaintiffs were told that the presence of heavy metal toxicity can result in

gastrointestinal tract dysbiosis. For this dysbiosis, or microbial imbalance, E.P. was treated with

antibiotics and antifungals for three months and then placed on maintenance medication.

       37.     In December 2017, Plaintiffs, Dr. Sarah Palmquist and Grant Palmquist, requested

a 23-hour electroencephalogram (EEG) to rule out a seizure disorder as the reason for E.P.’s

unexplained regression. Plaintiffs were aware that sometimes seizure activity can be present

without the typical clinical presentations and that sometimes the only symptom is the loss of

language. This EEG was interpreted as negative for a seizure disorder. Again, the Plaintiffs were

left without a diagnosis for their son’s decline and extreme heavy metal toxicity.

       38.     E.P. was again tested for heavy metals with a urine porphyrin test in August 2018,

and again E.P. demonstrated an extremely high toxic load. The physician who ordered the test is

another MAPS physician who specializes in pediatric acute onset neuropsychiatric syndrome. The

doctor stated that it was one of the worst cases he had ever seen and was baffled by the high load

of heavy metals and that he was “loaded with mercury.” Blood work was ordered by another of

E.P.’s treating physicians to test for infectious or autoimmune causes for epilepsy. Again, no other

definitive cause of E.P.’s severe toxic heavy metal load was found.

       39.      Further testing and treatment that Plaintiffs endured in their search for a cause of

E.P.’s brain damage and developmental regression included whole exome genetic sequencing

ordered by a pediatric neurologist. This genetic sequencing was ordered on E.P., as well as Dr.



                                                13
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 18 of 188




Sarah Palmquist and Grant Palmquist. No genetic abnormalities tested for on that exam were found

in E.P., Sarah Palmquist, or Grant Palmquist. The doctor performed additional testing, and this

included genetic testing for chromosomal deletions and translocations, inherited mitochondrial

disorders, and metabolic disorders; all of which were negative. Due to newly discovered genetic

mutations, in January 2021, an additional query was made on E.P.’s genetic data and this too was

negative.

          40.     In April 2019, another 23-hour EEG was ordered after E.P. developed a further loss

of language after the age of 3 in combination with Sarah Palmquist witnessing what she thought

may be signs of a clinical seizure, notably uncontrollable writhing movements on the floor as well

as abnormal movements of the facial muscles. The April 2019 EEG was abnormal, consistent with

diffuse     bilateral   frontotemporal   epileptiform   discharges,   diffuse   slowing,   and   mild

encephalopathy. This result of the EEG was not consistent with any known childhood epilepsy

disorder. Research demonstrates that heavy metal toxicity can induce seizures. E.P. was then

placed on an anti-epileptic drug in which he remains on today. During the time seizure activity

was suspected by Dr. Sarah Palmquist and treatment for seizures was initiated, chelation therapy

was stopped for safety reasons. Once the seizures were diagnosed and treated with anti-epileptic

medication, E.P. had a follow-up EEG that demonstrated no seizure activity in September 2019.

Chelation was reinitiated until treatment was started for his gastrointestinal injuries.

          41.     From September 2019 through December 2019, Plaintiffs consulted with two

physicians specializing in gastrointestinal (GI) disorders in children. These doctors were able to

diagnose diffuse inflammation throughout the GI tract. While E.P. was initially placed on a

systemic steroid and saw improvement in his GI issues, steroids are not a long-term answer to a

chronic injury. Effort was then turned to healing his GI tract since a large portion of detoxification



                                                  14
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 19 of 188




occurs through the bile excreted from the liver. E.P. was placed on several antibiotics to eradicate

the dysbiotic bacteria, and then high doses of probiotics. After treatment, some of E.P.’s GI issues

have improved in terms of consistency and frequency of bowel movements. However, the brain

damage resulting in profound developmental delay and intellectual impairment remains.

       42.     Extensive diagnostic testing, including lab work, genetic sequencing, EEGs, a brain

MRI, and expert clinical assessment by multiple physicians have ruled out numerous potential

other causes of E.P.’s brain damage. Abnormal pregnancy, birth trauma, genetic causes, structural

brain abnormalities, childhood epilepsy disorder, metabolic, and infectious causes have also been

excluded. Further, E.P. has never experienced trauma to his head nor any other region of his body.

While some of E.P.s gastrointestinal issues have improved, E.P. remains profoundly brain

damaged. E.P. functions at the level of a child aged two years or younger. His communication

skills are in the <1 percentile for his age and he is not even able to undergo IQ testing due to his

severe impairments. Numerous peer reviewed authoritative articles have evidenced the association

between brain damage and GI issues in infants when chronically exposed to heavy metals in

infancy. E.P. has been irreparably harmed from his chronic heavy metal exposure during his

pivotal development as an infant and young child due to Earth’s Best baby formula and baby food.

                                               VII.

                                       CAUSES OF ACTION

                             A. Negligence against All Defendants

       43.     Plaintiffs incorporate by reference the facts and allegations of the preceding

paragraphs.

       44.     Plaintiffs were injured because of Defendants’ negligence and gross negligence

when Defendants negligently:


                                                15
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 20 of 188




                  a. designed, produced, marketed, and distributed baby food products with

                      dangerous levels of heavy toxic metals;

                  b. failed to warn Plaintiffs regarding the dangerous amounts of heavy

                      toxic metals present in Hain’s Earth’s Best Organic baby food

                      products;

                  c. failed to properly label its products knowing that the products

                      contained dangerous levels of heavy toxic metals;

                  d. failed to comply with applicable standards, rules, and regulations

                      regarding safe levels of arsenic, lead, cadmium, and mercury;

                  e. failed to adequately test its ingredients and its final products for

                      dangerous levels of heavy toxic metals;

                  f. committed other acts deemed negligent and grossly negligent.

       45.     Defendants owed Plaintiffs a duty to provide safe products and to adequately

warn them of the levels of heavy toxic metals contained in those products. As outlined above,

Defendants breached those duties. These breaches were both the cause in fact and proximate

cause of Plaintiffs’ injuries. As a result of Defendants’ negligence, Plaintiff E.P. sustained

severe injuries to his body, including severe brain damage and neurological injuries from

which he will never fully recover. His injuries have resulted in physical pain, mental anguish,

and other medical problems. Plaintiffs Grant and Sarah Palmquist have suffered severe pain,

mental anguish, and emotional distress due to their son’s injuries. Plaintiffs have incurred and

will continue to incur pharmaceutical and medical expenses in connection with E.P.’s injuries.

Plaintiffs are entitled to recover for their injuries. Defendants’ actions were done with reckless



                                               16
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 21 of 188




disregard to a substantial risk of bodily injury. Accordingly, Plaintiffs are entitled to punitive

damages.

        46.     Furthermore, Plaintiffs are entitled to punitive damages because Defendants’

actions were grossly negligent. Defendants acted with flagrant and malicious disregard for

Plaintiff E.P.’s health and safety. Defendants knew the extreme risks posed by the high levels

of heavy toxic metals in their baby food products but ignored those risks and intentionally sold

the products knowing of the dangers to babies and children like Plaintiff. Further, Defendants

failed to warn Plaintiffs of the extreme risk and hazard Earth’s Best Organic baby foods posed

to Plaintiff. Defendants had actual, subjective awareness of the risk and consciously

disregarded such risk by allowing Plaintiffs to buy the Earth’s Best Organic products and to

feed them to E.P. Defendants knew consumers like Plaintiffs would rely on Hain’s claims,

purchase the baby food based on those claims, and feed it to children like E.P. These acts were

willful, wanton, and grossly negligent.

                 B. Products Liability against The Hain Celestial Group, Inc.

        47.     Plaintiffs incorporate by reference the facts and allegations of the preceding

paragraphs.

        48.     Plaintiffs are “persons” as defined in Texas Business and Commerce Code

§ 17.45(3).

        49.     As defined in Texas Business and Commerce Code §§ 17.45(9) and (13), Hain

knowingly and intentionally engaged in false, misleading, and deceptive acts that caused

Plaintiffs’ injuries.

        50.     Specifically, Hain knowingly, that is with actual awareness of the falsity,

deception, and unfairness of its acts, sold its Earth’s Best Organic baby food products with
                                               17
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 22 of 188




high, dangerous levels of heavy toxic metals. Hain intentionally did so with the specific intent

that Plaintiffs would act in detrimental reliance on the falsity or deception or in detrimental

ignorance of the unfairness of Hain’s claims. Plaintiffs bought and fed E.P. Hain’s Earth’s

Best Organic baby food products almost exclusively due to them being widely available and

due to Hain’s claims that its products were high quality and safe. E.P.’s injuries are a direct

result of Hain’s deceptive practices.

       51.    Further, Hain designed, tested, manufactured, marketed, distributed, and/or sold

its Earth’s Best baby food products with design, manufacturing, and/or marketing defects.

       52.    Manufacturing Defect: Hain’s baby food products were designed,

manufactured, distributed, and/or sold with one or more manufacturing defects. Specifically:

                  a. Hain provided its products to consumers like Plaintiffs in a defective

                      condition with high levels of heavy toxic metals that rendered the

                      products unreasonably dangerous and unsafe for use by babies and small

                      children;

                  b. Hain’s products deviated in quality from suggested industry standards

                      and were produced with ingredients that contained high toxic levels of

                      arsenic, lead, cadmium, and mercury;

                  c. Hain failed to properly test its final products to ensure that the levels of

                      heavy toxic metals contained in them were below levels established by

                      applicable regulations and accepted by industry standards;

                  d. When the products left Hain’s custody or control they had been

                      manufactured defectively;

                  e. The design, manufacturing, and/or marketing defects rendered the baby
                                              18
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 23 of 188




                     food products in question unreasonably dangerous.

       53.    The manufacturing defects that rendered the baby food products unreasonably

dangerous were the producing, proximate, and contributing cause of Plaintiffs’ injuries.

       54.    Design Defect: Hain’s Earth’s Best baby food products were designed,

manufactured, distributed, and sold with one or more design defects.

                  a. Hain designed its Earth’s Best Organic baby food products in an

                     unreasonably dangerous manner while safer alternative designs were

                     available at the time of the design and production of the food products in

                     question. Specifically, Hain used ingredients that contained high levels

                     of heavy toxic metals that were not removed during production. Better,

                     safer ingredients were available for Hain to use in its products.

                  b. Hain either knew or should have known that safer ingredients were

                     available that would reduce the level of heavy toxic metals in their final

                     products to levels that are considered safe by health experts and that

                     comply with federal regulations and industry standards.

                  c. The safer alternative designs would have prevented or significantly

                     reduced the previously mentioned risks without substantially impairing

                     the products. In fact, had Hain used safer ingredients it would have

                     served the purpose of ensuring that the final products matched the claims

                     Hain made about them.

                  d. The safer alternative design was economically and technologically

                     feasible at the time the baby food products left Hain’s control. Safer

                     ingredients are readily available as are testing methods to ensure the
                                             19
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 24 of 188




                      safety of the baby food products.

                   e. Hain either knew or should have known that the design, manufacturing,

                      and marketing defects deviated from the planned specifications for the

                      baby food products in question.

                   f. The design defects rendered the baby food products unreasonably

                      dangerous.

       55.     The baby food products’ defective design was the producing, proximate, and

contributing cause of Plaintiffs’ injuries.

       56.     Marketing Defects and Failure to Warn: The baby food products in question

were designed, manufactured, distributed, and sold with one or more marketing defects.

                   a. There was an unreasonable risk in the intended or reasonably foreseeable

                      use of Hain’s Earth’s Best Organic baby food products. Specifically,

                   b. Hain failed to adequately warn Plaintiffs of the risk relating to feeding

                      their child baby food containing high levels of heavy toxic metals.

                      Specifically, Hain did not provide adequate warning labels indicating

                      that consuming the baby food products could cause severe neurological

                      injuries. Hain failed to instruct Plaintiffs regarding the risks and failed to

                      instruct Plaintiffs on how to avoid the dangers.

                   c. Including appropriate warnings and providing complete information

                      regarding the contents of its products would have been both

                      technologically and economically feasible for Hain when the products

                      left its custody and control.

                   d. The marketing defects rendered the baby food products unreasonably
                                                20
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 25 of 188




                        dangerous.

       57.     Hain’s failure to warn and the marketing defects relating to the products in

question were the producing, proximate, and contributing cause of Plaintiffs’ injuries.

       58.     As a direct and proximate result of Hain’s conduct, Plaintiff E.P. sustained

severe injuries to his body and mind that resulted in severe, permanent cognitive and

neurological injuries, physical pain, mental anguish, and other medical problems. E.P. will

never fully recover from his injuries and will continue to suffer the debilitating effects of his

neurological injuries throughout the remainder of his life. E.P. will be severely limited and

unable to function normally. Additionally, Plaintiffs Grant and Sarah Palmquist have suffered

mental anguish, emotional trauma, and financial loss due to E.P.’s injuries. Plaintiffs have

incurred and will continue to incur pharmaceutical and medical expenses in connection with

E.P.’s injuries.

       59.     Plaintiffs are also entitled to exemplary damages because of Hain’s actions and

inactions. Hain’s conduct rises to the level of gross negligence. Hain was subjectively aware

that its baby food products contained high levels of heavy toxic metals and were subjectively

aware that these neurotoxins would likely injure infants and young children. Hain’s actions

and inactions when viewed objectively, subjected Plaintiffs to an extreme degree of risk.

                   C. Breach of Warranties against Whole Foods Market, Inc.

       60.     Plaintiffs incorporate by reference the facts and allegations of the preceding

paragraphs.

       61.     Whole Foods Market, Inc. sold Hain’s Earth’s Best Organic baby food products

and in doing so impliedly warranted to the public generally and specifically that the products

were safe for consumption by infants and young children.
                                               21
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 26 of 188




        62.    Whole Foods knew or had reason to know that consumers like Plaintiffs would

purchase the Hain products due to their being advertised as safe and high-quality organic baby

food.

        63.    Whole Foods’ implied warranty was incorrect given the high levels of heavy

toxic metal Hain’s baby food products contained.

        64.    Plaintiffs relied on Whole Foods’ representations that Hain’s Earth’s Best

Organic baby food products were safe and of the highest quality.

        65.    If Hain’s products were as advertised, Plaintiffs would not have been injured by

the product. Hain and Whole Foods markets the Earth’s Best Organic baby food products as

safe, natural, and organically produced. If the products had been in a condition as advertised,

E.P. would not have been exposed to extremely high, toxic levels of arsenic, lead, cadmium,

and mercury and would not have suffered cognitive brain injuries as a result.

        66.    Plaintiffs’ injuries were sustained because of Whole Foods’ implied warranties.

                                               VIII.

                                            DAMAGES

        67.    Plaintiffs seek damages in excess of $1,000,000.00. Specifically, as a direct and

proximate result of Defendants’ acts and omissions, Plaintiff E.P. has suffered serious,

permanent, and disabling injuries. As a further result of such injuries, Plaintiff has also suffered

physical pain, discomfort, disfigurement, physical impairment and extraordinary emotional

pain and mental anguish. Plaintiff will continue to suffer such damages into the future, if not

for the balance of his natural life.

        68.    In addition, as a direct and proximate result of Defendants’ acts and omissions,

Plaintiffs Grant and Sarah Palmquist have incurred reasonable and necessary medical and

                                                22
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 27 of 188




healthcare expenses, which expenses will continue to be incurred in the future. All of these

damages which have been suffered by Plaintiffs herein have a monetary value which greatly

exceeds the minimum jurisdictional limits of this Court. Plaintiffs pray for relief and judgment

as follows:

             • Compensatory damages against Defendants;

             • Actual damages;

             • Loss of services and earnings of an un-emancipated minor;

             • Consequential damages;

             • Pain and suffering;

             • Exemplary damages;

             • Past and future mental anguish;

             • Past and future impairment;

             • Past and future disfigurement;

             • All other damages allowable under Texas law;

             • Interest on damages (pre and post-judgment) in accordance with the law;

             • Costs of Court;

             • Expert witness fees;

             • Costs of copies of depositions; and

             • Such other and further relief as the Court may deem just and proper.

                                                IX.

                                     JURY TRIAL DEMANDED

       69.      Plaintiffs hereby request a trial by jury on all claims and submit their jury fee


                                                23
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 28 of 188




herewith.

                                               X.

                                            PRAYER

        Plaintiffs pray that this citation issue and be served upon Defendants in a form and

manner prescribed by law, requiring that Defendants appear and answer, and that upon final

hearing, Plaintiffs have judgment against Defendants in a total sum in excess of the minimum

jurisdictional limits of this Court, pre-judgment and post-judgment interests, all costs of Court,

exemplary damages, and all such other and further relief, to which they may show themselves

justly entitled.




                                               24
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 29 of 188




                                 Respectfully Submitted,

                                 ARNOLD & ITKIN LLP

                                 /s/ Kurt Arnold
                                 _______________________________
                                 Kurt Arnold
                                 SBN: 24036150
                                 karnold@arnolditkin.com
                                 Caj Boatright
                                 SBN: 24036237
                                 cboatright@arnolditkin.com
                                 Roland Christensen
                                 SBN: 24101222
                                 rchristensen@arnolditkin.com
                                 Brittany Clark
                                 SBN: 24066394
                                 bclark@arnolditkin.com
                                 6009 Memorial Drive
                                 Houston, TX 77007
                                 Tel: 713.222.3800
                                 Fax: 713.222.3850
                                 e-service@arnolditkin.com

                                 and

                                 YETTER COLEMAN LLP

                                  /s/ Charles R. Parker
                                 Charles R. Parker
                                 State Bar No. 15479500
                                 cparker@yettercoleman.com
                                 Constance H. Pfeiffer
                                 State Bar No. 24046627
                                 cpfeiffer@yettercoleman.com
                                 811 Main Street, Suite 4100
                                 Houston, Texas 77002
                                 (713) 632-8000 (P)
                                 (713) 632-8002 (F)

                                 ATTORNEYS FOR PLAINTIFFS




                                   25
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 30 of 188




                 EXHIBIT 1
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 31 of 188




   Baby Foods Are Tainted with Dangerous Levels of
       Arsenic, Lead, Cadmium, and Mercury




                            Staff Report

       Subcommittee on Economic and Consumer Policy
            Committee on Oversight and Reform
              U.S. House of Representatives

                          February 4, 2021

                        oversight.house.gov
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 32 of 188




                                  EXECUTIVE SUMMARY

        Inorganic arsenic, lead, cadmium, and mercury are toxic heavy metals. The Food and
Drug Administration and the World Health Organization have declared them dangerous to
human health, particularly to babies and children, who are most vulnerable to their neurotoxic
effects. Even low levels of exposure can cause serious and often irreversible damage to brain
development.

        On November 6, 2019, following reports alleging high levels of toxic heavy metals in
baby foods, the Subcommittee on Economic and Consumer Policy requested internal documents
and test results from seven of the largest manufacturers of baby food in the United States,
including both makers of organic and conventional products:

        •      Nurture, Inc. (Nurture), which sells Happy Family Organics, including baby food
               products under the brand name HappyBABY
        •      Beech-Nut Nutrition Company (Beech-Nut)
        •      Hain Celestial Group, Inc. (Hain), which sells baby food products under the brand
               name Earth’s Best Organic
        •      Gerber
        •      Campbell Soup Company (Campbell), which sells baby food products under the
               brand name Plum Organics
        •      Walmart Inc. (Walmart), which sells baby food products through its private brand
               Parent’s Choice
        •      Sprout Foods, Inc. (Sprout Organic Foods)

       Four of the companies—Nurture, Beech-Nut, Hain, and Gerber—responded to the
Subcommittee’s requests. They produced their internal testing policies, test results for
ingredients and/or finished products, and documentation about what the companies did with
ingredients and/or finished products that exceeded their internal testing limits.

       Walmart, Campbell, and Sprout Organic Foods refused to cooperate with the
Subcommittee’s investigation. The Subcommittee is greatly concerned that their lack of
cooperation might be obscuring the presence of even higher levels of toxic heavy metals in their
baby food products than their competitors’ products.

                                          FINDINGS

1.      According to internal company documents and test results obtained by the Subcommittee,
        commercial baby foods are tainted with significant levels of toxic heavy metals,
        including arsenic, lead, cadmium, and mercury. Exposure to toxic heavy metals causes
        permanent decreases in IQ, diminished future economic productivity, and increased risk
        of future criminal and antisocial behavior in children. Toxic heavy metals endanger
        infant neurological development and long-term brain function. Specifically, the
        Subcommittee reports that:




                                                2
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 33 of 188




   ARSENIC was present in baby foods made by all responding companies.

         •      Nurture (HappyBABY) sold baby foods after tests showed they contained
                as much as 180 parts per billion (ppb) inorganic arsenic. Over 25% of the
                products Nurture tested before sale contained over 100 ppb inorganic
                arsenic. Nurture’s testing shows that the typical baby food product it sold
                contained 60 ppb inorganic arsenic.

         •      Hain (Earth’s Best Organic) sold finished baby food products containing
                as much as 129 ppb inorganic arsenic. Hain typically only tested its
                ingredients, not finished products. Documents show that Hain used
                ingredients testing as high as 309 ppb arsenic.

         •      Beech-Nut used ingredients after they tested as high as 913.4 ppb arsenic.
                Beech-Nut routinely used high-arsenic additives that tested over 300 ppb
                arsenic to address product characteristics such as “crumb softness.”

         •      Gerber used high-arsenic ingredients, using 67 batches of rice flour that
                had tested over 90 ppb inorganic arsenic.

   LEAD was present in baby foods made by all responding companies.

         •      Nurture (HappyBABY) sold finished baby food products that tested as
                high as 641 ppb lead. Almost 20% of the finished baby food products that
                Nurture tested contained over 10 ppb lead.

         •      Beech-Nut used ingredients containing as much as 886.9 ppb lead. It used
                many ingredients with high lead content, including 483 that contained
                over 5 ppb lead, 89 that contained over 15 ppb lead, and 57 that contained
                over 20 ppb lead.

         •      Hain (Earth’s Best Organic) used ingredients containing as much as 352
                ppb lead. Hain used many ingredients with high lead content, including
                88 that tested over 20 ppb lead and six that tested over 200 ppb lead.

         •      Gerber used ingredients that tested as high as 48 ppb lead; and used many
                ingredients containing over 20 ppb lead.

   CADMIUM was present in baby foods made by all responding companies.

         •      Beech-Nut used 105 ingredients that tested over 20 ppb cadmium. Some
                tested much higher, up to 344.55 ppb cadmium.

         •      Hain (Earth’s Best Organic) used 102 ingredients in its baby food that
                tested over 20 ppb cadmium. Some tested much higher, up to 260 ppb
                cadmium.



                                          3
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 34 of 188




               •       Sixty-five percent of Nurture (HappyBABY) finished baby food products
                       contained more than 5 ppb cadmium.

               •       Seventy-five percent of Gerber’s carrots contained cadmium in excess of 5
                       ppb, with some containing up to 87 ppb cadmium.

        MERCURY was detected in baby food of the only responding company that tested for it.

               •       Nurture (HappyBABY) sold finished baby food products containing as
                       much as 10 ppb mercury.

               •       Beech-Nut and Hain (Earth’s Best Organic) do not even test for mercury
                       in baby food.

               •       Gerber rarely tests for mercury in its baby foods.

        These results are multiples higher than allowed under existing regulations for other
        products. For example, the Food and Drug Administration has set the maximum
        allowable levels in bottled water at 10 ppb inorganic arsenic, 5 ppb lead, and 5 ppb
        cadmium, and the Environmental Protection Agency has capped the allowable level of
        mercury in drinking water at 2 ppb. The test results of baby foods and their ingredients
        eclipse those levels: including results up to 91 times the arsenic level, up to 177 times the
        lead level, up to 69 times the cadmium level, and up to 5 times the mercury level.

2.      Internal company standards permit dangerously high levels of toxic heavy metals, and
        documents revealed that the manufacturers have often sold foods that exceeded those
        levels.

               •       Nurture (HappyBABY) sold all products tested, regardless of how much
                       toxic heavy metal the baby food contained. By company policy, Nurture’s
                       toxic heavy metal testing is not intended for consumer safety. The Food
                       and Drug Administration (FDA) has only finalized one standard—100 ppb
                       inorganic arsenic in infant rice cereal—and Nurture set its internal
                       standard for that product 15% higher than the FDA limit, at 115 ppb.

               •       Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                       additives, such as vitamin mix, and 5,000 ppb lead for certain ingredients
                       like BAN 800. These standards are the highest of any responding
                       manufacturer.

               •       Hain (Earth’s Best Organic) set an internal standard of 200 ppb for
                       arsenic, lead, and cadmium in some of its ingredients. But Hain exceeded
                       its internal policies, using ingredients containing 353 ppb lead and 309
                       ppb arsenic. Hain justified deviations above its ingredient testing




                                                 4
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 35 of 188




                      standards based on “theoretical calculations,” even after Hain admitted to
                      FDA that its testing underestimated final product toxic heavy metal levels.

3.      The Subcommittee has grave concerns about baby food products manufactured by
        Walmart (Parent’s Choice), Sprout Organic Foods, and Campbell (Plum Organics).
        These companies refused to cooperate with the Subcommittee’s investigation. The
        Subcommittee is greatly concerned that their lack of cooperation might obscure the
        presence of even higher levels of toxic heavy metals in their baby food products,
        compared to their competitors’ products.

               •      Walmart sells Parent’s Choice and Parent’s Choice Organic products for
                      babies as young as four months.

               •      Sprout Organic Foods sells organic products for babies as young as six
                      months. It is owned by North Castle Partners, a Greenwich, Connecticut–
                      based private equity firm.

               •      Campbell sells Plum Organics products for babies as young as four
                      months.

               •      Independent testing of Walmart, Sprout Organic Foods, and Campbell
                      products has confirmed that their baby foods contain concerning levels of
                      toxic heavy metals.

4.      The Trump administration ignored a secret industry presentation to federal regulators
        revealing increased risks of toxic heavy metals in baby foods. On August 1, 2019, FDA
        received a secret slide presentation from Hain (Earth’s Best Organic), which revealed
        that:

               •      Corporate policies to test only ingredients, not final products,
                      underrepresent the levels of toxic heavy metals in baby foods. In 100% of
                      the Hain baby foods tested, inorganic arsenic levels were higher in the
                      finished baby food than the company estimated they would be based on
                      individual ingredient testing. Inorganic arsenic was between 28% and
                      93% higher in the finished products;

               •      Many of Hain’s baby foods were tainted with high levels of inorganic
                      arsenic—half of its brown rice baby foods contained over 100 ppb
                      inorganic arsenic; its average brown rice baby food contained 97.62 ppb
                      inorganic arsenic; and

               •      Naturally occurring toxic heavy metals may not be the only problem
                      causing the unsafe levels of toxic heavy metals in baby foods; rather, baby
                      food producers like Hain may be adding ingredients that have high levels
                      of toxic heavy metals into their products, such as vitamin/mineral pre-mix.




                                               5
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 36 of 188




        This presentation made clear that ingredient testing is inadequate, and that only final
        product testing can measure the true danger posed by baby foods.

        The Trump FDA took no new action in response. To this day, baby foods containing
        toxic heavy metals bear no label or warning to parents. Manufacturers are free to test
        only ingredients, or, for the vast majority of baby foods, to conduct no testing at all.
        FDA has only finalized one metal standard for one narrow category of baby food, setting
        a 100 ppb inorganic arsenic standard for infant rice cereal. But this FDA standard is far
        too high to protect against the neurological effects on children.

5.      The Subcommittee makes the following recommendations:

               •       Mandatory testing—Baby food manufacturers should be required by
                       FDA to test their finished products for toxic heavy metals, not just their
                       ingredients;

               •       Labeling—Manufacturers should by required by FDA to report levels of
                       toxic heavy metals on food labels;

               •       Voluntary phase-out of toxic ingredients—Manufacturers should
                       voluntarily find substitutes for ingredients that are high in toxic heavy
                       metals, or phase out products that have high amounts of ingredients that
                       frequently test high in toxic heavy metals, such as rice;

               •       FDA standards—FDA should set maximum levels of toxic heavy metals
                       permitted in baby foods. One level for each metal should apply across all
                       baby foods. And the level should be set to protect babies against the
                       neurological effects of toxic heavy metals; and

               •       Parental vigilance—Parents should avoid baby foods that contain
                       ingredients testing high in toxic heavy metals, such as rice products.
                       Instituting recommendations one through four will give parents the
                       information they need to make informed decisions to protect their babies.

6.      Baby food manufacturers hold a special position of public trust. Consumers believe that
        they would not sell products that are unsafe. Consumers also believe that the federal
        government would not knowingly permit the sale of unsafe baby food. As this staff
        report reveals, baby food manufacturers and the Trump administration’s federal
        regulators have broken the faith.




                                                 6
      Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 37 of 188




                                                TABLE OF CONTENTS

I.       THE DANGER OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH ......... 9
         A.      Inorganic Arsenic ................................................................................................ 10
         B.      Lead ...................................................................................................................... 11
         C.      Cadmium ............................................................................................................. 12
         D.      Mercury ............................................................................................................... 12
II.      TOP BABY FOODS ARE TAINTED WITH DANGEROUS LEVELS OF
         INORGANIC ARSENIC, LEAD, CADMIUM, AND MERCURY. .......................... 13
         A.      Inorganic Arsenic ................................................................................................ 13
         B.      Lead ...................................................................................................................... 21
         C.      Cadmium ............................................................................................................. 29
         D.      Mercury ............................................................................................................... 32
III.     INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS:
         NURTURE, BEECH-NUT, HAIN, AND GERBER SET THEIR OWN
         DANGEROUSLY HIGH INTERNAL STANDARDS FOR TOXIC HEAVY
         METAL LEVELS AND ROUTINELY IGNORED THEM TO SELL PRODUCTS
         WITH HIGHER HEAVY METAL LEVELS. ............................................................. 33
         A.      Nurture (HappyBABY) sets high internal standards and regularly exceeds
                 them. Nurture admits that its toxic heavy metal testing is not for safety—it
                 sells all products tested, regardless of its toxic heavy metal content. FDA has
                 finalized only one standard—100 ppb inorganic arsenic in infant rice
                 cereal—Nurture has ignored it, setting its internal standard for that product
                 at 115 ppb............................................................................................................. 33
         B.      Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                 dangerous additives, such as vitamin mix, and 5,000 ppb lead for certain
                 ingredients like BAN 800. These standards are the highest of any responding
                 manufacturer. ...................................................................................................... 37
         C.      Hain (Earth’s Best Organic) set an internal standard of 200 ppb for arsenic,
                 lead, and cadmium in some of its ingredients. Hain justified deviations above
                 its ingredient testing standards based on “theoretical calculations,” even
                 after Hain admitted to FDA that its testing underestimated final product
                 toxic heavy metal levels. ..................................................................................... 39
IV.      WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
         COOPERATE WITH THE SUBCOMMITTEE’S INVESTIGATION.................... 43




                                                                   7
      Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 38 of 188




         A.        Walmart (Parent’s Choice Brand) .................................................................... 43
         B.        Campbell (Plum Organics Brand)..................................................................... 44
         C.        Sprout Organic Foods......................................................................................... 46
V.       FDA HAS FAILED TO CONFRONT THE RISKS OF TOXIC HEAVY METALS
         IN BABY FOOD. THE TRUMP ADMINISTRATION IGNORED A SECRET
         INDUSTRY PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY
         METALS IN FINISHED BABY FOODS. .................................................................... 47
         A.        Mercury and Cadmium ...................................................................................... 48
         B.        Lead ...................................................................................................................... 49
         C.        Arsenic ................................................................................................................. 50
         D.        The Trump Administration Ignored A Secret Industry Presentation About
                   Higher Risks Of Toxic Heavy Metals In Baby Foods. ..................................... 53
         E.        Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                   and Gerber Also Fail to Test Finished Product, Risking an Undercount of
                   Toxic Heavy Metals in Their Finished Baby Foods. ........................................ 56
VI.      RECOMMENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS,
         AND REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIKE RICE
         BELONG IN BABY FOOD? ......................................................................................... 57
VII.     CONCLUSION ............................................................................................................... 59




                                                                     8
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 39 of 188




I.      THE DANGER OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH

        Children’s exposure to toxic heavy metals causes permanent decreases in IQ, diminished
future economic productivity, and increased risk of future criminal and antisocial behavior. 1

        Babies’ developing brains are “exceptionally sensitive to injury caused by toxic
chemicals, and several developmental processes have been shown to be highly vulnerable to
chemical toxicity.” 2 The fact that babies are small, have other developing organ systems, and
absorb more of the heavy metals than adults, exacerbates their risk from exposure to heavy
metals. 3

        Exposure to heavy metals at this developmental stage can lead to “untreatable and
frequently permanent” brain damage, which may result in “reduced intelligence, as expressed in
terms of lost IQ points, or disruption in behavior.” 4 For example, a recent study estimates that
exposure to environmental chemicals, including lead, are associated with 40,131,518 total IQ
points loss in 25.5 million children (or roughly 1.57 lost IQ points per child)—more than the
total IQ losses associated with preterm birth (34,031,025), brain tumors (37,288), and traumatic
brain injury (5,827,300) combined. 5 For every one IQ point lost, it is estimated that a child’s
lifetime earning capacity will be decreased by $18,000. 6

        Well-known vectors of child exposure to toxic heavy metals include lead paint in old
housing and water pollution from landfills. Over the decades, a range of federal and state laws
and regulations have been passed to protect child health through emissions standards, among
other things.

        The Food and Drug Administration (FDA) has declared that inorganic arsenic, lead,
cadmium, and mercury are dangerous, particularly to infants and children. They have “no
established health benefit” and “lead to illness, impairment, and in high doses, death.”
According to FDA, “even low levels of harmful metals from individual food sources, can



         1
           Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (Apr. 9, 2013)
(online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
        2
          Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar.
13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/).
        3
        Consumer Reports, Heavy Metals in Baby Food: What You Need to Know (Aug. 16, 2018) (online at
www.consumerreports.org/food-safety/heavy-metals-in-baby-food/).
        4
          Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar.
13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/).
        5
          David C. Bellinger, A Strategy for Comparing the Contributions of Environmental Chemicals and Other
Risk Factors to Neurodevelopment of Children (Dec. 19, 2011) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC3339460/).
         6
           Martine Bellanger et al., Economic Benefits of Methylmercury Exposure Control in Europe: Monetary
Value of Neurotoxicity Prevention (Jan. 17, 2013) (online at https://pubmed.ncbi.nlm.nih.gov/23289875/).




                                                       9
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 40 of 188




sometimes add up to a level of concern.” FDA cautions that infants and children are at the
greatest risk of harm from toxic heavy metal exposure. 7

       The Subcommittee on Economic and Consumer Policy’s investigation has found another
source of exposure: baby foods. According to documents obtained from baby food
manufacturers, toxic heavy metals, such as arsenic, cadmium, lead, and mercury are present at
substantial levels in both organic and conventional baby foods. Currently, there is no federal
standard on, or warning to parents and caregivers about, these toxins.

        A.         Inorganic Arsenic

        Arsenic is ranked number one among substances present in the environment that pose the
most significant potential threat to human health, according to the Department of Health and
Human Services’ Agency for Toxic Substances and Disease Registry (ATSDR). 8 The known
health risks of arsenic exposure include “respiratory, gastrointestinal, haematological, hepatic,
renal, skin, neurological and immunological effects, as well as damaging effects on the
central nervous system and cognitive development in children.” 9

       Studies have concluded that arsenic exposure has a “significant negative effect on
neurodevelopment in children.” 10 This negative effect is most pronounced in Full Scale IQ, and
more specifically, in verbal and performance domains as well as memory. For every 50%
increase in arsenic levels, there is an approximately “0.4 decrease in the IQ of children.” 11

       A study of Maine schoolchildren exposed to arsenic in drinking water found that children
exposed to water with an arsenic concentration level greater than 5 parts per billion (ppb)
“showed significant reductions in Full Scale IQ, Working Memory, Perceptual Reasoning and
Verbal Comprehension scores.” The authors pegged 5 ppb as an important threshold. 12

        Likewise, a study of children in Spain found that increasing arsenic exposure led to a
decrease in the children’s global motor, gross motor, and fine motor function scores. Boys in
particular were more susceptible to arsenic’s neurotoxicity. 13

        7
           Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
        8
        Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
         9
           Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (June 1, 2013)
(online at https://pubmed.ncbi.nlm.nih.gov/23570911/) (emphasis added).
        10
             Id.
        11
             Id.
        12
           Gail A. Wasserman et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
Schoolchildren (Apr. 1, 2014) (online at https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
        13
           Antonio J. Signes-Pastor et al., Inorganic Arsenic Exposure and Neuropsychological Development of
Children of 4-5 Years of Age Living in Spain (Apr. 29, 2019) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC6541502/).




                                                       10
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 41 of 188




        B.       Lead

       Lead is number two on ATSDR’s list of substances present in the environment that pose
the most significant potential threat to human health. 14 Even small doses of lead exposure are
hazardous, particularly to children. 15 Lead is associated with a range of bad health outcomes,
including behavioral problems, decreased cognitive performance, delayed puberty, and reduced
postnatal growth. According to FDA, lead is especially dangerous to “infants” and “young
children.” FDA acknowledges that:

        High levels of lead exposure can seriously harm children’s health and
        development, specifically the brain and nervous system. Neurological effects
        from high levels of lead exposure during early childhood include learning
        disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
        in the body, even low-level chronic exposure can be hazardous over time. 16

        Lead exposure severely affects academic achievement in children. Even at low levels,
early childhood lead exposure has a negative impact on school performance. Two separate
studies of schoolchildren in Detroit and Chicago public schools found a strong inverse
relationship between lead exposure and test scores. In the Detroit study, there was a “significant
association” between early childhood lead exposure and decreased standardized test
performance, with lead exposure strongly linked to an adverse effect on academic achievement. 17
The Chicago study found that higher blood lead concentrations were associated with lower
reading and math scores in 3rd grade children. Increased blood lead concentrations correlated
with a 32% increase in the risk of failing reading and math. 18

         The cognitive effects of early childhood lead exposure appear to be permanent. In one
study, adults who previously had lead-associated developmental delays continued to show
persisting cognitive deficits, demonstrating the long-lasting damage of lead exposure. 19




       14
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
        15
           Philippe Grandjean, Even Low-Dose Lead Exposure Is Hazardous (Sept. 11, 2010) (online at
https://pubmed.ncbi.nlm.nih.gov/20833288/).
        16
         Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        17
           Nanhua Zhang et al., Early Childhood Lead Exposure and Academic Achievement: Evidence From
Detroit Public Schools (Mar. 2013) (online at
http://mediad.publicbroadcasting.net/p/michigan/files/201302/AJPH.2012.pdf).
          18
             Anne Evens et al., The Impact of Low-Level Lead Toxicity on School Performance Among Children in
the Chicago Public Schools: A Population-Based Retrospective Cohort Study (Apr. 7, 2015) (online at
https://ehjournal.biomedcentral.com/articles/10.1186/s12940-015-0008-9).
        19
           Maitreyi Mazumdar et al., Low-Level Environmental Lead Exposure in Childhood and Adult Intellectual
Function: A Follow-Up Study (Mar. 30, 2011) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC3072933/).




                                                      11
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 42 of 188




       Studies have also established a significant association between lead exposure and
Attention-Deficit/Hyperactivity Disorder (ADHD). 20

         C.       Cadmium

        Cadmium is number seven on ATSDR’s list of substances present in the environment that
pose the most significant potential threat to human health. 21 Cadmium is associated with
decreases in IQ, as well as the development of ADHD.
        A 2018 study found that cadmium exposure negatively affected children’s Full Scale IQ,
particularly among boys. Boys exhibiting higher amounts of cadmium exposure had seven fewer
IQ points than those exhibiting less cadmium exposure. 22 A 2015 study similarly found a
significant inverse relationship between early cadmium exposure and IQ. 23

        A 2018 study linked cadmium exposure to ADHD, finding that the disorder was more
common among children with the highest levels of cadmium exposure as compared to a control
group. 24

         D.       Mercury

        Mercury is number three on ATSDR’s list of substances present in the environment that
pose the most significant potential threat to human health. 25 Studies of mercury’s effect on
childhood development have primarily been conducted by considering the mother’s exposure to
mercury while pregnant. In these instances, “pre-natal mercury exposure has been consistently
associated with adverse subsequent neuro-development.” 26 And pre-natal mercury exposure is
also related to poorer estimated IQ. 27 Beyond prenatal exposure, higher blood mercury levels at



         20
          Gabriele Donzelli et al., The Association Between Lead and Attention-Deficit/Hyperactivity Disorder:
A Systematic Review (Jan. 29, 2019) (online at www.mdpi.com/1660-4601/16/3/382/htm).
         21
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
        22
           Klara Gustin et al., Cadmium Exposure and Cognitive Abilities and Behavior at 10 Years Off Age: A
Prospective Cohort Study (Apr. 2018) (online at www.sciencedirect.com/science/article/pii/S0160412017321025).
         23
          Alison P. Sanders et al., Perinatal and Childhood Exposure To Cadmium, Manganese, And Metal
Mixtures And Effects On Cognition And Behavior: A Review Of Recent Literature (July 5, 2015) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC4531257/).
         24
           Min-Jing Lee et al., Heavy Metals’ Effect on Susceptibility to Attention-Deficit/Hyperactivity Disorder:
Implication of Lead, Cadmium, and Antimony (June 10, 2018) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC6025252/).
         25
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
         26
          Margaret R. Karagas et al., Evidence on the Human Health Effects of Low-Level Methylmercury
Exposure (June 1, 2012) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1104494).
        27
           Joseph Jacobson et al., Relation of Prenatal Methylmercury Exposure from Environmental Sources to
Childhood IQ (Aug. 1, 2015) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1408554).




                                                         12
      Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 43 of 188




“2 and 3 years of age were positively associated with autistic behaviors among preschool-age
children.” 28

II.      TOP BABY FOODS ARE TAINTED WITH DANGEROUS LEVELS OF INORGANIC
         ARSENIC, LEAD, CADMIUM, AND MERCURY.

       Internal company test results obtained by the Subcommittee confirm that all responding
baby food manufacturers sold baby foods tainted by high levels of toxic heavy metals.


         A.      Inorganic Arsenic

        There is no established safe level of inorganic arsenic consumption for babies.
Organizations such as Healthy Babies Bright Futures have called for a goal of no measurable
amount of inorganic arsenic in baby food. 29 Consumer Reports suggests setting inorganic
arsenic levels as low as 3 parts per billion (ppb). 30 FDA has already set maximum inorganic
arsenic levels at 10 ppb for bottled water. 31 The Environmental Protection Agency (EPA) has
similarly set a 10 ppb inorganic arsenic cap on drinking water, as have the European Union (EU)
and the World Health Organization (WHO). 32

         1.      Nurture (HappyBABY) sold finished baby foods after testing showed they
                 contained as much as 180 ppb inorganic arsenic; over 25% of the tested baby
                 food sold by Nurture exceeded 100 ppb inorganic arsenic; on average,
                 Nurture baby food on store shelves has nearly 60 ppb inorganic arsenic.

       Nurture is the only baby food manufacturer that appears to regularly tests its finished
baby food products for inorganic arsenic content (the others only test ingredients).


         28
            Jia Ryu et al., Associations of Prenatal and Early Childhood Mercury Exposure with Autistic Behaviors
at 5 Years of Age: The Mothers and Children's Environmental Health (MOCEH) Study (Dec. 15, 2017) (online at
www.sciencedirect.com/science/article/pii/S0048969717316479).
         29
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         30
            Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
(June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
levels/); Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
(online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit-juice-what-you-need-to-know/).
         31
         Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
         32
            Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
(online at www.epa.gov/dwreginfo/chemical-contaminant-rules) (accessed Jan. 26, 2021); The European Food
Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
2021); World Health Organization, Arsenic (Feb. 15, 2018) (online at www.who.int/news-room/fact-
sheets/detail/arsenic).




                                                       13
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 44 of 188




        According to internal company documents, Nurture sells products even after testing
confirms that they are dangerously high in inorganic arsenic. Nurture sold one such product,
Apple and Broccoli Puffs, despite tests results showing it contained 180 ppb inorganic arsenic. 33
An arsenic level of 180 ppb is high by all standards, but it is 80% higher than Nurture’s own
internal goal threshold of 100 ppb.

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 34




        Nurture routinely sold products that exceeded its internal standards. Twenty-nine other
products that Nurture tested and sold registered over 100 ppb inorganic arsenic. In total, over
25% of the products that Nurture tested for inorganic arsenic, and sold, had inorganic arsenic
levels above 100 ppb. 35

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 36

 Product Name                        Goal                Result        Date of Test Report Disposition
                                     Threshold
 Apple & Broccoli Puffs              100                 180           11/01/17                   Sell
 Banana & Pumpkin Puffs              100                 160           10/31/17                   Sell
 Strawberry & Beet Puffs             100                 160           10/31/17                   Sell
 Kale & Spinach Puffs                100                 150           10/31/17                   Sell
 Kale & Spinach Puffs                100                 150           10/31/17                   Sell
 Purple Carrot & Blueberry           100                 150           11/17/17                   Sell
 Puffs
 Sweet Potato & Carrot Puffs         100                 150           10/31/17                   Sell
 Sweet Potato & Carrot Puffs         100                 150           10/31/17                   Sell
 Apple Rice Cakes                    100                 130           02/08/17                   Sell
 Apple Rice Cakes                    100                 130           02/08/17                   Sell
 Sweet Potato & Carrot Puffs         100                 122           09/13/18                   Sell
 Apple Rice Cakes                    100                 120           02/08/17                   Sell

         33
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        34
             Id.
        35
             Id.
        36
             Id.




                                                       14
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 45 of 188




 Blueberry Beet Rice Cakes     100              120         02/08/17               Sell
 Purple Carrot & Blueberry     100              120         10/31/17               Sell
 Puffs
 Apple & Broccoli Puffs        100              115         10/15/18               Sell
 Strawberry & Beet Puffs       100              114         03/21/19               Sell
 Purple Carrot & Blueberry     100              112         06/05/18               Sell
 Puffs
 Apple Rice Cakes              100              110         07/28/17               Sell
 Blueberry Beet Rice Cakes     100              110         02/08/17               Sell
 Blueberry Beet Rice Cakes     100              110         02/08/17               Sell
 Strawberry & Beet Puffs       100              108         12/10/18               Sell
 Strawberry & Beet Puffs       100              108         09/21/18               Sell
 Apple & Broccoli Puffs        100              107         05/30/19               Sell
 Strawberry & Beet Puffs       100              107         05/22/19               Sell
 Strawberry & Beet Puffs       100              105         09/21/18               Sell
 Strawberry & Beet Puffs       100              104         08/22/18               Sell
 Banana & Pumpkin Puffs        100              103         04/24/19               Sell
 Sweet Potato & Carrot Puffs   100              103         04/24/19               Sell
 Banana & Pumpkin Puffs        100              101         09/21/18               Sell

       The average amount of inorganic arsenic in the baby foods that Nurture tested and sold
was 59.54 ppb. That towers over existing and recommended standards, including FDA’s and
EPA’s water limits of 10 ppb.

       At least 89 of Nurture’s final products—over 78% of those products tested—tested at
9 ppb inorganic arsenic or above.

       For results under 9.54 ppb, Nurture did not differentiate—it marked them all as “<9.54.”
Because of this “less than” reporting format, there is no way to know if any of Nurture’s
products were free of inorganic arsenic.

Summary of Nurture’s Inorganic Arsenic Results

 180 ppb – Nurture’s product with the highest amount of inorganic arsenic: Apple &
 Broccoli Puffs.
 >100 ppb – Over 25% of the baby food products that were tested for inorganic arsenic
 had over 100 ppb inorganic arsenic.
 59.54 ppb – Average amount of inorganic arsenic in all baby food products tested for
 inorganic arsenic.
 >50 ppb – Over 50% of Nurture’s baby food products that were tested for inorganic
 arsenic contained over 50 ppb inorganic arsenic.

       2.     Hain (Earth’s Best Organic) produced finished baby foods that contained as
              much as 129 ppb inorganic arsenic; Hain used ingredients in its baby foods
              with as much at 309 ppb total arsenic.



                                              15
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 46 of 188




        Hain does not regularly test finished baby food products for inorganic arsenic content. It
typically only tests ingredients. However, when Hain did test a small sample of finished product,
it found 129 ppb inorganic arsenic. 37

Hain Celestial, FDA Testing Result Investigation, August 1, 2019 (Excerpted Entries) 38




        The Subcommittee’s review of the ingredient test results reveals that Hain routinely used
ingredients with high levels of arsenic. Hain used brown rice flour that had tested at 309 ppb
arsenic. 39 Hain likewise used a vitamin pre-mix containing 223 ppb arsenic, and raisin and
wheat flour containing 200 ppb arsenic. 40 The testing data shows that Hain used at least 24
ingredients after testing found that they contained more than 100 ppb arsenic, its already-
dangerously-high internal standard for most ingredients. 41

Hain, Raw Material Pre-Shipment Test Data History (Excerpted Entries) 42

 Lab Results        Product Description                   Status                      Arsenic        Arsenic
 Date                                                                                 Spec Limit     Result
                                                                                      (ppb)          (ppb)
 Jun/19/2019        Org Brown Rice Flour                  Deviation Approved          100            309
 Nov/26/2019        Vitamin Pre-Mix                       Deviation Approved          100            223
 Jul/10/2018        Org Whole Raisins                     Accepted                    100            200
 Sep/29/2017        Org Soft White Wheat Flour            Accepted                    200            200
 Dec/14/2017        Org Spelt Flour                       Accepted                    100            190
 Jan/8/2018         Organic Barley Malt Extract           Accepted                    100            180
 Dec/5/2017         Org Yellow Split Pea Powder           Accepted                    100            160
 Jul/13/2017        Medium Grain Whole Rice               Accepted                    200            150
 Oct/3/2017         Org Brown Rice Flour                  Accepted                    100            140
 Sep/4/2019         Org Brown Rice Flour                  Deviation Approved          100            134
 Dec/5/2017         Org Butternut Squash Puree            Accepted                    100            130
 Oct/31/2017        Org Brown Rice Flour                  Accepted                    100            130
        37
            Hain, PowerPoint Presentation to FDA: FDA Testing Result Investigation (Aug. 1, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
        38
             Id.
          39
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).
        40
             Id.
        41
             Id.
        42
             Id.




                                                        16
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 47 of 188




 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         130
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         127
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         126
 Dec/13/2017        Org Blueberry Puree                  Accepted                   100         120
 Dec/27/2017        Org Barley Flour                     Accepted                   100         120
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         119
 Nov/29/2017        Org Blueberry Puree                  Accepted                   100         110
 Nov/3/2017         Org Cinnamon Powder                  Accepted                   100         110
 Jul/11/2019        Org Brown Rice Flour                 Accepted                   100         101

        3.         Beech-Nut used ingredients in its baby foods with as much at 913.4 ppb
                   arsenic; Beech-Nut routinely used ingredients that exceeded 300 ppb total
                   arsenic; Beech-Nut unnecessarily uses high-arsenic additives to address
                   issues like “crumb softness.”

        Beech-Nut only tested arsenic content in its ingredients, not its final product. The
Subcommittee has determined that Beech-Nut used ingredients containing as much as 913.4 ppb
arsenic. 43 Test results show that Beech-Nut used at least fourteen other ingredients containing
over 300 ppb arsenic. 44 And it used at least 45 ingredients containing over 100 ppb arsenic.

Beech-Nut, Raw Material Heavy Metal Testing (Excerpted Entries) 45

 Date                    Commodity                  Arsenic           Spec.               Acceptance
                                                    Result                                (Y/N)
                                                    (ppb)
 9/19/2018               Amylase                    913.40            N/A                 Y
 4/26/2018               Amylase                    741.10            N/A                 Y
 10/7/2017               BAN 800                    710.90            <3000               Y
 11/29/2017              Alpha Amylase              679.00            N/A                 Y
 10/12/2017              Amylase                    645.10            N/A                 Y
 8/20/2019               Sebamyl 100                583.60            N/A                 Y
 3/6/2018                Org. Rice Flour            570.00            ≤100(inorg)         Y
 6/7/2019                Enzyme                     499.30            N/A                 Y
 12/20/2017              BAN 800                    465.20            <3000               Y
 1/14/2019               Enzyme                     442.30            N/A                 Y
 10/23/2017              BAN 800                    401.40            <3000               Y

        43
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
        44
             Id.
        45
             Id.




                                                       17
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 48 of 188




 2/19/2018             BAN 800                  382.00          <3000                Y
 6/12/2018             Ban 800                  353.80          <3000                Y
 5/21/2018             Org. Cumin               322.70          ≤1000                Y
 4/13/2018             Org. Rice                237.40          ≤100(inorg)          Y
 4/12/2018             Rice Flour               170.00          ≤100(inorg)          Y
 4/6/2018              Rice Flour               170.00          ≤100(inorg)          Y
 7/14/2017             Org. Cumin               168.50          ≤1000                y
 7/31/2018             rice flour               162.00          ≤100(inorg)          Y
 2/28/2018             Rice Flour               161.00          ≤100(inorg)          y
 3/30/2017             Cumin                    160.50          ≤1000                Y
 3/27/2018             Rice Flour               160.00          ≤100(inorg)          Y
 5/30/2018             Rice Flour               160.00          ≤100(inorg)          Y
 6/12/2018             Rice Flour               160.00          ≤100(inorg)          Y
 7/20/2018             Rice Flour               160.00          ≤100(inorg)          Y
 10/11/2016            Oregano                  158.10          <1000                Y
 1/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 1/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 2/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 5/31/2018             Rice Flour               150.00          ≤100(inorg)          Y
 2/22/2018             Rice Flour               140.00          ≤100(inorg)          Y
 1/6/2018              Rice Flour               140.00          ≤100(inorg)          Y
 4/6/2018              Rice Flour               140.00          ≤100(inorg)          Y
 9/4/2019              Org. rice                132.30          ≤200                 Y
 11/3/2017             Org.Cumin                130.20          ≤1000                Y
 2/15/2018             Rice Flour               130.00          ≤100(inorg)          Y
 2/5/2018              Rice Flour               130.00          ≤100(inorg)          Y
 2/8/2018              Rice Flour               130.00          ≤100(inorg)          Y
 1/5/2018              Rice Flour               122.30          ≤100(inorg)          Y
 1/5/2018              Rice Flour               120.80          ≤100(inorg)          Y
 2/8/2018              Rice Flour               120.00          ≤100(inorg)          Y
 1/18/2017             Org.Rice                 110.00          ≤200                 Y
 5/8/2018              Rice Flour               110.00          ≤100(inorg)          Y
 5/17/2017             Rice                     110.00          ≤200                 Y
 2/6/2017              Vitamin Mix              106.90          <3000                Y

        The six Beech-Nut ingredients with the highest arsenic levels—Amylase, BAN 800,
Alpha Amylase, and Sebamyl 100—are all enzymes that Beech-Nut adds to its products. BAN
800 is an enzyme that reportedly “[i]ncreases crumb softness” in baked goods. 46 Amylase is an


        46
          Novozymes, Meet Consumer Demands with Enzymes that Support Organic Labeling (May 2018) (online
at www.novozymes.com/-/media/Project/Novozymes/Website/website/document-library/Advance-your-
business/Baking/Baking-Product-Range-for-Organic-Production.pdf).




                                                  18
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 49 of 188




enzyme that is “used in bread-making as an additive to improve the conversion of complex
sugars into simple sugars that yeast are then able to feed on and produce alcohol and CO2.” 47

        4.         Gerber used 67 batches of rice flour that had more than 90 ppb inorganic
                   arsenic.

        Gerber did not provide inorganic arsenic results for all of its ingredients. However, test
results for conventional rice flour revealed that Gerber routinely used flour with over 90 ppb
inorganic arsenic. 48 Gerber used five batches of rice flour that had 98 ppb inorganic arsenic, and
67 batches that contained more than 90 ppb.

Gerber Products Company Test Results (Excerpted Entries) 49

 Year          Ingredient                                             Total Arsenic        Inorganic
                                                                      (ppb)                Arsenic (ppb)
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96


        47
             ChefSteps, Amylase (online at www.chefsteps.com/ingredients/amylase) (accessed Jan. 26, 2021).
        48
            Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).
        49
             Id.




                                                        19
 Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 50 of 188




2019   Flour Rice Long Grain Tote NGM InfG Kshr   105      96
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123      95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123      95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   95       95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123      95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123      95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124      95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124      95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124      95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124      95
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118      94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118      94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   94       94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118      94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111      94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   121      93
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123      92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123      92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123      92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123      92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108      92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   92       92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108      92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108      92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108      92
2018   Flour Rice Long Grain Tote NGM InfG Kshr   120      92



                                       20
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 51 of 188




 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91

        B.       Lead

       There is a growing consensus among health experts that lead levels in baby foods should
not exceed 1 ppb. The American Academy for Pediatrics, the Environmental Defense Fund, and
Consumer Reports have all, in some form, called for a 1 ppb level in food and drinks that babies
and children consume. 50 Healthy Babies Bright Futures has called for a goal of no measurable
amount of lead in baby food. 51

        There is no federal standard for lead in baby food. However, FDA has set a 5 ppb lead
standard for bottled water, WHO has set 10 ppb lead as a provisional guideline for drinking
water, and EPA has set an action level of 15 ppb for lead in drinking water. FDA has also set
standards for lead in juice (50 ppb) and candy (100 ppb). The European Union has set the
maximum lead level in infant formula to 20 ppb. 52




        50
            American Academy of Pediatrics, Prevention of Childhood Lead Toxicity (May 5, 2016) (online at
https://pediatrics.aappublications.org/content/pediatrics/early/2016/06/16/peds.2016-1493.full.pdf); Environmental
Defense Fund, Lead in Food: A Hidden Health Threat (June 15, 2017) (online at
www.edf.org/sites/default/files/edf_lead_food_report_final.pdf); Consumer Reports, Consumer Reports Letter to
FDA on Reducing Heavy Elements Like Arsenic, Lead, and Cadmium in Fruit Juices (Jan. 30, 2019) (online at
https://advocacy.consumerreports.org/research/consumer-reports-letter-to-fda-on-reducing-heavy-elements-like-
arsenic-lead-and-cadmium-in-fruit-juices/).
        51
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        52
           World Health Organization, Lead in Drinking-Water (2011) (online at
www.who.int/water_sanitation_health/dwq/chemicals/lead.pdf); Environmental Protection Agency, Drinking Water
Requirements for States and Public Water Systems (online at www.epa.gov/dwreginfo/lead-and-copper-rule)
(accessed Jan. 26, 2021); European Union, Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec.
19, 2006) (online at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).




                                                        21
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 52 of 188




Proposed and Existing Lead Standards

 Group or Agency               Standard

 Environmental                 1 ppb, especially for baby food
 Defense Fund
 Consumer Reports              1 ppb in fruit juices
 American Academy of           1 ppb for water fountains in schools
 Pediatrics (AAP)
 FDA                           5 ppb for bottled water
 World Health                  10 ppb provisional guideline
 Organization
 EPA                           15 ppb for drinking water (action level)
 European Union (EU)           20 ppb for “infant formulae and follow-on formulae”

 FDA                           50 ppb for juice
                               100 ppb for candy

        The Subcommittee’s investigation has found that baby food manufacturers are selling
baby food with higher levels of lead than what is allowed by existing standards for water, juice,
and candy. Internal testing data from Gerber, Nurture, Beech-Nut, and Hain demonstrate that all
four companies sold products or used ingredients with significant amounts of lead. Only Nurture
routinely tested its finished product for lead. Hain, Beech-Nut, and Gerber did not test their
finished products, only their ingredients. All companies, whether they test their final products or
merely their ingredients, sold baby foods even when they or their ingredients contained unsafe
levels of lead.

        1.         Nurture (HappyBABY) sold finished baby food products after testing
                   confirmed they contained as much as 641 ppb lead, over six times its already-
                   dangerously-high internal standard.

        Nurture sold products that tested as high as 641 ppb lead—over six times higher than its
internal limit of 100 ppb lead. 53 Nurture also sold five other products after they tested over 50
ppb lead. 54




        53
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        54
             Id.




                                                       22
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 53 of 188




Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 55




         Of the 206 finished products that Nurture tested for lead, 16 products registered over
20 ppb lead—exceeding the lenient EU standard. And 39 products, or 18.9%, tested over 10 ppb
lead. 56 It is not clear that even one of Nurture’s baby food products registered at or below 1 ppb
lead, which should be the upper limit for lead content according to the health experts at
Consumer Reports, the Environmental Defense Fund, and the American Academy of Pediatrics.

        2.         Beech-Nut used ingredients containing as much as 886.9 ppb lead; Beech-Nut
                   routinely used ingredients with high lead content, including 483 ingredients
                   that contained over 5 ppb lead, 89 ingredients that contained over 15 ppb
                   lead, and 57 ingredients that contained over 20 ppb lead.

       Beech-Nut used ingredients in its baby foods that contained high lead levels. For
instance, Beech-Nut used cinnamon that contained 886.9 ppb lead. 57

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entry) 58




       Beech-Nut tested and used 57 ingredients that contained over 20 ppb lead, the EU’s lax
standard for lead in infant formula. Beech-Nut accepted 89 ingredients that tested at or over 15
ppb lead, EPA’s action level for drinking water, and 483 ingredients that tested at or over 5 ppb
lead, FDA’s standard for lead in bottled water. 59




        55
             Id.
        56
             Id.
        57
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
        58
             Id.
        59
             Id.




                                                       23
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 54 of 188




Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 60

 Date              Commodity            Lead result (ppb)   Spec.      Acceptance (Y/N)

 10/19/2016        Cinnamon             886.9               ≤1000      Y

 5/21/2018         Org. Cumin           644.9               ≤1000      Y

 8/11/2017         Org. Coriander       603.5               <1000      Y

 10/11/2016        Oregano              570.4               <1000      Y

 7/14/2017         Org. Cumin           231.2               ≤1000      y

 5/31/2017         Cinnamon             203.9               ≤1000      Y

 3/30/2017         Cumin                177.7               ≤1000      Y

 11/3/2017         Org. Cumin           167.7               ≤1000      Y

 12/5/2017         Org. Cinnamon        126.2               ≤1000      Y

 11/29/2017        Alpha Amylase        114.5               <300       Y

 9/19/2018         Amylase              108.8               <300       Y

 7/11/2017         Org. Lemon           102                 ≤160       Y

 7/8/2019          Org. Cinnamon        100                 ≤1000      Y

 7/12/2019         Org. Cinnamon        100                 ≤1000      Y

 10/12/2017        Amylase              95.8                <300       Y

 4/26/2018         Amylase              91                  <300       Y

 4/12/2017         Turmeric             76.3                ≤1000      Y

 8/27/2018         Sunflower Lecithin   71.6                ≤100       Y

 8/3/2017          Org. Lemon           63.7                ≤160       Y




        60
             Id.




                                               24
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 55 of 188




4/11/2018     Org. Cinnamon        59             ≤1000    Y

11/2/2018     S. Potato            55.3           ≤15      Y

4/21/2017     Sunflower Lecithin   54.9           ≤100     Y

8/15/2018     Quinoa Flour         51.6           <75      Y

11/2/2018     S. Potato            50.1           ≤15      Y

10/25/2016    Lemon                47.5           ≤160     Y

1/14/2019     Enzyme               47.3           <300     Y

5/31/2018     Prune Puree          41.5           ≤40      Y - ER

11/6/2018     S. Potato            40.3           ≤15      Y

9/29/2017     Org. Turmeric        39.3           ≤1000    Y

9/13/2019     Org. Cinnamon        37.8           ≤1000    Y

8/11/2017     Org. Cinnamon        36.7           ≤1000    y

11/6/2018     S. Potato            35.2           ≤15      Y

11/2/2018     S. Potato            34.9           ≤15      Y

10/10/2018    Dehydrated Potato    32.4           <75      Y - ER

8/2/2018      Mango                32.3           ≤20      Y

11/2/2018     S. Potato            31.8           ≤15      Y

6/11/2018     Sunflower Lecithin   31.7           ≤100     Y

8/6/2018      Prune                31.1           ≤40

8/20/2019     Sebamyl 100          30.6           <300     Y

3/19/2018     Org. Prune           30             ≤40      Y

9/20/2016     Apricot              28             ≤20      Y - ER

2/13/2019     Org. Prune           27.9           ≤40      Y - ER




                                          25
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 56 of 188




 6/7/2019             Enzyme                      26.3                      <300            Y

 6/19/2018            Org. Quinoa Flour           25.3                      <75             Y - ER

 2/6/2017             Vitamin Mix                 24.6                      <10             Y

 9/28/2017            Org. Quinoa Seeds           24.2                      <75             Y

 9/28/2017            Org. Quinoa Seeds           24.2                      <75             Y

 2/1/2019             Blueberry                   22.7                      <25             Y

 11/6/2018            S. Potato                   22                        ≤15             Y

 3/18/2019            Org. Pears                  21.7                      <10

 6/14/2019            Sunflower Lecithin          21                        ≤100            Y

 3/20/2018            Carrots                     20                        <25             Y - ER

 3/20/2018            Carrots                     20                        <25             Y - ER

 3/19/2018            Carrots                     20                        <25             Y - ER

 3/19/2018            Carrots                     20                        <25             Y - ER

 3/16/2017            Sunflower Lecithin          20                        ≤100            Y

 3/1/2019             Org. Cinnamon               20                        ≤1000           Y


        3.       Hain (Earth’s Best Organic) used ingredients containing as much as 352 ppb
                 lead; Hain consistently used baby food ingredients with high lead content,
                 including 88 ingredients that tested over 20 ppb lead and six ingredients that
                 tested over 200 ppb lead.

       Hain used an ingredient called vitamin pre-mix in its baby food that contained as much as
352 ppb lead. 61




          61
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                         26
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 57 of 188




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entry) 62




        Hain used six ingredients that tested above 200 ppb lead. Hain used 88 ingredients with
lead levels at or over 20 ppb—the EU’s standard for lead in infant formula. Hain accepted 115
ingredients that registered at or over 15 ppb—EPA’s action level for drinking water. And at
least 27% of Hain ingredients tested at or over 5 ppb lead, FDA’s standard for lead in bottled
water. None of the test results showed an ingredient below 1 ppb lead, which should be the
upper limit for lead content according to the health experts at Consumer Reports, the
Environmental Defense Fund, and the American Academy of Pediatrics.

Hain’s Raw Material Pre-Shipment Test Data History (Excepted Entries for Ingredients
Above 200 ppb Lead) 63




        4.         Gerber used ingredients that tested as high as 48 ppb lead; and routinely
                   accepted ingredients containing over 20 ppb lead.

       Gerber produced limited lead testing results. The results for its sweet potatoes and juices
demonstrated its willingness to use ingredients that contained dangerous lead levels. Gerber
used an ingredient, conventional sweet potatoes, with 48 ppb lead. Gerber also used twelve other
batches of sweet potato that tested over 20 ppb for lead, the EU’s lenient upper standard. 64




        62
             Id.
        63
             Id.
          64
             Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).




                                                        27
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 58 of 188




Gerber Products Company Test Results (Excerpted Entries) 65

 Year                    Ingredient                                     Lead Level (ppb)
 2017                    Conventional                                   48
 2017                    Organic                                        35
 2017                    Organic                                        34
 2017                    Organic                                        34
 2018                    Conventional                                   34
 2019                    Conventional                                   34
 2019                    Conventional                                   34
 2018                    Organic                                        25
 2019                    Organic                                        25
 2018                    Organic                                        22
 2018                    Organic                                        22
 2018                    Organic                                        21
 2019                    Conventional                                   21

        The average amount of lead in Gerber’s tested juice concentrates was 11.2 ppb—more
than FDA’s limit for lead in bottled water. Over 83% of the juice concentrates tested showed
greater than 1 ppb lead, which is Consumer Reports’ recommended limit for fruit juices.

Gerber Products Company Test Results (Excerpted Entries) 66




        65
             Id.
        66
             Id.




                                              28
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 59 of 188




        C.       Cadmium

        Outside the context of baby food, some regulation has taken action against cadmium. For
example, EPA has a limit of 5 ppb in drinking water, and FDA has set a limit of 5 ppb in bottled
water. 67 These standards approach WHO’s 3 ppb limit for cadmium in drinking water. 68

         Groups like Healthy Babies Bright Futures have set a goal of no measurable amount of
cadmium in baby food. 69 Consumer Reports has called for a limit of 1 ppb cadmium in fruit
juices. 70 And the EU has set a limit ranging from 5–20 ppb cadmium for infant formula.

       The Subcommittee found that baby food manufacturers sold many products with much
higher cadmium content.

Proposed and Existing Cadmium Standards

 Group or Agency             Standard
 Consumer Reports            1 ppb in all fruit juices
 World Health                3 ppb for drinking water
 Organization
 EPA                         5 ppb for drinking water
 FDA                         5 ppb for drinking water
 European Union (EU)         5-20 ppb for infant formulae

        1.       Beech-Nut used ingredients in its baby food containing up to 344.55 ppb
                 cadmium; 105 Beech-Nut ingredients tested over 20 ppb cadmium.

      Beech-Nut used twenty ingredients registering over 100 ppb cadmium, including
cinnamon containing 344.5 ppb cadmium. 71 That is more than 17 times higher than the EU’s lax



        67
           Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021); 21 C.F.R. § 165
(2019) (online at www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110).
      68
         World Health Organization, Cadmium in Drinking-Water (2011) (online at
www.who.int/water_sanitation_health/water-quality/guidelines/chemicals/cadmium.pdf?ua=1).
        69
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        70
            Consumer Reports, Consumer Reports Letter To FDA On Reducing Heavy Elements Like Arsenic, Lead,
and Cadmium in Fruit Juices (Jan. 30, 2019) (online at https://advocacy.consumerreports.org/research/consumer-
reports-letter-to-fda-on-reducing-heavy-elements-like-arsenic-lead-and-cadmium-in-fruit-juices/); European Union,
Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006) (online at https://eur-
lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).
         71
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                       29
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 60 of 188




upper limit on cadmium in baby food. At least 105 ingredients that Beech-Nut tested and used in
baby foods registered at or over 20 ppb cadmium—the EU’s lax infant formula upper limit. 72

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 73

 Date                     Commodity                    Cadmium              Spec.           Acceptance
                                                       Result (ppb)                         (Y/N)
 10/19/2016               Cinnamon                     344.50               ≤1000           Y
 4/11/2018                Org. Cinnamon                225.10               ≤1000           Y
 5/31/2017                Cinnamon                     194.30               ≤1000           Y
 6/8/2018                 Org. Garlic                  186.00               ≤1000           Y
 8/11/2017                Org.Cinnamon                 178.20               ≤1000           y
 10/11/2016               Oregano                      176.50               <1000           Y
 12/5/2017                Org. Cinnamon                163.40               ≤1000           Y
 11/29/2017               Dehydrated Potato            148.40               <90             Y - ER
 10/10/2018               Dehydrated Potato            146.00               <90             Y
 10/10/2018               Dehydrated Potato            143.50               <90             Y - ER
 7/10/2019                Spinach Puree                143.00               <180            Y
 7/2/2018                 Fresh Spinach                142.30               <180            Y
 7/8/2019                 Org. Cinnamon                140.00               ≤1000           Y
 7/12/2019                Org. Cinnamon                140.00               ≤1000           Y
 3/1/2019                 Org. Cinnamon                120.00               ≤1000           Y
 11/29/2017               Dehydrated Potato            119.60               <90             Y - ER
 9/13/2019                Org. Cinnamon                117.30               ≤1000           Y
 7/15/2019                Spinach                      117.00               <180            Y
 7/15/2019                Spinach                      101.00               <180            Y
 7/15/2019                Spinach                      101.00               <180            Y

        2.         Hain (Earth’s Best Organic) used ingredients in its baby food containing up
                   to 260 ppb cadmium; 102 Hain ingredients tested over 20 ppb cadmium.

        Hain used 14 ingredients that contained more than 100 ppb cadmium, including barley
flour that registered at 260 ppb cadmium. 74 That is thirteen times the EU’s lax upper limit on
cadmium in baby food. Hain tested and used 102 ingredients that registered at or above 20 ppb
cadmium—the EU’s lax upper limit.




        72
             Id.
        73
             Id.
          74
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                        30
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 61 of 188




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 75

 Lab Results           Products Description               Status            Cadmium               Cadmium
 Date                                                                       Spec. limit           Result (ppb)
                                                                            (ppb)
 Jan/19/2018           Org Barley Flour                   Accepted          100                   260
 Jan/22/2018           IQF Org Chopped Broccoli           Accepted          100                   250
 Jan/23/2018           Org Date Paste                     Accepted          100                   220
 Nov/3/2017            Org Cinnamon Powder                Accepted          100                   200
 Aug/21/2017           Org Brown Flax Milled              Accepted          100                   190
 Jan/22/2018           Org Date Paste                     Accepted          100                   190
 Jan/18/2018           Org Yellow Papaya Puree            Accepted          100                   170
 Jan/19/2018           Org Whole Wheat Fine               Accepted          100                   160
                       Flour
 Aug/17/2017           Org Red Lentils                    Accepted          100                   130
 Jan/15/2018           Org Oat Flakes                     Accepted          100                   130
 Jun/13/2018           Org Brown Flax Milled              Accepted          100                   121
 Jan/12/2018           Org Barley Flour                   Accepted          100                   110
 Jun/25/2018           Org Oat Flour                      Accepted          100                   102
 Feb/19/2019           Org Cinnamon Powder                Deviation         100                   102
                                                          Approved

        3.         Sixty-five percent of Nurture (HappyBABY) finished baby food products
                   contained more than 5 ppb cadmium, the EPA’s limit for drinking water.

         Nurture sold multi-grain cereal with 49 ppb cadmium. Nurture sold another 125 products
that tested over 5 ppb, which is the EPA’s limit for drinking water. 76

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 77




        75
             Id.
        76
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        77
             Id.




                                                       31
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 62 of 188




        4.         Gerber used carrots containing as much as 87 ppb cadmium; 75% of
                   Gerber’s carrots contain cadmium in excess of 5 ppb.

       Gerber does not test all its ingredients for cadmium. Of those it does test, it accepts
ingredients with high levels of cadmium. Gerber used multiple batches of carrots containing as
much as 87 ppb cadmium, and 75% of the carrots Gerber used had more than 5 ppb cadmium—
the EPA’s drinking water standard. 78

Gerber Products Company Test Results (Excerpted Entries) 79




        D.         Mercury

        Outside the context of baby food, some regulation has taken action against mercury.
EPA, for example, has capped mercury in drinking water at 2 ppb. 80 Consumer advocates urge
even stricter standards for baby food. For example, Health Babies Bright Futures has called for a
goal of no measurable amount of mercury in baby food. 81

        1.         Nurture (HappyBABY) sold finished baby food products containing as much
                   as 10 ppb mercury.

        Nurture sold a finished baby food product that contained 10 ppb mercury, and two others
that contained 9.8 and 7.3 ppb. A level of 10 ppb is five times more than the EPA’s 2 ppb
standard for drinking water. In total, Nurture sold 56 products that contained over 2 ppb
mercury. 82




        78
            Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).
        79
             Id.
        80
          Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).
         81
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         82
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       32
       Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 63 of 188




Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 83




          2.         Beech-Nut and Hain (Earth’s Best Organic) did not even test for mercury in
                     baby food; Gerber barely tests for it.

       From the documents produced to this Subcommittee, it appears that neither Beech-Nut
nor Hain tests their ingredients or their finished products for mercury.

      Gerber only tests certain ingredients for mercury. Of the test results they presented to the
Subcommittee, they only tested carrots, sweet potatoes, and lemon juice concentrate.

III.      INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS: NURTURE,
          BEECH-NUT, HAIN, AND GERBER SET THEIR OWN DANGEROUSLY HIGH
          INTERNAL STANDARDS FOR TOXIC HEAVY METAL LEVELS AND ROUTINELY
          IGNORED THEM TO SELL PRODUCTS WITH HIGHER HEAVY METAL LEVELS.

        Baby food manufacturers are free to set their own internal standards for toxic heavy metal
content of their products. They have set those standards at dangerously high levels and have
often sold foods that exceed even those levels.

          A.         Nurture (HappyBABY) sets high internal standards and regularly exceeds
                     them. Nurture admits that its toxic heavy metal testing is not for safety—it
                     sells all products tested, regardless of its toxic heavy metal content. FDA has
                     finalized only one standard—100 ppb inorganic arsenic in infant rice
                     cereal—Nurture has ignored it, setting its internal standard for that product
                     at 115 ppb.

        Nurture created internal standards but did not follow them. Nurture describes these
standards as “goal thresholds” that “are not used to make product disposition decisions and are
not a pre-condition to product release.” 84 Instead, its testing regime is limited to monitoring the
supply chain. Nurture’s thresholds are not actually used to prevent products that contain high
levels of toxic heavy metals from being sold. 85


          83
               Id.
          84
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
          85
               Id.




                                                     33
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 64 of 188




        Nurture does not even claim to be testing for safety—it made clear in its letter response to
this Subcommittee that all products will be sold regardless of testing result: “our heavy metal
testing is performed as part of our monitoring program and not as a condition of product
release, all of the products that were tested were sold into commerce.” 86

       Nurture sells the products it tests, regardless of their toxic heavy metal content. In total,
Nurture tested 113 final products and sold every product tested, regardless of how much
inorganic arsenic or lead the product contained, and regardless of whether those metals exceeded
its own internal standards.

      As a result of this policy of not testing for safety, Nurture released products containing as
much as 641 ppb lead and 180 ppb inorganic arsenic. 87

        Nurture sold 29 products that were above its internal arsenic limit of 100 ppb, including
Apple & Broccoli Puffs that contained 180 ppb inorganic arsenic. Nurture’s standards “are not
used to make product disposition decisions and are not a pre-condition to product release.”
Instead, their testing regime is limited to monitoring the supply chain. 88

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 89




        86
             Id.
        87
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
          88
             Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
         89
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       34
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 65 of 188




        Further, Nurture appears to have misled the Subcommittee about its testing standards. As
seen from Nurture’s goal thresholds pictured below, Nurture conveyed to the Subcommittee that
after January of 2019, it had a goal threshold of 50 ppb for lead in all of its baby food products—
infant formula, cereals, and wet foods. 90 However, in the test results that Nurture provided to
this Subcommittee, it was still using 100 ppb as an internal guideline after January 2019.

        This image is from Nurture’s December 18, 2019, response to the Subcommittee, stating
that after January of 2019, its lead threshold was 50 ppb in all baby food products: 91




        However, the chart below appears to show that after the date Nurture claims to have
moved to a 50 ppb lead standard—January 2019—Nurture was still using a “Goal Threshold” of
100 ppb for 53 baby food products. The fact that Nurture appears to have continued using a
higher standard up to nine months after it claimed to the Subcommittee to have lowered the
threshold casts serious doubt on Nurture’s candor in this matter.

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 92



        90
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
        91
             Id.
         92
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       35
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 66 of 188




Product Name                          Parameter Goal        Result   Unit Date of
                                                Threshold                 Test
                                                                          Report
Blueberry Beet Rice Cakes             Lead        100       <4.0     ppb   10/14/19
Stage 3 Root Vegetable and Turkey     Lead        100       <4.0     ppb   10/11/19
Apple & Broccoli Puffs                Lead        100       5.8      ppb   10/10/19
Apple Cinnamon Oat Jar                Lead        100       <4.0     ppb   10/09/19
Apple Spinach Jar                     Lead        100       <4.0     ppb   10/09/19
Kale & Spinach Puffs                  Lead        100       9.7      ppb   10/09/19
Apple Mango Beet                      Lead        100       <4.0     ppb   08/22/19
Pear Prune Jar                        Lead        100       <4.0     ppb   08/22/19
Apple Spinach Pea & Kiwi              Lead        100       43       ppb   08/22/19
Pea Spinach Teether                   Lead        100       18       ppb   08/16/19
Strawberry Yogis                      Lead        100       <4.0     ppb   08/13/19
Sweet Potato & Carrot Puffs           Lead        100       7.7      ppb   07/25/19
Banana & Pumpkin Puffs                Lead        100       6.2      ppb   07/25/19
Apples Blueberries & Oats             Lead        100       <4.0     ppb   07/24/19
CC Oats & Quinoa Cereal               Lead        100       <4.0     ppb   07/24/19
Green Beans Jar                       Lead        100       <4.0     ppb   07/24/19
Pears Mangoes & Spinach               Lead        100       <4.0     ppb   07/24/19
Carrots                               Lead        100       <4.0     ppb   07/20/19
Pea Spinach Teether                   Lead        100       23       ppb   07/11/19
Apple & Broccoli Puffs                Lead        100       11       ppb   07/11/19
Kale & Spinach Puffs                  Lead        100       11       ppb   07/11/19
Mangoes                               Lead        100       <4.0     ppb   07/03/19
Sweet Potatoes Jar                    Lead        100       <4.0     ppb   07/03/19
CC Oats & Quinoa Cereal               Lead        100       <4.0     ppb   07/02/19
Harvest Vegetables & Chicken          Lead        100       <4.0     ppb   07/02/19
Apple Rice Cakes                      Lead        100       7.2      ppb   07/02/19
Blueberry Purple Carrot Greek Yogis   Lead        100       4.3      ppb   07/02/19
Apple & Broccoli Puffs                Lead        100       9.9      ppb   05/30/19
Strawberry & Beet Puffs               Lead        100       10       ppb   05/22/19
Apples & Spinach                      Lead        100       <4.0     ppb   05/15/19
Clearly Crafted Apple Guava Beet      Lead        100       <4.0     ppb   05/10/19
Sweet Potato Jar                      Lead        100       <4.0     ppb   05/10/19
Banana & Pumpkin Puffs                Lead        100       13       ppb   04/24/19
Sweet Potato & Carrot Puffs           Lead        100       7.7      ppb   04/24/19
Apple Pumpkin Carrots                 Lead        100       <4.0     ppb   04/12/19
Pea Spinach Teether                   Lead        100       23       ppb   04/12/19
Multi-Grain Cereal Canister           Lead        100       5.2      ppb   04/12/19
Carrots                               Lead        100       <4.0     ppb   04/11/19
Sweet Potato Jar                      Lead        100       <4.0     ppb   04/11/19
Apple Spinach Pea & Kiwi              Lead        100       34       ppb   03/29/19
Strawberry & Beet Puffs               Lead        100       7.8      ppb   03/21/19



                                             36
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 67 of 188




 Banana & Pumpkin Puffs                        Lead            100              5.5      ppb     03/21/19
 CC Oatmeal Cereal                             Lead            100              <4.0     ppb     03/18/19
 Carrots & Peas                                Lead            100              <4.0     ppb     03/13/19
 CC Prunes                                     Lead            100              <4.0     ppb     03/13/19
 Pears & Kale Jar                              Lead            100              <4.0     ppb     03/13/19
 Vegetable & Beef Medley                       Lead            100              <4.0     ppb     03/07/19
 Banana Sweet Potato Teether                   Lead            100              12       ppb     02/19/19
 Banana & Pumpkin Puffs                        Lead            100              11       ppb     02/19/19
 Blueberry Purple Carrot Teether               Lead            100              10       ppb     02/19/19
 Mangoes                                       Lead            100              <4.0     ppb     02/13/19
 Apple Mango Beet                              Lead            100              <4.0     ppb     02/12/19
 Strawberry Banana Greek Yogis                 Lead            100              <4.0     ppb     02/12/19

        Nurture has also ignored the only final standard that FDA has set. FDA set a 100 ppb
inorganic arsenic limit for infant rice cereal. Rather than comply with that limit, Nurture set its
internal standards 15% higher, at 115 ppb inorganic arsenic. 93

Excerpt of December 18, 2019, Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi 94




        B.         Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                   dangerous additives, such as vitamin mix, and 5,000 ppb lead for certain
                   ingredients like BAN 800. These standards are the highest of any responding
                   manufacturer.

       Beech-Nut has set an internal specification limit (listed in the chart below as “spec.”) of
3,000 ppb inorganic arsenic for certain ingredients, including vitamin mix. 95 As a result of

        93
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
        94
             Id.
         95
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                       37
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 68 of 188




adopting this high internal standard, Beech-Nut has used ingredients containing 710.9, 465.2,
and 401.4 ppb arsenic. 96 Beech-Nut also set internal guidelines of 3,000 ppb for cadmium and
5,000 ppb for lead for certain ingredients. 97 These far surpass any existing regulatory standard in
existence and toxic heavy metal levels for any other baby food manufacturer that responded to
the Subcommittee’s inquiry.

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 98




       Beech-Nut sold eleven products that surpassed its own internal cadmium limits. By
doing so, Beech-Nut accepted dehydrated potato containing 119.6, 143.5, and 148.4 ppb
cadmium, far surpassing its own internal limit of 90 ppb for that ingredient. 99




       96
            Id.
       97
            Id.
       98
            Id.
       99
            Id.




                                                38
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 69 of 188




Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 100




         Beech-Nut’s explanation of why it accepted products over its own internal limits was that
it did so “rarely” and the ingredients were “generally restricted to a 20% variance of BNN’s
allowable limits….” 101 However, as the cadmium examples show, Beech-Nut accepted certain
ingredients in spite of their own testing results which showed that they contained over 20% more
cadmium than their already-high internal limit. Beech-Nut’s internal limit for cadmium in
dehydrated potato appears to be 90 ppb. A 20% variance would permit Beech-Nut to accept
dehydrated potato containing up to 108 ppb cadmium. Nevertheless, Beech-Nut accepted three
shipments of dehydrated potato containing cadmium in excess of its 20% variance allowance. 102
Beech-Nut did not offer any explanation.

        C.          Hain (Earth’s Best Organic) set an internal standard of 200 ppb for arsenic,
                    lead, and cadmium in some of its ingredients. Hain justified deviations above
                    its ingredient testing standards based on “theoretical calculations,” even
                    after Hain admitted to FDA that its testing underestimated final product
                    toxic heavy metal levels.

        Hain set an internal standard of 200 ppb arsenic for 12 ingredients, most of which were
different kinds of flours. By setting this high internal standard, Hain justified accepting wheat
flour and rice that contained 200 and 150 ppb arsenic. 103



        100
              Id.
        101
            Letter from the President and Chief Executive Officer of Beech-Nut Nutrition Company to Chairman
Raja Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform
(Dec. 6, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf).
        102
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
          103
              Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                        39
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 70 of 188




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 104

 Lab Results         Product Description          Status         Arsenic Spec     Arsenic
 Date                                                            Limit (ppb)      Result (ppb)
 Aug/3/2017          Org Kamut Flour              Accepted       200              <100
 Aug/3/2017          Org Spelt Flour              Accepted       200              <100
 Jul/6/2017          Org Yellow Split Pea         Accepted       200              <100
                     Powder
 Jul/5/2017          Org Quinoa Flour             Accepted       200              <100
 May/26/2017         Org Soft White Wheat         Accepted       200              <100
                     Flour
 Aug/1/2017          Org Fiber Oat                Accepted       200              <100

 Sep/25/2017         Org Quinoa Flour             Accepted       200              <100
 Sep/12/2017         Org Spelt Flour              Accepted       200              <100

 Aug/4/2017          Org Spelt Flour              Accepted       200              <100

 Jul/19/2017         Org Green Lentil Flour       Accepted       200              <100

 Sep/29/2017         Org Soft White Wheat         Accepted       200              200
                     Flour
 Jul/13/2017         Medium Grain Whole           Accepted       200              150
                     Rice

        Similarly, Hain set an internal limit of 200 ppb for lead in five ingredients—forty times
higher than FDA’s guidance for bottled water. By doing so, Hain justified accepting lentil flour
with 110 ppb lead and quinoa flour with 120 ppb lead. These surpass every existing regulatory
standard for lead. 105

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 106




       104
             Id.
       105
             Id.
       106
             Id.




                                               40
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 71 of 188




        Hain used four products that surpassed its internal toxic heavy metal limits. For example,
it accepted cinnamon that contained 102 ppb cadmium, vitamin pre-mix that had 223 ppb arsenic
and 353 ppb lead, and two rice flours that had 134 and 309 ppb arsenic. 107

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 108




       Hain justified these variations by claiming that the “theoretical” final goods will not
surpass its internal limits. For example, Hain became aware that the vitamin pre-mix contained
223 ppb arsenic and 352 ppb lead. 109

Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 110




         Despite having dangerously high levels of toxic heavy metals, Hain approved the use of
this vitamin pre-mix based on a “theoretical” calculation of toxic heavy metals in the final
good. 111


        107
              Id.
        108
              Id.
        109
             Hain, Deviation Report, Vitamin Premix (Nov. 26, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/11_Redacted.pdf).
        110
              Id.
        111
              Id.




                                                        41
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 72 of 188




Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 112




        To calculate the estimated quantity of lead and arsenic in the finished good, Hain
considered the percentage of rice flour and vitamin pre-mix in the finished goods, and their
projected amounts of arsenic and lead. Ultimately, Hain predicted that the finished good would
have roughly 85 ppb arsenic and 25 ppb lead. 113

Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 114




        However, it is not clear that Hain ever tested the finished good. Hain appears to have
used this vitamin pre-mix with dangerously high levels of toxic heavy metals without ever
confirming the finished good was actually safe to consume.

       Hain made this decision four months after it had made a secret presentation to FDA
admitting that heavily tainted vitamin premix caused dangerous levels of arsenic in its finished


       112
             Id.
       113
             Id.
       114
             Id.




                                                42
      Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 73 of 188




products, which initially went undetected because Hain did not test its finished products. 115 Hain
made no effort to correct the problem. Note: Full discussion of Hain’s secret presentation to
FDA appears in Section V., Parts D. and E., below.

IV.      WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
         COOPERATE WITH THE SUBCOMMITTEE’S INVESTIGATION

        Nurture, Beech-Nut, Hain, and Gerber cooperated with the Subcommittee’s investigation,
despite the fact that doing so exposed their reckless disregard for the health of babies. With that
in mind, the Subcommittee questions why Walmart (Parent’s Choice), Sprout Organic Foods,
and Campbell (Plum Organics) would refuse to comply with the investigation. None of them
produced testing results or specific testing standards and Sprout never even responded to the
Subcommittee’s repeated inquiries. The Subcommittee is greatly concerned that these
companies might be obscuring the presence of even higher levels of toxic heavy metals in their
baby food products than their competitors’ products.

         A.      Walmart (Parent’s Choice Brand)

        Walmart refused to produce any documents showing its internal testing policies, its
testing results, or how Walmart treats ingredients and/or products that surpass any internal
standards.

       Walmart’s evasion is concerning, as even limited independent testing has revealed the
presence of toxic heavy metals in its baby food.

Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 116




         115
             Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
         116
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).




                                                      43
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 74 of 188




Walmart (Parent’s Choice) Baby Food that Tested High in Toxic Heavy Metals 117




        B.          Campbell (Plum Organics Brand)

       Campbell refused to produce its testing standards and specific testing results to the
Subcommittee. Campbell has hidden its policies and the actual level of toxic heavy metals in its
products.

        Instead of producing any substantive information, Campbell provided a spreadsheet self-
declaring that every one of its products “meets criteria.” 118 Campbell declined to state what
those criteria are.

Campbell’s Product Heavy Metal Test Results (Excerpted Entries) 119




        117
          Walmart, Parent’s Choice Organic Strawberry Rice Rusks (online at www.walmart.com/ip/Parent-s-
Choice-Organic-Baby-Rusks-Strawberry-Flavored/171533478) (accessed on Jan. 26, 2021).
        118
             Campbell, Product Heavy Metal Test Results (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf).
        119
              Id.




                                                       44
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 75 of 188




       Campbell’s testing summary hides more than it reveals, since it does not show the levels
of heavy metals that the testing found or the levels of heavy metals that would “meet criteria.”

        The Subcommittee was disturbed that, for mercury, which is a powerful neurotoxin,
Campbell notes with asterisks that it has no criterion whatsoever, stating: “No specific threshold
established because no high-risk ingredients are used.” 120 However, despite Campbell having no
mercury threshold, Campbell still marked every food as “meets criteria” for mercury. 121 This
misleading framing—of meeting criteria that do not exist—raises questions about what
Campbell’s other thresholds actually are, and whether they exist.

       Campbell’s evasion is concerning, as even limited independent testing has revealed the
presence of toxic heavy metals in its baby food.

Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 122




        120
              Id.
        121
              Id.
        122
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).




                                                      45
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 76 of 188




Plum Organics’ Foods That Tested High in Toxic Heavy Metals 123




        C.       Sprout Organic Foods

        Sprout Organic Foods did not respond to the Subcommittee at all. Despite numerous
emails to executives and its general information email address, as well as numerous attempts to
reach the Sprout central office by telephone, Sprout never responded or made contact with the
Subcommittee.

        Sprout Organic Foods was acquired by North Castle Partners, a Greenwich, Connecticut
private equity firm, in 2015. North Castle Partners also owns such well-known brands as Curves
International/Jenny Craig, Palladio Beauty Group, Mineral Fusion, Red Door Spas, Performance
Bicycles, Octane Fitness, Ibex Outdoor Clothing, and Doctor's Best. 124

        Whether due to evasion or negligence, Sprout’s failure to respond raises serious concerns
about the presence of toxic heavy metals in its baby foods, as even limited independent testing
has revealed the presence of toxic heavy metals in its products.



        123
           Plum Organics, Little Teethers, Banana with Pumpkin (online at
www.plumorganics.com/products/banana-with-pumpkin-wafers/) (accessed Jan. 26, 2021); Plum Organics, Mighty
Morning Bar, Blueberry Lemon (online at www.plumorganics.com/products/blueberry-lemon-bar/) (accessed Jan.
26, 2021).
        124
            North Castle Partners, Press Release: North Castle Partners Invests in Sprout Organic Foods, Inc.
(June 29, 2015) (online at www.northcastlepartners.com/wp-content/uploads/2016/01/North-Castle_Sprout-Press-
Release.pdf).




                                                      46
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 77 of 188




Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 125




Sprout Organic Food That Tested High in Toxic Heavy Metals 126




V.      FDA HAS FAILED TO CONFRONT THE RISKS OF TOXIC HEAVY METALS IN
        BABY FOOD. THE TRUMP ADMINISTRATION IGNORED A SECRET INDUSTRY
        PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY METALS IN
        FINISHED BABY FOODS.

        Despite the well-known risks of harm to babies from toxic heavy metals, FDA has not
taken adequate steps to decrease their presence in baby foods. FDA has not issued thresholds for
the vast majority of toxic heavy metals in baby foods and does not require warning labels on any
baby food products. In the summer of 2019, FDA received a secret presentation from a baby

         125
             Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        126
            Sprout Organic Foods, Quinoa Puffs, Apple Kale (online at www.sproutorganicfoods.com/babies/6-
months-and-up/plant-power-puffs/apple-kale-plant-power-puffs) (accessed Jan. 26, 2021).




                                                      47
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 78 of 188




food manufacturer that revealed that the commercial process of preparing finished baby foods
increases their levels of toxic heavy metals. For that manufacturer, Hain (HappyBABY), the
process increased inorganic arsenic levels between 28% and 93%. Yet, FDA took no apparent
action.

        In May 2017, FDA established the Toxic Elements Working Group with the goal of
reducing exposure to toxic elements in food, cosmetics, and dietary supplements. FDA claims
that the Toxic Elements Working Group is focusing on metals “because high levels of exposure
to those metals are likely to have the most significant impact on public health,” and “can be
especially harmful to children because of concerns about effects on their neurological
development.” 127 But the working group has not resulted in new or stronger regulations to
protect babies from toxic heavy metals in their food.

        A.          Mercury and Cadmium

        FDA has acknowledged the dangers of mercury. Mercury has “no established health
benefit” and has been “shown to lead to illness, impairment, and in high doses, death.” 128 FDA
has acknowledged the added risk to babies and children, noting that it is: “paying special
attention to children because their smaller body sizes and metabolism may make them more
susceptible to the harmful effects of these metals,” including mercury. 129

        Despite these statements, FDA has taken no action to limit mercury in baby food.
Instead, FDA has only set mercury standards for wheat, and fish, shellfish, and crustaceans, and
they are high—1,000 ppb. 130 There are no FDA protections for mercury in baby food.

        The lack of FDA action on mercury standards stands in contrast to other regulators. The
EPA, for example, set a limit of 2 ppb mercury in drinking water, even after taking into account
the cost of attainment for industry. 131




        127
            Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021); Food and Drug Administration, What FDA Is
Doing to Protect Consumers from Toxic Metals in Foods (Apr. 20, 2018) (online at
www.fda.gov/food/conversations-experts-food-topics/what-fda-doing-protect-consumers-toxic-metals-foods).
        128
            Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
        129
              Id.
        130
            Food and Drug Administration, Guidance for Industry: Action Levels for Poisonous or Deleterious
Substances in Human Food and Animal Feed (Aug. 2000) (online at www.fda.gov/regulatory-information/search-
fda-guidance-documents/guidance-industry-action-levels-poisonous-or-deleterious-substances-human-food-and-
animal-feed).
        131
            Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).




                                                     48
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 79 of 188




        Similarly, FDA has taken no action on cadmium in baby food. FDA has issued only one
guideline for cadmium, and that is a limit of 5 ppb for bottled water. 132 The EU has instituted a
limit of 10-15 ppb for infant formula. 133

        B.          Lead

       FDA acknowledges that there is “no identified safe blood lead level” and that lead is
especially dangerous to children:

        Lead is especially harmful to vulnerable populations, including infants, young
        children, pregnant women and their fetuses, and others with chronic health
        conditions. High levels of lead exposure can seriously harm children’s health and
        development, specifically the brain and nervous system. Neurological effects
        from high levels of lead exposure during early childhood include learning
        disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
        in the body, even low-level chronic exposure can be hazardous over time. 134

        FDA has taken action on bottled water, limiting lead to 5 ppb. 135 FDA has also taken
steps toward regulating lead content in products for older children. FDA has released guidance
recommending a maximum lead level of 100 ppb in candy likely to be consumed by children,
and 50 ppb in some juices. 136 It is not sound logic to say that water is unsafe to drink if it
contains over 5 ppb lead, but candy and fruit juice can be ten and twenty times higher than that
limit.

        Unfortunately, it appears that FDA designed these limits to be protective of industry. In
its “Supporting Document for Recommended Maximum Level for Lead in Candy,” FDA
repeatedly emphasizes achievability by industry, as opposed to safety for children:

        •           “FDA believes that sugar-based candy products can be made with lead levels
                    below” [100 ppb].”
        •           “We believe that if milk chocolate manufacturers source their raw materials
                    appropriately, lead levels in their finished products will not exceed [100 ppb]
                    lead.”
        •           “We believe that, if dark chocolate manufacturers source their raw materials
                    appropriately, lead levels in their finished products will not exceed [100 ppb].”



        132
          21 C.F.R. § 165 (2019) (online at
www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110).
         133
             European Union, Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006)
(online at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).
        134
          Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        135
              Id.
        136
              Id.




                                                      49
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 80 of 188




        •        “[E]ven for high-chili-content candy and powdered snack mix products, we
                 believe that candy with appropriately sourced ingredients will not exceed [100
                 ppb] lead.”
        •        “We believe that if manufacturers source salt to minimize lead levels, finished,
                 high-salt- content powdered snack mix products will not exceed [100 ppb]
                 lead.” 137

        But FDA has failed to regulate lead levels in baby foods. Manufacturers are free to set
their own limits. Hain, for example, used internal soft limits of 100 and 200 ppb lead for the
majority of its ingredients.

        FDA has created what it calls an Interim Reference Level (IRL) for lead, but this
standard does not apply to manufacturers and is unhelpful for parents purchasing baby food. An
Interim Reference Level is what FDA calls a calculation of “the maximum daily intake for lead
from food.” 138 Above this limit, a person or baby’s blood level would reach a “point of
concern.” FDA’s current IRL is 3 µg per day for children. This standard, though perhaps
helpful to FDA in researching and evaluating how lead affects our nation’s children, is
unworkable for parents. For this standard to be useful to a parent, they would need to know:

        •        what a µg is (it stands for a microgram);
        •        how much lead is in each product they are serving their baby;
        •        how much lead their child is exposed to through tap water; and
        •        how much lead is in their local environment, such as through lead-based paints.

        Obtaining this information is currently impossible for parents because baby food
manufacturers do not publicly provide information on the amount of lead in their products.
Given the information gaps parents face, it would be most appropriate for FDA to promulgate
clear rules for baby food manufacturers that limit the amount of lead in baby food.

        C.       Arsenic

        In the context of arsenic in baby food, there are only two FDA regulations for specific
products—an unenforceable draft guidance issued in July 2013, but never finalized,
recommending an action level of 10 ppb for inorganic arsenic in single-strength (ready to drink)
apple juice, and an August 2020 final guidance, setting an action level for inorganic arsenic in
infant rice cereals at 100 ppb. 139


        137
           Food and Drug Administration, Supporting Document for Recommended Maximum Level for Lead in
Candy Likely to Be Consumed Frequently by Small Children (Nov. 2006) (online at www.fda.gov/food/metals-and-
your-food/supporting-document-recommended-maximum-level-lead-candy-likely-be-consumed-frequently-small)
(emphasis added).
        138
          Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        139
            Food and Drug Administration, Draft Guidance for Industry: Action Level for Arsenic in Apple Juice
(July 2013) (online at www.fda.gov/regulatory-information/search-fda-guidance-documents/draft-guidance-
industry-action-level-arsenic-apple-juice); Food and Drug Administration, Guidance for Industry: Action Level for



                                                       50
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 81 of 188




       The first problem with these standards is that they cover only a small sliver of the foods
babies eat.

        The second problem is that they are far too lax to be protective of babies. There is no
established safe level of inorganic arsenic consumption for babies. Arsenic exposure has a
“significant negative effect on neurodevelopment.” 140 FDA acknowledged that “Low-to-
moderate levels of inorganic arsenic appear to be associated with adverse health effects during
childhood.” 141 Children exposed to water with an arsenic concentration of just 5 ppb “showed
significant reductions in Full Scale, Working Memory, Perceptual Reasoning and Verbal
Comprehension scores.” 142 This suggests that 5 ppb may be an important threshold, or that the
threshold of safety may fall far below that.

         Healthy Babies Bright Futures has called for a goal of no measurable amount of inorganic
arsenic in baby food. 143 Consumer Reports suggests that the level of inorganic arsenic should be
set as low as 3 ppb for water and fruit juices. 144

        FDA has already set inorganic arsenic levels at 10 ppb for bottled water. 145 EPA has
similarly set a 10 ppb inorganic arsenic cap on water, as have the European Union and the World
Health Organization. 146




Inorganic Arsenic in Rice Cereals for Infants (Aug. 2020) (online at www.fda.gov/regulatory-information/search-
fda-guidance-documents/guidance-industry-action-level-inorganic-arsenic-rice-cereals-infants).
        140
            Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (Apr. 9, 2013)
(online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
        141
            Food and Drug Administration, Arsenic in Rice and Rice Products Risk Assessment Report (Mar. 2016)
(online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
PDF.pdf).
        142
            Gail A. Wasserman et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
Schoolchildren (Apr. 1, 2014) (online at https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
        143
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        144
            Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
(June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
levels/); Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
(online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit-juice-what-you-need-to-know/).
        145
          Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
        146
             Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
(online at www.epa.gov/dwreginfo/chemical-contaminant-rules) (accessed Jan. 26, 2021); The European Food
Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
2021); World Health Organization, Arsenic (Feb. 15, 2018) (online at www.who.int/news-room/fact-
sheets/detail/arsenic).




                                                       51
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 82 of 188




        FDA is fully aware of the dangers that inorganic arsenic presents to young children,
stating that:

        There is growing evidence … that exposure to inorganic arsenic
        during…infancy…may increase the risk of adverse health effects, including
        impaired development during…childhood and neurodevelopmental toxicity in
        infants and young children, and that these adverse effects may persist later in life
        …. [C]hildren may likewise be particularly susceptible to neurotoxic effects of
        inorganic arsenic, e.g., as manifested in intelligence test results in children ….
        Also, children three years and younger have the highest exposure to inorganic
        arsenic because they have 2-3-fold higher intakes of food on a per body mass
        basis as compared to adults. Therefore, a child’s daily exposure to contaminants
        in food, such as inorganic arsenic in rice, could potentially be much higher than
        that of adults. 147

        Yet, in the one category of baby food for which FDA has finalized a standard—infant
rice cereal—it set the maximum inorganic arsenic content at the dangerous level of 100 ppb.

        Why did FDA set its level so high? Because in developing the limit, FDA was focused
on the level of inorganic arsenic that would cause cancer. FDA disregarded the risk of
neurological damage, which happens at a much lower level. In its 2016 Risk Assessment Report,
FDA was able to quantify the risk of lung and bladder cancer that inorganic arsenic presents. It
was not able to quantify the risks of neurological development for infants. 148 As a result, the 100
ppb limit is too high to adequately protect infants and children from the effects of inorganic
arsenic.

       The third problem is that FDA’s piecemeal approach of setting different inorganic arsenic
standards for different products is logically unsound. There can be only one safe level for
inorganic arsenic in the foods that babies consume. All finished baby food products should
accord with this safe level.

       Aside from these guidance documents for infant rice cereal and apple juice, FDA does
not regulate toxic heavy metals in other baby food products.

        One example of how this approach is failing is with FDA’s decision to release draft
guidance for apple juice, but not any other fruits juices. Based on the testing results the
Subcommittee reviewed, baby food companies routinely exceed this draft limit of 10 ppb in
other types of commonly consumed juices. Gerber, for example, used grape juice concentrate
registering at 39 ppb inorganic arsenic. But because it was grape juice, as opposed to apple


        147
            Food and Drug Administration, Supporting Document For Action Level For Inorganic Arsenic In Rice
Cereals For Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
        148
            Food and Drug Administration, Arsenic in Rice and Rice Products Risk Assessment Report (Mar. 2016)
(online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
PDF.pdf).




                                                      52
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 83 of 188




juice—which, from a safety perspective, is a distinction without a difference—Gerber
incorporated in its products juice concentrate with high arsenic levels.

        The fourth problem with FDA’s piecemeal approach is that it appears designed to be
protective of baby food manufacturers. In developing the infant rice cereal limit of 100 ppb,
FDA considered an “achievability assessment.” The achievability assessment considered
“manufacturers’ ability to achieve hypothetical maximum limits for inorganic arsenic in infant
rice cereals….” 149 FDA considered samples taken from three time periods: 2011-2013, 2014,
and 2018. As shown below, over time, the number of samples that tested under 100 ppb
inorganic arsenic increased from 36% to 76% of the total number of samples. FDA noted that
this increase meant “alternate sources of rice are available to enable infant rice cereal
manufacturers to supply the market and meet the” 100 ppb level. 150 In short, FDA’s standard
reflects manufacturers’ ease of compliance, rather than babies’ safety.

        If it is not possible, or it is exceedingly costly, to source ingredients like rice that achieve
a safe level, then baby food manufacturers should find substitutes for those ingredients. Our
nation’s children should not bear lifelong health burdens because of a manufacturer’s preference
for tainted ingredients.

        D.          The Trump Administration Ignored A Secret Industry Presentation About
                    Higher Risks Of Toxic Heavy Metals In Baby Foods.

        On August 1, 2019, the Trump administration received a secret industry presentation that
disclosed higher risks of toxic heavy metals in finished baby food products. Hain (Earth’s Best
Organic) revealed the finding in a presentation to FDA entitled “FDA Testing Result
Investigation.” 151




        149
            Food and Drug Administration, Supporting Document for Action Level for Inorganic Arsenic in Rice
Cereals for Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
        150
              Id.
         151
             Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).




                                                       53
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 84 of 188




       Hain revealed that half (10 of 21) of the finished rice products that Hain tested contained
100 ppb or more of inorganic arsenic—exceeding FDA’s standard for infant rice cereal. One
product contained almost 30% more, registering at 129 ppb inorganic arsenic.




        Hain’s average level of inorganic arsenic in its finished rice foods was 97.62 ppb, which
nearly matches FDA’s dangerously high 100 ppb level for inorganic arsenic for infant rice
cereal.

         Hain claims that it “revised its internal policies and testing standards to conform to
FDA’s non-binding recommendations.” 152 In 2016, FDA instituted draft guidance (which is now
final) for inorganic arsenic in infant rice cereal at the dangerously high level of 100 ppb.
However, Hain has not consistently abided by those limits.

        FDA also learned that Hain’s policy to test ingredients underrepresented the levels of
toxic heavy metals in its finished baby foods. Hain’s finished products contained between 28%
and 93% more inorganic arsenic than Hain estimated they would based on Hain’s ingredient

        152
            Letter from Kelly B. Kramer, Counsel for The Hain Celestial Group, Inc. to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 11,
2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/9_Redacted.pdf).




                                                   54
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 85 of 188




testing method. 153 Hain found higher levels of arsenic in all finished foods tested for this FDA
presentation than were reflected in tests of individual raw ingredients. This revelation means
that every single finished good containing brown rice had more arsenic than the company’s
estimates, which were based on testing the raw ingredients.

        After seeing these results, FDA was put on notice that finished baby foods pose an even
higher risk to babies than reflected in company tests of the raw ingredients that go into those
finished products.

Final Product Data Compared to Raw Ingredient Data, From Hain’s Presentation to FDA 154




        Hain admitted to FDA in its presentation that “Brown Rice Flour testing results do not
appear to be correlated to finished good results data.” 155 They are not correlated because the
finished goods can contain as much as double the amount of arsenic as the raw ingredients.

        153
            Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
        154
              Id.
        155
              Id.




                                                     55
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 86 of 188




        What can account for this increase in inorganic arsenic from the time the ingredients are
tested to the time the products are finished? Hain conveyed to FDA that the cause of the increase
was Hain’s use of a dangerous additive, stating: “Preliminary investigation indicates
Vitamin/Mineral Pre-Mix may be a major contributing factor.” Although this additive may only
make up roughly 2% of the final good, Hain suggested it was still responsible for the spike in the
levels of inorganic arsenic in the finished baby food. 156

       Hain’s finding accords with the Subcommittee’s own. In the test results we reviewed,
Hain used vitamin pre-mix that contained 223 ppb arsenic. 157 This ingredient also contained 352
ppb lead, a matter not even addressed in the FDA presentation.

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entry) 158




       Therefore, naturally occurring toxic heavy metals may not be the only problem causing
dangerous levels of toxic heavy metals in baby foods; rather, baby food producers like Hain are
adding ingredients that have high levels of toxic heavy metals into their products, such as
vitamin/mineral pre-mix.

         FDA did not appear to take any unplanned actions on behalf of babies’ safety after it
received Hain’s presentation. FDA did finalize a previously planned guidance, setting a limit of
100 ppb inorganic arsenic in infant rice cereal. But it did not initiate regulation of additives like
Hain’s vitamin/mineral pre-mix. Moreover, it has not mandated that baby food manufacturers
test finished goods.

        E.          Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                    and Gerber Also Fail to Test Finished Product, Risking an Undercount of
                    Toxic Heavy Metals in Their Finished Baby Foods.

       Hain (Earth’s Best Organic) revealed to FDA that its policy to test only its ingredients,
and not its final product, is underrepresenting the levels of toxic heavy metals in its baby foods.
Unfortunately, Hain is not alone. The majority of baby food manufacturers, including Beech-
Nut and Gerber, employ the same policy of testing only ingredients. 159 That policy recklessly

        156
              Id.
        157
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).
        158
              Id.
         159
             Letter from the President and CEO of Beech-Nut Nutrition Company to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 6,
2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf) (“we do not test
finished goods”); Letter from the Chief Executive Officer of Gerber Products Company to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 19,



                                                       56
      Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 87 of 188




endangers babies and children and prevents the companies from even knowing the full extent of
the danger presented by their products.

        As the Hain presentation lays bare, ingredient testing does not work. Hain’s finished
baby foods had more arsenic than their ingredients 100% of the time—28-93% more inorganic
arsenic. 160 That means that only testing ingredients gives the false appearance of lower-than-
actual toxic heavy metal levels.

VI.      RECOMMENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS, AND
         REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIKE RICE BELONG IN
         BABY FOOD?

       Baby food manufacturers hold a special position of public trust. Consumers believe that
they would not sell unsafe products. Consumers also believe that the federal government would
not knowingly permit the sale of unsafe baby food. As this staff report reveals, baby food
manufacturers and federal regulators have broken the faith.

        Step one to restoring that trust is for manufacturers to voluntarily and immediately reduce
the levels of toxic heavy metals in their baby foods to as close to zero as possible. If that is
impossible for foods containing certain ingredients, then those ingredients should not be included
in baby foods.

      One example of an ingredient that might not be suitable for baby foods is rice.
Throughout this report, rice appeared at or near the top of every list of dangerous baby foods.

         •           For Hain (Earth’s Best Organic), organic brown rice was the ingredient that tested
                     highest in inorganic arsenic—309 ppb. Indeed, the majority of Hain ingredients
                     that exceeded 100 ppb inorganic arsenic in testing (13 of 24) were organic brown
                     rice flour. 161
         •           For Beech-Nut, the majority of its ingredients that tested over 100 ppb inorganic
                     arsenic (27 of 45) were rice-based (either rice, rice flour, or organic rice). 162




2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/7_Redacted.pdf) (Gerber’s
policy is to “regularly test our ingredients, and periodically test… finished goods”); Hain, Testing And Release
Procedure For Baby Food Ingredients (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/8_Redacted.pdf) (Hain only tests raw
ingredients; their testing policy applies only to ingredients and the vast majority of the testing information they
provided to the Subcommittee was raw ingredient testing.).
         160
            Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
         161
               Id.
         162
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                         57
    Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 88 of 188




        •        A significant number of the Nurture products that exceeded 100 ppb inorganic
                 arsenic were rice products. 163
        •        Gerber used 67 batches of rice flour with over 90 ppb inorganic arsenic. 164

        Further, rice and rice flour constitute a large proportion by volume of the baby foods that
contain them. Therefore, increased toxic heavy metal levels in rice and rice flour could have a
significant impact on the safety of the finished product.

       If certain ingredients, like rice, are highly tainted, the answer is not to simply lower toxic
heavy metal levels as much as possible for those ingredients, the answer is to stop including
them in baby foods. The Subcommittee urges manufacturers to make this change voluntarily.

        Similar considerations must be made for other ingredients that consistently contain higher
levels of toxic heavy metals—ingredients like cinnamon, amylase, BAN 800, and vitamin
premix. Manufacturers suggest that these additives, though high in toxic heavy metals, are not a
concern because they make up a low percentage of the final food product. However, those
manufacturers do not test their final food products, which is the only way to determine safety.
Manufacturers should voluntarily commit to testing all of their finished baby food products, as
opposed to just the ingredients. If they refuse, FDA should require them to do so.

        The Subcommittee recommends the following:

        •        Mandatory Testing: Only one of the companies reviewed by the Subcommittee
                 routinely tests its finished baby foods, even though the industry is aware that toxic
                 heavy metals levels are higher after food processing. Baby food manufacturers
                 should be required by FDA to test their finished products for toxic heavy metals,
                 not just their ingredients.
        •        Labeling: Manufacturers should by required by FDA to report levels of toxic
                 heavy metals on food labels.
        •        Voluntary Phase-Out of Toxic Ingredients: Manufacturers should voluntarily
                 find substitutes for ingredients that are high in toxic heavy metals, or phase out
                 products that have high amounts of ingredients that frequently test high in toxic
                 heavy metals, such as rice.
        •        FDA Standards: FDA should set maximum levels of inorganic arsenic, lead,
                 cadmium, and mercury permitted in baby foods. One level for each metal should
                 apply across all baby foods. The level should be set to protect babies against the
                 neurological effects of toxic heavy metals.
        •        Parental Vigilance: Parents should avoid baby food products that contain
                 ingredients testing high in heavy metals, such as rice products. The
                 implementation of recommendations one through four will give parents the
                 information they need to make informed decisions to protect their babies.

        163
             Nurture, Heavy Metal Test Results For Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
          164
              Gerber, Raw Material Heavy Metal Testing (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).




                                                        58
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 89 of 188




VII.   CONCLUSION

        The Subcommittee’s investigation proves that commercial baby foods contain dangerous
levels of arsenic, lead, mercury, and cadmium. These toxic heavy metals pose serious health
risks to babies and toddlers. Manufacturers knowingly sell these products to unsuspecting
parents, in spite of internal company standards and test results, and without any warning labeling
whatsoever.

        Last year, the Trump administration ignored new information contained in a secret
industry presentation to federal regulators about toxic heavy metals in baby foods. On August 1,
2019, FDA received a secret slide presentation from Hain, the maker of Earth’s Best Organic
baby food, which revealed that finished baby food products contain even higher levels of toxic
heavy metals than estimates based on individual ingredient test results. One heavy metal in
particular, inorganic arsenic, was repeatedly found to be present at 28-93% higher levels than
estimated.

        The time is now for FDA to determine whether there is any safe exposure level for babies
to inorganic arsenic, lead, cadmium, and mercury, to require manufacturers to meet those levels,
and to inform consumers through labels.




                                                59
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD PageFiled
                                                                 90forofRecord
                                                              3/10/2021  188AM
                                                                         9:03
                                                                                              Rhonda Barchak, District Clerk
                           BRAZORIA COUNTY DISTRICT CLERK                                     Brazoria County, Texas
                                                                                              111847-CV
                                  RHONDA BARCHAK                                              Jody Stutts, Deputy


                                             Process Request
          Please Print All Information Clearly & Neatly
          111847-CV
Cause No.                         For each party served you must furnish 1 copy of the document(s).

DOCUMENT(S) TO BE SERVED Citation with Original Petition

Name/Business to be Served:
1. Name       The Hain Celestial Group, Inc.
    Registered Agent (if applicable) CT Corporation System
    Address      1999 Bryan St., Ste. 900
    City, State, Zip       Dallas, Texas 75201
2. Name              Whole Foods Market Inc.
    Registered Agent (if applicable)        CT Corporation System
    Address          1999 Bryan St., Ste. 900
    City, State, Zip Dallas, Texas 75201
Service By (check one)
   Sheriff
   Certified Mail Check One: ______Restricted Delivery ______Non-Restricted Delivery
   Pickup by whom:
   Return by mail to:
 X Return by e-mail to (Provide e-mail address): e-service@arnolditkin.com
   Citation by Publication (Please fill out the box below)
   Citation by Posting at Courthouse Door (Please fill out the box below)

           Divorce/Family Citation with or without Children
                 Name and Address of Publication:
                 Relief Request Required:
                 Date of Birth/Place of Birth for Each Child Required:
           Civil
           **As per TRCP 115, attach legal description of property if applicable and state relief requested
                 Name and Address of Publication:
                 Relief Request Required:
                 Property Description:



Notes:

Service Requested by:

Name      Kurt Arnold                               /s/ Kurt Arnold
         Printed name                           Signature

Phone No. 713-222-3800                          Email     kbateam@arnolditkin.com
Revised 07-26-2018
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 91 of 188
Service I.D. No. Case
                 198012   4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 92 of 188

                                                        CAUSE NO. 111847-CV
                                                         149th District Court

THE STATE OF TEXAS                                                                              CITATION


TO:      The Hain Celestial Group, Inc.                                                    Defendant
         By serving its Registered Agent
         CT Corporation System
         1999 Bryan St., Ste. 900
         Dallas, Texas 75201

NOTICE:

        You have been sued. You may employ an attorney. If you or your attorney does not file a written answer
with the Clerk who issued this Citation by 10:00 a.m. on the Monday next following the expiration of 20 days
after you were served this Citation and Original Petition a Default Judgment may be taken against you. In
addition to filing a written answer with the clerk, you may be required to make initial disclosures to the other
parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer
with the clerk. Find out more at TexasLawHelp.org. If filing Pro se, said answer may be filed by mailing same
to: Brazoria County District Clerk’s office, 111 E. Locust, Suite 500, Angleton, TX 77515-4678 or by bringing
said answer in person to the aforementioned address.

       The case is presently pending before the 149th District Court of Brazoria County sitting in Angleton,
Texas, and was filed on the 10th day of March, 2021. It bears Cause No. 111847-CV and Styled:

                                                         Sarah Palmquist, et al
                                                                   vs.
                                                   The Hain Celestial Group, Inc., et al

       The name and address of the Attorney filing this action (or Party, if Pro Se) is Kurt B. Arnold, Arnold
& Itkin, LLP, 6009 Memorial Drive, Houston, TX 77007.

      The nature of the demands of said Plaintiff is shown by a true and correct copy of Plaintiff’s Petition
accompanying this Citation.

           Issued under my hand and the seal of said Court, at Angleton, Texas, on the 10th day of March, 2021.


RHONDA BARCHAK, DISTRICT CLERK
Brazoria County, Texas


By _________________________________, Deputy
            Jody Stutts




Citation by Registered Agent (no service copies)
Service I.D. No. Case
                 198012   4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 93 of 188
                                                            RETURN OF SERVICE

                                                   CAUSE NO. 111847-CV   149th District Court

                                                         SARAH PALMQUIST, ET AL
                                                                   VS.
                                                   THE HAIN CELESTIAL GROUP, INC., ET AL

The Hain Celestial Group, Inc.
By serving its Registered Agent
CT Corporation System
1999 Bryan St., Ste. 900
Dallas, Texas 75201

Came to hand on the _________ day of ________________________, 20___ at __________, o’clock ____.m., and executed in
____________________ County, Texas by delivering to each of the within named parties in person, a true copy of this CITATION
with the date of delivery endorsed thereon, together with the accompanying copy of the Original Petition at the following times and
places, to-wit:

NAME                      DATE         TIME        PLACE, COURSE, AND DISTANCE FROM COURTHOUSE                      MILEAGE
_________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________

and not executed as to (NAME)____________________________________________________________________

and the cause or failure to execute this process is for the following reason: _________________________________

_____________________________________________________________________________________________

The diligence used in finding said (NAME) being: ____________________________________________________

FEES:
Serving Citation and Copy                                  $__________      _______________________________________, Officer
Mileage: ______ miles @ $______ per mile                   $__________      __________________________________ County, Texas
Total                                                      $__________      ______________________________________________
                                                                                       Deputy/Authorized Person

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
return must either be verified or be signed under penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:

“My name is ______________________________, my date of birth is ____________________, and my
                 (First, Middle, Last)
address is______________________________________________________________________________
                 (Street, City, State, Zip Code, Country)

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in _______________ County, State of _____________, on the ____ day of _______________, 20__.

                                                           __________________________________________________
                                                                  Declarant/Authorized Process Server
                                                           __________________________________________________
                                                                  (Id No. and expiration of certification)




Citation by Registered Agent (no service copies)
Service I.D. No. Case
                 198013   4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 94 of 188

                                                        CAUSE NO. 111847-CV
                                                         149th District Court

THE STATE OF TEXAS                                                                              CITATION


TO:      Whole Foods Market, Inc.                                                          Defendant
         By serving its Registered Agent
         CT Corporation System
         1999 Bryan St., Ste. 900
         Dallas, Texas 75201

NOTICE:

        You have been sued. You may employ an attorney. If you or your attorney does not file a written answer
with the Clerk who issued this Citation by 10:00 a.m. on the Monday next following the expiration of 20 days
after you were served this Citation and Original Petition a Default Judgment may be taken against you. In
addition to filing a written answer with the clerk, you may be required to make initial disclosures to the other
parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer
with the clerk. Find out more at TexasLawHelp.org. If filing Pro se, said answer may be filed by mailing same
to: Brazoria County District Clerk’s office, 111 E. Locust, Suite 500, Angleton, TX 77515-4678 or by bringing
said answer in person to the aforementioned address.

       The case is presently pending before the 149th District Court of Brazoria County sitting in Angleton,
Texas, and was filed on the 10th day of March, 2021. It bears Cause No. 111847-CV and Styled:

                                                         Sarah Palmquist, et al
                                                                   vs.
                                                   The Hain Celestial Group, Inc., et al

       The name and address of the Attorney filing this action (or Party, if Pro Se) is Kurt B. Arnold, Arnold
& Itkin, LLP, 6009 Memorial Drive, Houston, TX 77007.

      The nature of the demands of said Plaintiff is shown by a true and correct copy of Plaintiff’s Petition
accompanying this Citation.

           Issued under my hand and the seal of said Court, at Angleton, Texas, on the 10th day of March, 2021.


RHONDA BARCHAK, DISTRICT CLERK
Brazoria County, Texas


By _________________________________, Deputy
            Jody Stutts




Citation by Registered Agent (no service copies)
Service I.D. No. Case
                 198013   4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 95 of 188
                                                            RETURN OF SERVICE

                                                   CAUSE NO. 111847-CV   149th District Court

                                                         SARAH PALMQUIST, ET AL
                                                                   VS.
                                                   THE HAIN CELESTIAL GROUP, INC., ET AL

Whole Foods Market, Inc.
By serving its Registered Agent
CT Corporation System
1999 Bryan St., Ste. 900
Dallas, Texas 75201

Came to hand on the _________ day of ________________________, 20___ at __________, o’clock ____.m., and executed in
____________________ County, Texas by delivering to each of the within named parties in person, a true copy of this CITATION
with the date of delivery endorsed thereon, together with the accompanying copy of the Original Petition at the following times and
places, to-wit:

NAME                      DATE         TIME        PLACE, COURSE, AND DISTANCE FROM COURTHOUSE                      MILEAGE
_________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________

and not executed as to (NAME)____________________________________________________________________

and the cause or failure to execute this process is for the following reason: _________________________________

_____________________________________________________________________________________________

The diligence used in finding said (NAME) being: ____________________________________________________

FEES:
Serving Citation and Copy                                  $__________      _______________________________________, Officer
Mileage: ______ miles @ $______ per mile                   $__________      __________________________________ County, Texas
Total                                                      $__________      ______________________________________________
                                                                                       Deputy/Authorized Person

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
return must either be verified or be signed under penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:

“My name is ______________________________, my date of birth is ____________________, and my
                 (First, Middle, Last)
address is______________________________________________________________________________
                 (Street, City, State, Zip Code, Country)

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in _______________ County, State of _____________, on the ____ day of _______________, 20__.

                                                           __________________________________________________
                                                                  Declarant/Authorized Process Server
                                                           __________________________________________________
                                                                  (Id No. and expiration of certification)




Citation by Registered Agent (no service copies)
Service I.D. No. Case
                 198013   4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD PageFiled
                                                                                      96forofRecord
                                                                                   3/15/2021  188PM
                                                                                              2:23
                                                                                            Rhonda Barchak, District Clerk
                                                        CAUSE NO. 111847-CV                 Brazoria County, Texas
                                                                                            111847-CV
                                                         149th District Court               Cathy Richard, Deputy


THE STATE OF TEXAS                                                                               CITATION


TO:      Whole Foods Market, Inc.                                                          Defendant
         By serving its Registered Agent
         CT Corporation System
         1999 Bryan St., Ste. 900
         Dallas, Texas 75201

NOTICE:

        You have been sued. You may employ an attorney. If you or your attorney does not file a written answer
with the Clerk who issued this Citation by 10:00 a.m. on the Monday next following the expiration of 20 days
after you were served this Citation and Original Petition a Default Judgment may be taken against you. In
addition to filing a written answer with the clerk, you may be required to make initial disclosures to the other
parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer
with the clerk. Find out more at TexasLawHelp.org. If filing Pro se, said answer may be filed by mailing same
to: Brazoria County District Clerk’s office, 111 E. Locust, Suite 500, Angleton, TX 77515-4678 or by bringing
said answer in person to the aforementioned address.

       The case is presently pending before the 149th District Court of Brazoria County sitting in Angleton,
Texas, and was filed on the 10th day of March, 2021. It bears Cause No. 111847-CV and Styled:

                                                         Sarah Palmquist, et al
                                                                   vs.
                                                   The Hain Celestial Group, Inc., et al

       The name and address of the Attorney filing this action (or Party, if Pro Se) is Kurt B. Arnold, Arnold
& Itkin, LLP, 6009 Memorial Drive, Houston, TX 77007.

      The nature of the demands of said Plaintiff is shown by a true and correct copy of Plaintiff’s Petition
accompanying this Citation.

           Issued under my hand and the seal of said Court, at Angleton, Texas, on the 10th day of March, 2021.


RHONDA BARCHAK, DISTRICT CLERK
Brazoria County, Texas


By _________________________________, Deputy
            Jody Stutts




                                                                   POOR ORIGINAL
Citation by Registered Agent (no service copies)
Service I.D. No. Case
                 198013   4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 97 of 188
                                                            RETURN OF SERVICE

                                                   CAUSE NO. 111847-CV   149th District Court

                                                         SARAH PALMQUIST, ET AL
                                                                   VS.
                                                   THE HAIN CELESTIAL GROUP, INC., ET AL

Whole Foods Market, Inc.
By serving its Registered Agent
CT Corporation System
1999 Bryan St., Ste. 900
Dallas, Texas 75201

Came to hand on the _________ day of ________________________, 20___ at __________, o’clock ____.m., and executed in
____________________ County, Texas by delivering to each of the within named parties in person, a true copy of this CITATION
with the date of delivery endorsed thereon, together with the accompanying copy of the Original Petition at the following times and
places, to-wit:

NAME                      DATE         TIME        PLACE, COURSE, AND DISTANCE FROM COURTHOUSE                      MILEAGE
_________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________
                               SERVICE AFFIDAVIT ATTACHED
_________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________

and not executed as to (NAME)____________________________________________________________________

and the cause or failure to execute this process is for the following reason: _________________________________

_____________________________________________________________________________________________

The diligence used in finding said (NAME) being: ____________________________________________________

FEES:
Serving Citation and Copy                                  $__________      _______________________________________, Officer
Mileage: ______ miles @ $______ per mile                   $__________      __________________________________ County, Texas
Total                                                      $__________      ______________________________________________
                                                                                       Deputy/Authorized Person

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
return must either be verified or be signed under penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:

“My name is ______________________________, my date of birth is ____________________, and my
                 (First, Middle, Last)
address is______________________________________________________________________________
                 (Street, City, State, Zip Code, Country)

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in _______________ County, State of _____________, on the ____ day of _______________, 20__.

                                                           __________________________________________________
                                                                  Declarant/Authorized Process Server
                                                           __________________________________________________
                                                                  (Id No. and expiration of certification)




Citation by Registered Agent (no service copies)
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 98 of 188
Service I.D. No. Case
                 198012   4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD PageFiled
                                                                                      99forofRecord
                                                                                   3/18/2021  188 AM
                                                                                              11:12
                                                                                            Rhonda Barchak, District Clerk
                                                        CAUSE NO. 111847-CV                 Brazoria County, Texas
                                                                                            111847-CV
                                                         149th District Court               Maureen Roy, Deputy


THE STATE OF TEXAS                                                                               CITATION


TO:      The Hain Celestial Group, Inc.                                                    Defendant
         By serving its Registered Agent
         CT Corporation System
         1999 Bryan St., Ste. 900
         Dallas, Texas 75201

NOTICE:

        You have been sued. You may employ an attorney. If you or your attorney does not file a written answer
with the Clerk who issued this Citation by 10:00 a.m. on the Monday next following the expiration of 20 days
after you were served this Citation and Original Petition a Default Judgment may be taken against you. In
addition to filing a written answer with the clerk, you may be required to make initial disclosures to the other
parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer
with the clerk. Find out more at TexasLawHelp.org. If filing Pro se, said answer may be filed by mailing same
to: Brazoria County District Clerk’s office, 111 E. Locust, Suite 500, Angleton, TX 77515-4678 or by bringing
said answer in person to the aforementioned address.

       The case is presently pending before the 149th District Court of Brazoria County sitting in Angleton,
Texas, and was filed on the 10th day of March, 2021. It bears Cause No. 111847-CV and Styled:

                                                         Sarah Palmquist, et al
                                                                   vs.
                                                   The Hain Celestial Group, Inc., et al

       The name and address of the Attorney filing this action (or Party, if Pro Se) is Kurt B. Arnold, Arnold
& Itkin, LLP, 6009 Memorial Drive, Houston, TX 77007.

      The nature of the demands of said Plaintiff is shown by a true and correct copy of Plaintiff’s Petition
accompanying this Citation.

           Issued under my hand and the seal of said Court, at Angleton, Texas, on the 10th day of March, 2021.


RHONDA BARCHAK, DISTRICT CLERK
Brazoria County, Texas


By _________________________________, Deputy
            Jody Stutts




Citation by Registered Agent (no service copies)
Service I.D. No.Case
                 198012 4:21-cv-01177              Document 1-1 Filed on 04/09/21 in TXSD Page 100 of 188
                                                            RETURN OF SERVICE

                                                   CAUSE NO. 111847-CV   149th District Court

                                                         SARAH PALMQUIST, ET AL
                                                                   VS.
                                                   THE HAIN CELESTIAL GROUP, INC., ET AL

The Hain Celestial Group, Inc.
By serving its Registered Agent
CT Corporation System
1999 Bryan St., Ste. 900
Dallas, Texas 75201

Came to hand on the _________ day of ________________________, 20___ at __________, o’clock ____.m., and executed in
____________________ County, Texas by delivering to each of the within named parties in person, a true copy of this CITATION
with the date of delivery endorsed thereon, together with the accompanying copy of the Original Petition at the following times and
places, to-wit:

NAME                      DATE         TIME        PLACE, COURSE, AND DISTANCE FROM COURTHOUSE                      MILEAGE
_________________________________________________________________________________________________________________
                                    SERVICE AFFIDAVIT ATTACHED
_________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________

and not executed as to (NAME)____________________________________________________________________

and the cause or failure to execute this process is for the following reason: _________________________________

_____________________________________________________________________________________________

The diligence used in finding said (NAME) being: ____________________________________________________

FEES:
Serving Citation and Copy                                  $__________      _______________________________________, Officer
Mileage: ______ miles @ $______ per mile                   $__________      __________________________________ County, Texas
Total                                                      $__________      ______________________________________________
                                                                                       Deputy/Authorized Person

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
return must either be verified or be signed under penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:

“My name is ______________________________, my date of birth is ____________________, and my
                 (First, Middle, Last)
address is______________________________________________________________________________
                 (Street, City, State, Zip Code, Country)

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in _______________ County, State of _____________, on the ____ day of _______________, 20__.

                                                           __________________________________________________
                                                                  Declarant/Authorized Process Server
                                                           __________________________________________________
                                                                  (Id No. and expiration of certification)




Citation by Registered Agent (no service copies)
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 101 of 188
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD PageFiled
                                                                    102forof
                                                                           Record
                                                                   3/30/2021  188
                                                                             2:58 PM
                                                                              Rhonda Barchak, District Clerk
                                                                              Brazoria County, Texas
                                                                              111847-CV
                                                                              Cathy Richard, Deputy

                                  CAUSE NO. 111847-CV

Sarah Palmquist, Individually                 §            IN THE DISTRICT COURT OF
and as Next Friend of                         §
E.P., a Minor,                                §
and Grant Palmquist,                          §
                                              §
         Plaintiffs,                          §
                                              §
v.                                            §            BRAZORIA COUNTY, TEXAS
                                              §
The Hain Celestial Group, Inc.; and           §
Whole Foods Market, Inc.                      §
                                              §
         Defendants.                          §                 149th JUDICIAL DISTRICT


                                 FIRST AMENDED PETITION


         COME NOW, Plaintiffs, Sarah Palmquist, Individually and as Next Friend of E.P., a

Minor, and Grant Palmquist (collectively “Plaintiffs”) complaining of The Hain Celestial

Group, Inc. and Whole Foods Market Rocky Mountain/Southwest, L.P. (collectively referred

to as “Defendants”), and would respectfully show the Court the following:

                                             I.

                                      NATURE OF ACTION

         1.      A recent Congressional committee report concluded that several commercial

baby foods are tainted with significant levels of toxic heavy metals including arsenic, lead,

cadmium, and mercury. 1 Both the Food and Drug Administration and the World Health

Organization agree that these metals are not only dangerous to human health in general but

are particularly dangerous to infants and young children, who are highly vulnerable to their
1
 See Exhibit 1: “Baby Foods Are Tainted with Dangerous Levels of Arsenic, Cadmium, and
Mercury,” Staff Report, Subcommittee on Economic and Consumer Policy Committee on
Oversight and Reform U.S. House of Representatives, February 4, 2021.
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 103 of 188




neurotoxic effects. Specifically, studies have shown that infants and children exposed to high

levels of these toxic metals have a high risk of developing serious neurological and

developmental disorders. In short, “[t]oxic heavy metals endanger infant neurological

development and long-term brain function.” 2

           2.   The Hain Celestial Group, Inc. (“Hain”) sells organic baby food nationwide

under the “Earth’s Best Organic” brand name. As the Report points out, Hain knew that its

baby food contained high levels of toxic metals yet chose to continue to sell its products to

children while hiding the true nature of their contents.

           3.   Plaintiffs Grant and Sarah Palmquist were innocent consumers who purchased

the Earth’s Best Organic products convinced that they were buying the highest quality and

safest nutrition available for their infant child E.P. Sadly, Hain’s products have severely and

permanently damaged E.P.’s brain and neurological function. Plaintiffs bring this suit for

damages they have suffered due to Defendants’ production, marketing, distribution, and sale

of baby food that contained unsafe levels of toxic heavy metals that have permanently

injured E.P.

                                               II.

                                        JURISDICTION

           4.   Plaintiffs’ claims against all defendants are intended to and do arise

exclusively under the laws of Texas.

           5.   The Court has jurisdiction over this case because Plaintiffs seek damages

within its jurisdictional limits. Further, this case is not removable because Plaintiffs have not

made any federal claims and complete diversity is lacking. 28 U.S.C. § 1332(c)(1). Plaintiffs

2
    Id. at 2.
                                               2
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 104 of 188




and Defendant Whole Foods Market Rocky Mountain/Southwest, L.P. are residents of the

state of Texas. In addition, to the absence of federal question or diversity jurisdiction,

removal jurisdiction does not exist as Whole Foods Market Rocky Mountain/Southwest, L.P.

is a corporate citizen of Texas. See 28 U.S.C. § 1441(b)(2) (“A civil action otherwise

removable solely on the basis of jurisdiction under section 1332(a) of this title may not be

removed if any of the parties in interest properly joined and served as defendants is a citizen

of the State in which such action is brought.”).

                                              III.

                                            VENUE

       6.     Venue is proper in this County pursuant to Texas Civil Practice and Remedies

Code Section 15.002(a)(1) because all or a substantial part of the events or omissions giving

rise to the claim occurred in this County. Specifically, Plaintiffs are residents of Brazoria

County. Further, Brazoria County is the place where E.P. consumed the majority of Earth’s

Best Organic products that caused his injuries, thus Plaintiffs’ cause of action accrued here.

See TEX. CIV. PRAC. & REM. CODE 15.002(a)(4).

                                              IV.

                                         DISCOVERY

       7.     Plaintiffs request that discovery in this matter be conducted under Level 2 of

the Texas Rules of Civil Procedure.

                                               V.

                                           PARTIES

       8.     Plaintiff Sarah Palmquist resides in Texas and is E.P.’s natural mother. Sarah

Palmquist brings claims individually and on behalf of and as next friend of her minor child

                                               3
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 105 of 188




E.P.

       9.      Plaintiff Grant Palmquist resides in Texas and is E.P.’s natural father.

       10.     The Hain Celestial Group, Inc., is a Delaware corporation with its principal

place of business in New York. Hain sells its baby food under the “Earth’s Best Organic”

brand name. Earth’s Best Brand baby food is sold nationwide, including throughout the state

of Texas. Hain Celestial Group, Inc. can be served with process through its registered agent:

CT Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

       11.     Defendant Whole Foods Market Rocky Mountain/Southwest, L.P. is a Texas

limited partnership with its principal place of business in Austin, Texas. Whole Foods

Market Rocky Mountain/Southwest, L.P. owns and operates the Whole Foods stores in

Texas. Whole Foods Market Rocky Mountain/Southwest, L.P. can be served via its

registered agent: CT Corporation System, at 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

                                                VI.

                                              FACTS

                           The February 4, 2021 Committee Report

       12.     In August 2019, the FDA received a secret slide presentation from Hain, the

maker of Earth’s Best Organic baby food, that revealed the presence of high levels of toxic

heavy metals in Hain’s finished baby food products. The presentation, entitled “FDA Testing

Results Investigation” revealed that half of Hain’s finished rice products tested contained 100

ppb (parts per billion) or more of organic arsenic with one product registering as high as 129

ppb. This represents a level that matches or exceeds the FDA’s “dangerously high” 100 ppb

level for inorganic arsenic for infant rice cereal.



                                                 4
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 106 of 188




       13.    The FDA learned that Hain’s policy to test ingredients severely

underrepresented the levels of heavy toxic metals in Hain’s finished baby food products. In

fact, Hain’s finished baby food products contained between 28% and 93% more inorganic

arsenic than Hain estimated it would find based on Hain’s ingredient testing method. Hain

tested several products for the FDA presentation and found that all of its finished baby food

products contained higher levels of arsenic than were reflected in tests of Hain’s individual

raw ingredients. These tests put the FDA on notice that Hain’s finished baby foods posed a

high risk to babies that consumed Hain products.

       14.    Armed with this knowledge, the United States House of Representatives

Committee on Oversight and Reform’s Subcommittee on Economic and Consumer Policy

investigated Hain and several other organic baby food providers and subsequently released a

report entitled “Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium,

and Mercury.” The Report gathered findings regarding the presence of heavy toxic metals in

organic baby food products like Hain’s Earth’s Best Organic line. Hain provided the

Subcommittee with its internal testing policies, test results for both its ingredients and

finished products, and documentation regarding Hain’s policies as to its ingredients and

finished products that exceeded its internal testing limits. The Report outlines several

disturbing findings regarding the level of dangerous heavy metals in Hain’s organic baby

food products.

                     Hain products contain high levels of toxic metals.

       15.    Inorganic arsenic, lead, cadmium, and mercury are toxic heavy metals that are

extremely dangerous to human health and particularly dangerous to babies and children

especially when consumed in high levels. Babies and children and most vulnerable to the
                                             5
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 107 of 188




damaging neurotoxic effects these metals can have on the neurological system where even

low levels of exposure can cause irreversible brain damage.

          16.     According to the Report, Hain distributed and sold its organic baby food

products despite these products containing dangerously high amounts of arsenic, lead,

cadmium, and mercury. Hain’s internal company standards permitted sale of its products

despite these dangerously high levels of these toxic metals. Hain’s internal policies set a

standard of 200 ppb for arsenic, lead, and cadmium (the Report found that Hain did not test

for mercury) in some of its ingredients. Sadly, Hain far exceeded its internal standards and

used ingredients containing 353 ppb lead and 309 ppb arsenic. To compound matters, Hain

likely added additional ingredients, like its vitamin/mineral pre-mix, that also contained high

levels toxic heavy metals.

                            Heavy toxic metals like those in Hain’s baby
                           food products are a danger to young children.

          17.     When babies and young children are exposed to heavy toxic metals, the effects

can be devastating. “Babies’ developing brains are ‘exceptionally sensitive to injury caused

by toxic chemicals, and several developmental process have been shown to be highly

vulnerable to chemical toxicity.’” 3 The risk of injury and developmental issues is particularly

high in infants due to babies’ inability to absorb heavy toxic metals in high amounts.

Exposure to heavy toxic metals in early developmental stages can lead to untreatable and

permanent brain damage. Studies have shown that exposure to high amounts of lead, for

example, can cause IQ loss, brain tumors, and traumatic brain injuries.




3
    Ex. 1: Report, at 9.
                                                6
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 108 of 188




          18.     The FDA has declared that inorganic arsenic, lead, cadmium, and mercury can

cause severe harmful effects to infants and children and that exposure to these metals can

lead to serious illness, severe impairment, and in high doses death. The FDA has cautioned

that infants and children face the greatest risk of harm from toxic heavy metal exposure.

          19.     “Arsenic is ranked number one among substances present in the environment

that pose the most significant potential threat to human health . . .” 4 Arsenic is particularly

damaging to the central nervous system and can have devastating effects on cognitive

development in children. Boys in particular are more susceptible to arsenic’s neurotoxicity.

Studies have shown that exposure to arsenic levels greater than 5 ppb poses a significant

threat to cognitive development in young children. In fact, exposure past this “important

threshold” leads to decreased global motor, gross motor, and fine motor function scores in

young children.

          20.     Lead is the number two most dangerous substance present in the environment

that poses a significant threat to human health. Even small doses of exposure are hazardous

to young children and is associated with a broad range of serious health problems. “Lead is

associated with a range of bad health outcomes including behavioral problems, decreased

cognitive performance, delayed puberty, and reduced postnatal growth.” 5 Infants and young

children that are exposed to high levels of lead often experience negative neurological effects

and decreased brain and nervous system development. Children who have been exposed to

lead often suffer from learning disabilities, behavioral disabilities, and low IQ. The cognitive

effects of lead exposure to infants and young children are often permanent.


4
    Ex. 1: Report, at 10.
5
    Ex. 1: Report, at 11.
                                                7
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 109 of 188




       21.    Cadmium is number seven on the list of dangerous substances present in the

environment. Cadmium is associated with IQ loss and development of ADHD. Boys, in

particular, suffer higher rates of IQ loss when exposed to high levels of cadmium.

       22.    Mercury is number three on the list of dangerous substances present in the

environment. Higher blood mercury levels in young children has been associated with

developmental and cognitive injuries and other behavioral problems.

                       Hain products contain high levels of arsenic.

       23.    Inorganic arsenic consumption by babies is unsafe at any level. The FDA has

set a maximum inorganic arsenic level of 10 ppb for bottled water. Testing showed that

Hain’s baby food products contain as much as 129 ppb inorganic arsenic. And that Hain uses

ingredients that tested as high as 309 ppb arsenic. Hain also uses a vitamin pre-mix that

contains 223 ppb arsenic, and raisin and wheat flour containing 200 ppb arsenic. At least 24

ingredients used by Hain in its organic baby food products tested at more than 100 ppb

arsenic. Hain set its own internal standard for arsenic at 200 ppb which allowed it to justify

accepting wheat flour and rice that contained between 150-200 ppb arsenic. And Hain’s

finished baby food products contained more arsenic than the ingredients 100% of the time. In

fact, arsenic levels of Hain’s finished products were found to be 28-93% higher than the

ingredients alone.

                         Hain products contain high levels of lead.

       24.    Health experts agree that lead levels in baby food should not exceed 1 ppb.

Hain has used ingredients containing as much as 352 ppb lead. A total of 88 ingredients used

by Hain tested at levels over 20 ppb lead with six ingredients testing as high as 200 ppb lead.

At least 27% of Hain ingredients tested at over 5 ppb lead. And not a single ingredient tested
                                              8
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 110 of 188




showed levels below 1 ppb lead. Hain set an internal limit of 200 ppb for lead in five of its

ingredients. These levels are 40 times higher than the FDA’s guidance for lead ppb in bottled

water. These standards surpass every existing regulatory standard for lead.

                       Hain products contain high levels of cadmium.

       25.    The World Health Organization has set a standard of 3 ppb cadmium while

Consumer Reports advises a limit of 1 ppb cadmium in fruit juices. Testing showed that Hain

used ingredients in its baby food products containing up to 260 ppb cadmium. And testing

revealed that 102 Hain ingredients tested over 20 ppb cadmium—20 times the level

recommended by Consumer Reports.

                       Hain products contain high levels of mercury.

       26.    The EPA has capped mercury in drinking water at 2 ppb. Consumer advocates

urge even stricter standards for baby food products from companies like Hain. Some groups

have called for a goal of no measurable amount of mercury in baby food. From the

documents produced to the Subcommittee by Hain, there is no indication that Hain even tests

for mercury in its finished products.

     Hain distributes its products nationwide, including to Texas Whole Foods stores.

       27.    Hain distributes and sells its Earth’s Best Organic baby food products

throughout the country using large retail chains including Whole Foods, Target, Smiths Food

and Drug, Walgreens, CVS Pharmacy, and Randalls Food Market. Hain’s products are also

available through online retailers like Amazon, Instacart, and Walmart.

                Plaintiffs purchased Earth’s Best products for their son E.P.

       28.    Dr. Sarah Palmquist, as a board-certified radiologist and Assistant Professor with

M.D. Anderson, and Grant Palmquist, as a Logistics Analyst, understand that what a child eats

                                              9
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 111 of 188




lays the foundation for their development and their future. Plaintiffs, Sarah and Grant Palmquist,

conducted significant research into the food that they would provide their son. After reviewing

the products on the market, the Palmquists decided that Earth’s Best was the best organic baby

food on the market and believed that they were providing their son with the highest quality and

safest nutrition possible. Dr. Sarah and Grant Palmquist were loyal Earth’s Best customers and

purchased these products from Whole Foods.

   E.P. consumed primarily Earth’s Best products throughout his developmental years.

       29.     As a newborn infant, E.P. was placed on Earth’s Best Organic Dairy Infant

Formula with Iron to supplement the breast milk being provided by his mother. From E.P.’s birth

until eight months of age, E.P. would consume approximately 2-3 cans of Organic Dairy Infant

Formula per month. E.P. drank Earth’s Best formula nearly exclusively. At the age of six

months, E.P. was introduced to Earth’s Best Organic Rice Cereal and then quickly introduced to

other Earth’s Best baby foods that included Earths’ Best Whole Grain Oatmeal Cereal, Earth’s

Best Whole Grain Oatmeal Cereal, Earth’s Best Stage 1 foods, which included Sweet Potatoes,

First Peas, First Bananas, First Prunes, First Apples, and First Pears.

       30.      E.P. was switched fully over to the Earth’s Best formula when Dr. Sarah

Palmquist had to cease breastfeeding at the age of eight months. At this point, E.P.’s

consumption of Earth’s Best Organic Dairy Infant Formula increased to 4-5 canisters per month

in addition to his eating of the Earth’s Best cereals and Stage 1 foods. Shortly after learning to

eat Stage 1 foods, E.P. graduated to Stage 2 foods that included Earth’s Best Winter Squash,

Earth’s Best Sweet Potato & Chicken Dinner, Earth’s Best Pears & Mangos, Earth’s Best

Vegetable Turkey Dinner, Earth’s Best Spinach & Potato, and Earth’s Best Sweet Potatoes.

When E.P. was developmentally ready and of age, he again graduated to the next level of foods.



                                                 10
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 112 of 188




The Earth’s Best Stage 3 foods that E.P. ate included Earth’s Best Tender Chicken & Stars,

Earth’s Best Apple Cinnamon Oatmeal, Earth’s Best Vegetable Soup, Earth’s Best Spring

Vegetables & Pasta, Earth’s Best Sweet Peas & Creamed Spinach Medley, and Earth’s Best

Zucchini Broccoli Medley.

       31.     As E.P. approached ten to eleven months until approximately three years old, E.P.

also ate the pouches made by Earth’s Best that includes Earth’s Best Organic Beef Medley with

Vegetables, Earth’s Best Organic Chicken Pot Pie, Earth’s Best Organic Turkey Quinoa Apple

Sweet Potato, Earth’s Best Organic Pear Carrot Apricot, and Earth’s best Organic Fruit Yogurt

Smoothies. Being a toddler, E.P. also devoured snacks, these snacks included Earth’s Best Sunny

Days Snack Bars (Apple), Earth’s Best Organic Garden Veggie Straws, Earth’s Best Organic

Crunchin’ Crackers, and Earth’s Best Organic Sunny Days Snack Bars (Strawberry). E.P.

consumed Earth’s Best baby food nearly exclusively.

                   As a result of high levels of toxic metals in his system,
                   E.P. now suffers from severe brain and bodily injuries.

       32.     E.P. was born on September 27, 2014, to Sarah and Grant Palmquist after a

healthy and uneventful pregnancy by his mother, Dr. Sarah Palmquist. Following routine

postnatal care, E.P. was released home into the care of his parents. E.P. was a healthy, happy,

and social baby boy and was excelling at meeting his developmental milestones until shortly

before he turned three years old when he began to exhibit symptoms of brain damage. E.P. went

from a vibrant, active, and talkative toddler to suffering from concrete and sustained

abnormalities that would be diagnosed as brain damage resulting from confirmed heavy metal

toxicity. E.P., at the current age of 6, now requires round-the-clock care, is not toilet trained,

suffers from gastrointestinal issues, has a significant loss of fine and gross motor skills, has




                                               11
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 113 of 188




aggression issues, and is unable to communicate with his parents and caregivers. E.P. requires

constant monitoring to ensure that he does not injure himself or elope.

       33.     In the period between May to August 2017, at 2 years and 8 months old, E.P.

demonstrated a rapid regression in all areas of development. The loquacious two-year-old was

now unable to communicate and became clumsy, slow, and demonstrated severely regressed

gross and fine motor function. E.P. additionally developed chronic diarrhea which often occurred

up to 6-8 times per day, and a severely bloated stomach.

       34.     From August 2017 through December 2017, Plaintiffs Sarah and Grant Palmquist,

visited with several doctors and therapists in an attempt to diagnose, treat, and manage the rapid

regression that E.P. was experiencing. In December 2017, the Palmquists consulted with a

developmental pediatrician with MAPS (Medical Academy of Pediatric Special Needs)

certification. After taking an extensive clinical history, evaluating, and observing, E.P., the

doctor initiated a medical workup that included testing for heavy metal toxicity, standard

bloodwork, MTHFR genetic variant analysis and a stool sample. The two tests ordered to

evaluate for heavy metal toxicity were a hair sample, which analyzes the amount of excreted

heavy metals, and a urine porphyrins test, which analyzes ratios of abnormal porphyrins excreted

in the urine. In a urine porphyrin test, the presence and concentration of various abnormal

porphyrins correspond to levels of heavy metals in the body.

       35.     E.P. was found to have severe heavy metal toxicity. Both tests showed a high

level of heavy metals, notably greater than the 99th percentile on the hair test. The doctor said

that it was one of the worst cases the doctor had ever seen. At this time, the reports of high metal

toxicity in Earth’s Best baby foods were not known to the general public. To address the heavy

metal toxicity, the doctor recommended low-dose frequent oral chelation. A method of chelation



                                                12
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 114 of 188




that involves taking a low-dose oral chelator based on the patient’s weight and is taken at 4-hour

intervals for 72 hours, followed by 4 days off. This low-dose chelation method continued for

months where E.P’s family members were required to wake every few hours three days a week

to administer the medication. E.P. then started transdermal chelation for continued efforts to

lower E.P.’s heavy metal load.

       36.     The stool test demonstrated an abnormal bacterial overgrowth of yeast and

Clostridia bacteria. Plaintiffs were told that the presence of heavy metal toxicity can result in

gastrointestinal tract dysbiosis. For this dysbiosis, or microbial imbalance, E.P. was treated with

antibiotics and antifungals for three months and then placed on maintenance medication.

       37.     In December 2017, Plaintiffs, Dr. Sarah Palmquist and Grant Palmquist, requested

a 23-hour electroencephalogram (EEG) to rule out a seizure disorder as the reason for E.P.’s

unexplained regression. Plaintiffs were aware that sometimes seizure activity can be present

without the typical clinical presentations and that sometimes the only symptom is the loss of

language. This EEG was interpreted as negative for a seizure disorder. Again, the Plaintiffs were

left without a diagnosis for their son’s decline and extreme heavy metal toxicity.

       38.     E.P. was again tested for heavy metals with a urine porphyrin test in August 2018,

and again E.P. demonstrated an extremely high toxic load. The physician who ordered the test is

another MAPS physician who specializes in pediatric acute onset neuropsychiatric syndrome.

The doctor stated that it was one of the worst cases he had ever seen and was baffled by the high

load of heavy metals and that he was “loaded with mercury.” Blood work was ordered by

another of E.P.’s treating physicians to test for infectious or autoimmune causes for epilepsy.

Again, no other definitive cause of E.P.’s severe toxic heavy metal load was found.




                                                13
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 115 of 188




        39.    Further testing and treatment that Plaintiffs endured in their search for a cause of

E.P.’s brain damage and developmental regression included whole exome genetic sequencing

ordered by a pediatric neurologist. This genetic sequencing was ordered on E.P., as well as Dr.

Sarah Palmquist and Grant Palmquist. No genetic abnormalities tested for on that exam were

found in E.P., Sarah Palmquist, or Grant Palmquist. The doctor performed additional testing, and

this included genetic testing for chromosomal deletions and translocations, inherited

mitochondrial disorders, and metabolic disorders; all of which were negative. Due to newly

discovered genetic mutations, in January 2021, an additional query was made on E.P.’s genetic

data and this too was negative.

        40.    In April 2019, another 23-hour EEG was ordered after E.P. developed a further

loss of language after the age of 3 in combination with Sarah Palmquist witnessing what she

thought may be signs of a clinical seizure, notably uncontrollable writhing movements on the

floor as well as abnormal movements of the facial muscles. The April 2019 EEG was abnormal,

consistent with diffuse bilateral frontotemporal epileptiform discharges, diffuse slowing, and

mild encephalopathy. This result of the EEG was not consistent with any known childhood

epilepsy disorder. Research demonstrates that heavy metal toxicity can induce seizures. E.P. was

then placed on an anti-epileptic drug in which he remains on today. During the time seizure

activity was suspected by Dr. Sarah Palmquist and treatment for seizures was initiated, chelation

therapy was stopped for safety reasons. Once the seizures were diagnosed and treated with anti-

epileptic medication, E.P. had a follow-up EEG that demonstrated no seizure activity in

September 2019. Chelation was reinitiated until treatment was started for his gastrointestinal

injuries.




                                               14
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 116 of 188




       41.     From September 2019 through December 2019, Plaintiffs consulted with two

physicians specializing in gastrointestinal (GI) disorders in children. These doctors were able to

diagnose diffuse inflammation throughout the GI tract. While E.P. was initially placed on a

systemic steroid and saw improvement in his GI issues, steroids are not a long-term answer to a

chronic injury. Effort was then turned to healing his GI tract since a large portion of

detoxification occurs through the bile excreted from the liver. E.P. was placed on several

antibiotics to eradicate the dysbiotic bacteria, and then high doses of probiotics. After treatment,

some of E.P.’s GI issues have improved in terms of consistency and frequency of bowel

movements. However, the brain damage resulting in profound developmental delay and

intellectual impairment remains.

       42.     Extensive diagnostic testing, including lab work, genetic sequencing, EEGs, a

brain MRI, and expert clinical assessment by multiple physicians have ruled out numerous

potential other causes of E.P.’s brain damage. Abnormal pregnancy, birth trauma, genetic causes,

structural brain abnormalities, childhood epilepsy disorder, metabolic, and infectious causes have

also been excluded. Further, E.P. has never experienced trauma to his head nor any other region

of his body. While some of E.P.s gastrointestinal issues have improved, E.P. remains profoundly

brain damaged. E.P. functions at the level of a child aged two years or younger. His

communication skills are in the <1 percentile for his age and he is not even able to undergo IQ

testing due to his severe impairments. Numerous peer reviewed authoritative articles have

evidenced the association between brain damage and GI issues in infants when chronically

exposed to heavy metals in infancy. E.P. has been irreparably harmed from his chronic heavy

metal exposure during his pivotal development as an infant and young child due to Earth’s Best

baby formula and baby food.



                                                15
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 117 of 188




                                              VII.

                                     CAUSES OF ACTION

                           A. Negligence against All Defendants

       43.    Plaintiffs incorporate by reference the facts and allegations of the preceding

paragraphs.

       44.    Plaintiffs were injured because of Defendants’ negligence and gross

negligence when Defendants negligently:

                  a. designed, produced, marketed, and distributed baby food products with

                     dangerous levels of heavy toxic metals;

                  b. failed to warn Plaintiffs regarding the dangerous amounts of heavy

                     toxic metals present in Hain’s Earth’s Best Organic baby food

                     products;

                  c. failed to properly label its products knowing that the products

                     contained dangerous levels of heavy toxic metals;

                  d. failed to comply with applicable standards, rules, and regulations

                     regarding safe levels of arsenic, lead, cadmium, and mercury;

                  e. failed to adequately test its ingredients and its final products for

                     dangerous levels of heavy toxic metals;

                  f. committed other acts deemed negligent and grossly negligent.

       45.    Defendants owed Plaintiffs a duty to provide safe products and to adequately

warn them of the levels of heavy toxic metals contained in those products. As outlined

above, Defendants breached those duties. These breaches were both the cause in fact and

proximate cause of Plaintiffs’ injuries. As a result of Defendants’ negligence, Plaintiff E.P.

                                               16
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 118 of 188




sustained severe injuries to his body, including severe brain damage and neurological injuries

from which he will never fully recover. His injuries have resulted in physical pain, mental

anguish, and other medical problems. Plaintiffs Grant and Sarah Palmquist have suffered

severe pain, mental anguish, and emotional distress due to their son’s injuries. Plaintiffs have

incurred and will continue to incur pharmaceutical and medical expenses in connection with

E.P.’s injuries. Plaintiffs are entitled to recover for their injuries. Defendants’ actions were

done with reckless disregard to a substantial risk of bodily injury. Accordingly, Plaintiffs are

entitled to punitive damages.

       46.    Furthermore, Plaintiffs are entitled to punitive damages because Defendants’

actions were grossly negligent. Defendants acted with flagrant and malicious disregard for

Plaintiff E.P.’s health and safety. Defendants knew the extreme risks posed by the high levels

of heavy toxic metals in their baby food products but ignored those risks and intentionally

sold the products knowing of the dangers to babies and children like Plaintiff. Further,

Defendants failed to warn Plaintiffs of the extreme risk and hazard Earth’s Best Organic

baby foods posed to Plaintiff. Defendants had actual, subjective awareness of the risk and

consciously disregarded such risk by allowing Plaintiffs to buy the Earth’s Best Organic

products and to feed them to E.P. Defendants knew consumers like Plaintiffs would rely on

Hain’s claims, purchase the baby food based on those claims, and feed it to children like E.P.

These acts were willful, wanton, and grossly negligent.

                B. Products Liability against The Hain Celestial Group, Inc.

       47.    Plaintiffs incorporate by reference the facts and allegations of the preceding

paragraphs.

       48.    Plaintiffs are “persons” as defined in Texas Business and Commerce Code
                                              17
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 119 of 188




§ 17.45(3).

        49.     As defined in Texas Business and Commerce Code §§ 17.45(9) and (13), Hain

knowingly and intentionally engaged in false, misleading, and deceptive acts that caused

Plaintiffs’ injuries.

        50.     Specifically, Hain knowingly, that is with actual awareness of the falsity,

deception, and unfairness of its acts, sold its Earth’s Best Organic baby food products with

high, dangerous levels of heavy toxic metals. Hain intentionally did so with the specific

intent that Plaintiffs would act in detrimental reliance on the falsity or deception or in

detrimental ignorance of the unfairness of Hain’s claims. Plaintiffs bought and fed E.P.

Hain’s Earth’s Best Organic baby food products almost exclusively due to them being widely

available and due to Hain’s claims that its products were high quality and safe. E.P.’s injuries

are a direct result of Hain’s deceptive practices.

        51.     Further, Hain designed, tested, manufactured, marketed, distributed, and/or

sold its Earth’s Best baby food products with design, manufacturing, and/or marketing

defects.

        52.     Manufacturing Defect: Hain’s baby food products were designed,

manufactured, distributed, and/or sold with one or more manufacturing defects. Specifically:

                    a. Hain provided its products to consumers like Plaintiffs in a defective

                        condition with high levels of heavy toxic metals that rendered the

                        products unreasonably dangerous and unsafe for use by babies and

                        small children;

                    b. Hain’s products deviated in quality from suggested industry standards

                        and were produced with ingredients that contained high toxic levels of
                                               18
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 120 of 188




                     arsenic, lead, cadmium, and mercury;

                  c. Hain failed to properly test its final products to ensure that the levels of

                     heavy toxic metals contained in them were below levels established by

                     applicable regulations and accepted by industry standards;

                  d. When the products left Hain’s custody or control they had been

                     manufactured defectively;

                  e. The design, manufacturing, and/or marketing defects rendered the baby

                     food products in question unreasonably dangerous.

       53.    The manufacturing defects that rendered the baby food products unreasonably

dangerous were the producing, proximate, and contributing cause of Plaintiffs’ injuries.

       54.    Design Defect: Hain’s Earth’s Best baby food products were designed,

manufactured, distributed, and sold with one or more design defects.

                  a. Hain designed its Earth’s Best Organic baby food products in an

                     unreasonably dangerous manner while safer alternative designs were

                     available at the time of the design and production of the food products

                     in question. Specifically, Hain used ingredients that contained high

                     levels of heavy toxic metals that were not removed during production.

                     Better, safer ingredients were available for Hain to use in its products.

                  b. Hain either knew or should have known that safer ingredients were

                     available that would reduce the level of heavy toxic metals in their final

                     products to levels that are considered safe by health experts and that

                     comply with federal regulations and industry standards.

                  c. The safer alternative designs would have prevented or significantly
                                              19
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 121 of 188




                      reduced the previously mentioned risks without substantially impairing

                      the products. In fact, had Hain used safer ingredients it would have

                      served the purpose of ensuring that the final products matched the

                      claims Hain made about them.

                   d. The safer alternative design was economically and technologically

                      feasible at the time the baby food products left Hain’s control. Safer

                      ingredients are readily available as are testing methods to ensure the

                      safety of the baby food products.

                   e. Hain either knew or should have known that the design, manufacturing,

                      and marketing defects deviated from the planned specifications for the

                      baby food products in question.

                   f. The design defects rendered the baby food products unreasonably

                      dangerous.

       55.     The baby food products’ defective design was the producing, proximate, and

contributing cause of Plaintiffs’ injuries.

       56.     Marketing Defects and Failure to Warn: The baby food products in

question were designed, manufactured, distributed, and sold with one or more marketing

defects.

                   a. There was an unreasonable risk in the intended or reasonably

                      foreseeable use of Hain’s Earth’s Best Organic baby food products.

                      Specifically,

                   b. Hain failed to adequately warn Plaintiffs of the risk relating to feeding

                      their child baby food containing high levels of heavy toxic metals.
                                              20
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 122 of 188




                        Specifically, Hain did not provide adequate warning labels indicating

                        that consuming the baby food products could cause severe neurological

                        injuries. Hain failed to instruct Plaintiffs regarding the risks and failed

                        to instruct Plaintiffs on how to avoid the dangers.

                   c. Including appropriate warnings and providing complete information

                        regarding the contents of its products would have been both

                        technologically and economically feasible for Hain when the products

                        left its custody and control.

                   d. The marketing defects rendered the baby food products unreasonably

                        dangerous.

       57.     Hain’s failure to warn and the marketing defects relating to the products in

question were the producing, proximate, and contributing cause of Plaintiffs’ injuries.

       58.     As a direct and proximate result of Hain’s conduct, Plaintiff E.P. sustained

severe injuries to his body and mind that resulted in severe, permanent cognitive and

neurological injuries, physical pain, mental anguish, and other medical problems. E.P. will

never fully recover from his injuries and will continue to suffer the debilitating effects of his

neurological injuries throughout the remainder of his life. E.P. will be severely limited and

unable to function normally. Additionally, Plaintiffs Grant and Sarah Palmquist have

suffered mental anguish, emotional trauma, and financial loss due to E.P.’s injuries. Plaintiffs

have incurred and will continue to incur pharmaceutical and medical expenses in connection

with E.P.’s injuries.

       59.     Plaintiffs are also entitled to exemplary damages because of Hain’s actions

and inactions. Hain’s conduct rises to the level of gross negligence. Hain was subjectively
                                                 21
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 123 of 188




aware that its baby food products contained high levels of heavy toxic metals and were

subjectively aware that these neurotoxins would likely injure infants and young children.

Hain’s actions and inactions when viewed objectively, subjected Plaintiffs to an extreme

degree of risk.

 C. Breach of Warranties against Whole Foods Market Rocky Mountain/Southwest, L.P.

       60.        Plaintiffs incorporate by reference the facts and allegations of the preceding

paragraphs.

       61.        Whole Foods Market Rocky Mountain/Southwest, L.P. (“Whole Foods”) sold

Hain’s Earth’s Best Organic baby food products and in doing so impliedly warranted to the

public generally and specifically that the products were safe for consumption by infants and

young children.

       62.        Whole Foods knew or had reason to know that consumers like Plaintiffs would

purchase the Hain products due to their being advertised as safe and high-quality organic

baby food.

       63.        Whole Foods’ implied warranty was incorrect given the high levels of heavy

toxic metal Hain’s baby food products contained.

       64.        Plaintiffs relied on Whole Foods’ representations that Hain’s Earth’s Best

Organic baby food products were safe and of the highest quality.

       65.        If Hain’s products were as advertised, Plaintiffs would not have been injured

by the product. Hain and Whole Foods markets the Earth’s Best Organic baby food products

as safe, natural, and organically produced. If the products had been in a condition as

advertised, E.P. would not have been exposed to extremely high, toxic levels of arsenic, lead,

cadmium, and mercury and would not have suffered cognitive brain injuries as a result.
                                                22
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 124 of 188




       66.      Plaintiffs’ injuries were sustained because of Whole Foods’ implied

warranties.

                                                VIII.

                                             DAMAGES

       67.      Plaintiffs seek damages in excess of $1,000,000.00. Specifically, as a direct

and proximate result of Defendants’ acts and omissions, Plaintiff E.P. has suffered serious,

permanent, and disabling injuries. As a further result of such injuries, Plaintiff has also

suffered physical pain, discomfort, disfigurement, physical impairment and extraordinary

emotional pain and mental anguish. Plaintiff will continue to suffer such damages into the

future, if not for the balance of his natural life.

       68.      In addition, as a direct and proximate result of Defendants’ acts and omissions,

Plaintiffs Grant and Sarah Palmquist have incurred reasonable and necessary medical and

healthcare expenses, which expenses will continue to be incurred in the future. All of these

damages which have been suffered by Plaintiffs herein have a monetary value which greatly

exceeds the minimum jurisdictional limits of this Court. Plaintiffs pray for relief and

judgment as follows:

             • Compensatory damages against Defendants;

             • Actual damages;

             • Loss of services and earnings of an un-emancipated minor;

             • Consequential damages;

             • Pain and suffering;

             • Exemplary damages;


                                                  23
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 125 of 188




             • Past and future mental anguish;

             • Past and future impairment;

             • Past and future disfigurement;

             • All other damages allowable under Texas law;

             • Interest on damages (pre and post-judgment) in accordance with the law;

             • Costs of Court;

             • Expert witness fees;

             • Costs of copies of depositions; and

             • Such other and further relief as the Court may deem just and proper.

                                                IX.

                                    JURY TRIAL DEMANDED

       69.      Plaintiffs hereby request a trial by jury on all claims and submit their jury fee

herewith.

                                                X.

                                             PRAYER

       Plaintiffs pray that this citation issue and be served upon Defendants in a form and

manner prescribed by law, requiring that Defendants appear and answer, and that upon final

hearing, Plaintiffs have judgment against Defendants in a total sum in excess of the

minimum jurisdictional limits of this Court, pre-judgment and post-judgment interests, all

costs of Court, exemplary damages, and all such other and further relief, to which they may

show themselves justly entitled.




                                                24
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 126 of 188




                                 Respectfully Submitted,

                                 ARNOLD & ITKIN LLP

                                 /s/ Kurt Arnold
                                 Kurt Arnold
                                 SBN: 24036150
                                 karnold@arnolditkin.com
                                 Caj Boatright
                                 SBN: 24036237
                                 cboatright@arnolditkin.com
                                 Roland Christensen
                                 SBN: 24101222
                                 rchristensen@arnolditkin.com
                                 Brittany Clark
                                 SBN: 24066394
                                 bclark@arnolditkin.com
                                 6009 Memorial Drive
                                 Houston, TX 77007
                                 Tel: 713.222.3800
                                 Fax: 713.222.3850
                                 e-service@arnolditkin.com

                                 and

                                 YETTER COLEMAN LLP

                                  /s/ Charles R. Parker
                                 Charles R. Parker
                                 State Bar No. 15479500
                                 cparker@yettercoleman.com
                                 Constance H. Pfeiffer
                                 State Bar No. 24046627
                                 cpfeiffer@yettercoleman.com
                                 811 Main Street, Suite 4100
                                 Houston, Texas 77002
                                 (713) 632-8000 (P)
                                 (713) 632-8002 (F)

                                 ATTORNEYS FOR PLAINTIFFS




                                   25
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 127 of 188




                 EXHIBIT 1
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 128 of 188




    Baby Foods Are Tainted with Dangerous Levels of
        Arsenic, Lead, Cadmium, and Mercury




                             Staff Report

        Subcommittee on Economic and Consumer Policy
             Committee on Oversight and Reform
               U.S. House of Representatives

                          February 4, 2021

                         oversight.house.gov
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 129 of 188




                                  EXECUTIVE SUMMARY

        Inorganic arsenic, lead, cadmium, and mercury are toxic heavy metals. The Food and
Drug Administration and the World Health Organization have declared them dangerous to
human health, particularly to babies and children, who are most vulnerable to their neurotoxic
effects. Even low levels of exposure can cause serious and often irreversible damage to brain
development.

        On November 6, 2019, following reports alleging high levels of toxic heavy metals in
baby foods, the Subcommittee on Economic and Consumer Policy requested internal documents
and test results from seven of the largest manufacturers of baby food in the United States,
including both makers of organic and conventional products:

        •      Nurture, Inc. (Nurture), which sells Happy Family Organics, including baby food
               products under the brand name HappyBABY
        •      Beech-Nut Nutrition Company (Beech-Nut)
        •      Hain Celestial Group, Inc. (Hain), which sells baby food products under the brand
               name Earth’s Best Organic
        •      Gerber
        •      Campbell Soup Company (Campbell), which sells baby food products under the
               brand name Plum Organics
        •      Walmart Inc. (Walmart), which sells baby food products through its private brand
               Parent’s Choice
        •      Sprout Foods, Inc. (Sprout Organic Foods)

       Four of the companies—Nurture, Beech-Nut, Hain, and Gerber—responded to the
Subcommittee’s requests. They produced their internal testing policies, test results for
ingredients and/or finished products, and documentation about what the companies did with
ingredients and/or finished products that exceeded their internal testing limits.

       Walmart, Campbell, and Sprout Organic Foods refused to cooperate with the
Subcommittee’s investigation. The Subcommittee is greatly concerned that their lack of
cooperation might be obscuring the presence of even higher levels of toxic heavy metals in their
baby food products than their competitors’ products.

                                          FINDINGS

1.      According to internal company documents and test results obtained by the Subcommittee,
        commercial baby foods are tainted with significant levels of toxic heavy metals,
        including arsenic, lead, cadmium, and mercury. Exposure to toxic heavy metals causes
        permanent decreases in IQ, diminished future economic productivity, and increased risk
        of future criminal and antisocial behavior in children. Toxic heavy metals endanger
        infant neurological development and long-term brain function. Specifically, the
        Subcommittee reports that:




                                                2
Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 130 of 188




   ARSENIC was present in baby foods made by all responding companies.

         •      Nurture (HappyBABY) sold baby foods after tests showed they contained
                as much as 180 parts per billion (ppb) inorganic arsenic. Over 25% of the
                products Nurture tested before sale contained over 100 ppb inorganic
                arsenic. Nurture’s testing shows that the typical baby food product it sold
                contained 60 ppb inorganic arsenic.

         •      Hain (Earth’s Best Organic) sold finished baby food products containing
                as much as 129 ppb inorganic arsenic. Hain typically only tested its
                ingredients, not finished products. Documents show that Hain used
                ingredients testing as high as 309 ppb arsenic.

         •      Beech-Nut used ingredients after they tested as high as 913.4 ppb arsenic.
                Beech-Nut routinely used high-arsenic additives that tested over 300 ppb
                arsenic to address product characteristics such as “crumb softness.”

         •      Gerber used high-arsenic ingredients, using 67 batches of rice flour that
                had tested over 90 ppb inorganic arsenic.

   LEAD was present in baby foods made by all responding companies.

         •      Nurture (HappyBABY) sold finished baby food products that tested as
                high as 641 ppb lead. Almost 20% of the finished baby food products that
                Nurture tested contained over 10 ppb lead.

         •      Beech-Nut used ingredients containing as much as 886.9 ppb lead. It used
                many ingredients with high lead content, including 483 that contained
                over 5 ppb lead, 89 that contained over 15 ppb lead, and 57 that contained
                over 20 ppb lead.

         •      Hain (Earth’s Best Organic) used ingredients containing as much as 352
                ppb lead. Hain used many ingredients with high lead content, including
                88 that tested over 20 ppb lead and six that tested over 200 ppb lead.

         •      Gerber used ingredients that tested as high as 48 ppb lead; and used many
                ingredients containing over 20 ppb lead.

   CADMIUM was present in baby foods made by all responding companies.

         •      Beech-Nut used 105 ingredients that tested over 20 ppb cadmium. Some
                tested much higher, up to 344.55 ppb cadmium.

         •      Hain (Earth’s Best Organic) used 102 ingredients in its baby food that
                tested over 20 ppb cadmium. Some tested much higher, up to 260 ppb
                cadmium.



                                          3
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 131 of 188




               •       Sixty-five percent of Nurture (HappyBABY) finished baby food products
                       contained more than 5 ppb cadmium.

               •       Seventy-five percent of Gerber’s carrots contained cadmium in excess of 5
                       ppb, with some containing up to 87 ppb cadmium.

        MERCURY was detected in baby food of the only responding company that tested for it.

               •       Nurture (HappyBABY) sold finished baby food products containing as
                       much as 10 ppb mercury.

               •       Beech-Nut and Hain (Earth’s Best Organic) do not even test for mercury
                       in baby food.

               •       Gerber rarely tests for mercury in its baby foods.

        These results are multiples higher than allowed under existing regulations for other
        products. For example, the Food and Drug Administration has set the maximum
        allowable levels in bottled water at 10 ppb inorganic arsenic, 5 ppb lead, and 5 ppb
        cadmium, and the Environmental Protection Agency has capped the allowable level of
        mercury in drinking water at 2 ppb. The test results of baby foods and their ingredients
        eclipse those levels: including results up to 91 times the arsenic level, up to 177 times the
        lead level, up to 69 times the cadmium level, and up to 5 times the mercury level.

2.      Internal company standards permit dangerously high levels of toxic heavy metals, and
        documents revealed that the manufacturers have often sold foods that exceeded those
        levels.

               •       Nurture (HappyBABY) sold all products tested, regardless of how much
                       toxic heavy metal the baby food contained. By company policy, Nurture’s
                       toxic heavy metal testing is not intended for consumer safety. The Food
                       and Drug Administration (FDA) has only finalized one standard—100 ppb
                       inorganic arsenic in infant rice cereal—and Nurture set its internal
                       standard for that product 15% higher than the FDA limit, at 115 ppb.

               •       Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                       additives, such as vitamin mix, and 5,000 ppb lead for certain ingredients
                       like BAN 800. These standards are the highest of any responding
                       manufacturer.

               •       Hain (Earth’s Best Organic) set an internal standard of 200 ppb for
                       arsenic, lead, and cadmium in some of its ingredients. But Hain exceeded
                       its internal policies, using ingredients containing 353 ppb lead and 309
                       ppb arsenic. Hain justified deviations above its ingredient testing




                                                 4
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 132 of 188




                      standards based on “theoretical calculations,” even after Hain admitted to
                      FDA that its testing underestimated final product toxic heavy metal levels.

3.      The Subcommittee has grave concerns about baby food products manufactured by
        Walmart (Parent’s Choice), Sprout Organic Foods, and Campbell (Plum Organics).
        These companies refused to cooperate with the Subcommittee’s investigation. The
        Subcommittee is greatly concerned that their lack of cooperation might obscure the
        presence of even higher levels of toxic heavy metals in their baby food products,
        compared to their competitors’ products.

               •      Walmart sells Parent’s Choice and Parent’s Choice Organic products for
                      babies as young as four months.

               •      Sprout Organic Foods sells organic products for babies as young as six
                      months. It is owned by North Castle Partners, a Greenwich, Connecticut–
                      based private equity firm.

               •      Campbell sells Plum Organics products for babies as young as four
                      months.

               •      Independent testing of Walmart, Sprout Organic Foods, and Campbell
                      products has confirmed that their baby foods contain concerning levels of
                      toxic heavy metals.

4.      The Trump administration ignored a secret industry presentation to federal regulators
        revealing increased risks of toxic heavy metals in baby foods. On August 1, 2019, FDA
        received a secret slide presentation from Hain (Earth’s Best Organic), which revealed
        that:

               •      Corporate policies to test only ingredients, not final products,
                      underrepresent the levels of toxic heavy metals in baby foods. In 100% of
                      the Hain baby foods tested, inorganic arsenic levels were higher in the
                      finished baby food than the company estimated they would be based on
                      individual ingredient testing. Inorganic arsenic was between 28% and
                      93% higher in the finished products;

               •      Many of Hain’s baby foods were tainted with high levels of inorganic
                      arsenic—half of its brown rice baby foods contained over 100 ppb
                      inorganic arsenic; its average brown rice baby food contained 97.62 ppb
                      inorganic arsenic; and

               •      Naturally occurring toxic heavy metals may not be the only problem
                      causing the unsafe levels of toxic heavy metals in baby foods; rather, baby
                      food producers like Hain may be adding ingredients that have high levels
                      of toxic heavy metals into their products, such as vitamin/mineral pre-mix.




                                               5
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 133 of 188




        This presentation made clear that ingredient testing is inadequate, and that only final
        product testing can measure the true danger posed by baby foods.

        The Trump FDA took no new action in response. To this day, baby foods containing
        toxic heavy metals bear no label or warning to parents. Manufacturers are free to test
        only ingredients, or, for the vast majority of baby foods, to conduct no testing at all.
        FDA has only finalized one metal standard for one narrow category of baby food, setting
        a 100 ppb inorganic arsenic standard for infant rice cereal. But this FDA standard is far
        too high to protect against the neurological effects on children.

5.      The Subcommittee makes the following recommendations:

               •       Mandatory testing—Baby food manufacturers should be required by
                       FDA to test their finished products for toxic heavy metals, not just their
                       ingredients;

               •       Labeling—Manufacturers should by required by FDA to report levels of
                       toxic heavy metals on food labels;

               •       Voluntary phase-out of toxic ingredients—Manufacturers should
                       voluntarily find substitutes for ingredients that are high in toxic heavy
                       metals, or phase out products that have high amounts of ingredients that
                       frequently test high in toxic heavy metals, such as rice;

               •       FDA standards—FDA should set maximum levels of toxic heavy metals
                       permitted in baby foods. One level for each metal should apply across all
                       baby foods. And the level should be set to protect babies against the
                       neurological effects of toxic heavy metals; and

               •       Parental vigilance—Parents should avoid baby foods that contain
                       ingredients testing high in toxic heavy metals, such as rice products.
                       Instituting recommendations one through four will give parents the
                       information they need to make informed decisions to protect their babies.

6.      Baby food manufacturers hold a special position of public trust. Consumers believe that
        they would not sell products that are unsafe. Consumers also believe that the federal
        government would not knowingly permit the sale of unsafe baby food. As this staff
        report reveals, baby food manufacturers and the Trump administration’s federal
        regulators have broken the faith.




                                                 6
      Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 134 of 188




                                                TABLE OF CONTENTS

I.       THE DANGER OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH ......... 9
         A.      Inorganic Arsenic ................................................................................................ 10
         B.      Lead ...................................................................................................................... 11
         C.      Cadmium ............................................................................................................. 12
         D.      Mercury ............................................................................................................... 12
II.      TOP BABY FOODS ARE TAINTED WITH DANGEROUS LEVELS OF
         INORGANIC ARSENIC, LEAD, CADMIUM, AND MERCURY. .......................... 13
         A.      Inorganic Arsenic ................................................................................................ 13
         B.      Lead ...................................................................................................................... 21
         C.      Cadmium ............................................................................................................. 29
         D.      Mercury ............................................................................................................... 32
III.     INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS:
         NURTURE, BEECH-NUT, HAIN, AND GERBER SET THEIR OWN
         DANGEROUSLY HIGH INTERNAL STANDARDS FOR TOXIC HEAVY
         METAL LEVELS AND ROUTINELY IGNORED THEM TO SELL PRODUCTS
         WITH HIGHER HEAVY METAL LEVELS. ............................................................. 33
         A.      Nurture (HappyBABY) sets high internal standards and regularly exceeds
                 them. Nurture admits that its toxic heavy metal testing is not for safety—it
                 sells all products tested, regardless of its toxic heavy metal content. FDA has
                 finalized only one standard—100 ppb inorganic arsenic in infant rice
                 cereal—Nurture has ignored it, setting its internal standard for that product
                 at 115 ppb............................................................................................................. 33
         B.      Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                 dangerous additives, such as vitamin mix, and 5,000 ppb lead for certain
                 ingredients like BAN 800. These standards are the highest of any responding
                 manufacturer. ...................................................................................................... 37
         C.      Hain (Earth’s Best Organic) set an internal standard of 200 ppb for arsenic,
                 lead, and cadmium in some of its ingredients. Hain justified deviations above
                 its ingredient testing standards based on “theoretical calculations,” even
                 after Hain admitted to FDA that its testing underestimated final product
                 toxic heavy metal levels. ..................................................................................... 39
IV.      WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
         COOPERATE WITH THE SUBCOMMITTEE’S INVESTIGATION.................... 43




                                                                   7
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 135 of 188




        A.        Walmart (Parent’s Choice Brand) .................................................................... 43
        B.        Campbell (Plum Organics Brand)..................................................................... 44
        C.        Sprout Organic Foods......................................................................................... 46
V.      FDA HAS FAILED TO CONFRONT THE RISKS OF TOXIC HEAVY METALS
        IN BABY FOOD. THE TRUMP ADMINISTRATION IGNORED A SECRET
        INDUSTRY PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY
        METALS IN FINISHED BABY FOODS. .................................................................... 47
        A.        Mercury and Cadmium ...................................................................................... 48
        B.        Lead ...................................................................................................................... 49
        C.        Arsenic ................................................................................................................. 50
        D.        The Trump Administration Ignored A Secret Industry Presentation About
                  Higher Risks Of Toxic Heavy Metals In Baby Foods. ..................................... 53
        E.        Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                  and Gerber Also Fail to Test Finished Product, Risking an Undercount of
                  Toxic Heavy Metals in Their Finished Baby Foods. ........................................ 56
VI.     RECOMMENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS,
        AND REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIKE RICE
        BELONG IN BABY FOOD? ......................................................................................... 57
VII.    CONCLUSION ............................................................................................................... 59




                                                                    8
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 136 of 188




I.      THE DANGER OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH

        Children’s exposure to toxic heavy metals causes permanent decreases in IQ, diminished
future economic productivity, and increased risk of future criminal and antisocial behavior. 1

        Babies’ developing brains are “exceptionally sensitive to injury caused by toxic
chemicals, and several developmental processes have been shown to be highly vulnerable to
chemical toxicity.” 2 The fact that babies are small, have other developing organ systems, and
absorb more of the heavy metals than adults, exacerbates their risk from exposure to heavy
metals. 3

        Exposure to heavy metals at this developmental stage can lead to “untreatable and
frequently permanent” brain damage, which may result in “reduced intelligence, as expressed in
terms of lost IQ points, or disruption in behavior.” 4 For example, a recent study estimates that
exposure to environmental chemicals, including lead, are associated with 40,131,518 total IQ
points loss in 25.5 million children (or roughly 1.57 lost IQ points per child)—more than the
total IQ losses associated with preterm birth (34,031,025), brain tumors (37,288), and traumatic
brain injury (5,827,300) combined. 5 For every one IQ point lost, it is estimated that a child’s
lifetime earning capacity will be decreased by $18,000. 6

        Well-known vectors of child exposure to toxic heavy metals include lead paint in old
housing and water pollution from landfills. Over the decades, a range of federal and state laws
and regulations have been passed to protect child health through emissions standards, among
other things.

        The Food and Drug Administration (FDA) has declared that inorganic arsenic, lead,
cadmium, and mercury are dangerous, particularly to infants and children. They have “no
established health benefit” and “lead to illness, impairment, and in high doses, death.”
According to FDA, “even low levels of harmful metals from individual food sources, can



         1
           Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (Apr. 9, 2013)
(online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
        2
          Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar.
13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/).
        3
        Consumer Reports, Heavy Metals in Baby Food: What You Need to Know (Aug. 16, 2018) (online at
www.consumerreports.org/food-safety/heavy-metals-in-baby-food/).
        4
          Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar.
13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/).
        5
          David C. Bellinger, A Strategy for Comparing the Contributions of Environmental Chemicals and Other
Risk Factors to Neurodevelopment of Children (Dec. 19, 2011) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC3339460/).
         6
           Martine Bellanger et al., Economic Benefits of Methylmercury Exposure Control in Europe: Monetary
Value of Neurotoxicity Prevention (Jan. 17, 2013) (online at https://pubmed.ncbi.nlm.nih.gov/23289875/).




                                                       9
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 137 of 188




sometimes add up to a level of concern.” FDA cautions that infants and children are at the
greatest risk of harm from toxic heavy metal exposure. 7

       The Subcommittee on Economic and Consumer Policy’s investigation has found another
source of exposure: baby foods. According to documents obtained from baby food
manufacturers, toxic heavy metals, such as arsenic, cadmium, lead, and mercury are present at
substantial levels in both organic and conventional baby foods. Currently, there is no federal
standard on, or warning to parents and caregivers about, these toxins.

        A.         Inorganic Arsenic

        Arsenic is ranked number one among substances present in the environment that pose the
most significant potential threat to human health, according to the Department of Health and
Human Services’ Agency for Toxic Substances and Disease Registry (ATSDR). 8 The known
health risks of arsenic exposure include “respiratory, gastrointestinal, haematological, hepatic,
renal, skin, neurological and immunological effects, as well as damaging effects on the
central nervous system and cognitive development in children.” 9

       Studies have concluded that arsenic exposure has a “significant negative effect on
neurodevelopment in children.” 10 This negative effect is most pronounced in Full Scale IQ, and
more specifically, in verbal and performance domains as well as memory. For every 50%
increase in arsenic levels, there is an approximately “0.4 decrease in the IQ of children.” 11

       A study of Maine schoolchildren exposed to arsenic in drinking water found that children
exposed to water with an arsenic concentration level greater than 5 parts per billion (ppb)
“showed significant reductions in Full Scale IQ, Working Memory, Perceptual Reasoning and
Verbal Comprehension scores.” The authors pegged 5 ppb as an important threshold. 12

        Likewise, a study of children in Spain found that increasing arsenic exposure led to a
decrease in the children’s global motor, gross motor, and fine motor function scores. Boys in
particular were more susceptible to arsenic’s neurotoxicity. 13

        7
           Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
        8
        Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
         9
           Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (June 1, 2013)
(online at https://pubmed.ncbi.nlm.nih.gov/23570911/) (emphasis added).
        10
             Id.
        11
             Id.
        12
           Gail A. Wasserman et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
Schoolchildren (Apr. 1, 2014) (online at https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
        13
           Antonio J. Signes-Pastor et al., Inorganic Arsenic Exposure and Neuropsychological Development of
Children of 4-5 Years of Age Living in Spain (Apr. 29, 2019) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC6541502/).




                                                       10
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 138 of 188




        B.       Lead

       Lead is number two on ATSDR’s list of substances present in the environment that pose
the most significant potential threat to human health. 14 Even small doses of lead exposure are
hazardous, particularly to children. 15 Lead is associated with a range of bad health outcomes,
including behavioral problems, decreased cognitive performance, delayed puberty, and reduced
postnatal growth. According to FDA, lead is especially dangerous to “infants” and “young
children.” FDA acknowledges that:

        High levels of lead exposure can seriously harm children’s health and
        development, specifically the brain and nervous system. Neurological effects
        from high levels of lead exposure during early childhood include learning
        disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
        in the body, even low-level chronic exposure can be hazardous over time. 16

        Lead exposure severely affects academic achievement in children. Even at low levels,
early childhood lead exposure has a negative impact on school performance. Two separate
studies of schoolchildren in Detroit and Chicago public schools found a strong inverse
relationship between lead exposure and test scores. In the Detroit study, there was a “significant
association” between early childhood lead exposure and decreased standardized test
performance, with lead exposure strongly linked to an adverse effect on academic achievement. 17
The Chicago study found that higher blood lead concentrations were associated with lower
reading and math scores in 3rd grade children. Increased blood lead concentrations correlated
with a 32% increase in the risk of failing reading and math. 18

         The cognitive effects of early childhood lead exposure appear to be permanent. In one
study, adults who previously had lead-associated developmental delays continued to show
persisting cognitive deficits, demonstrating the long-lasting damage of lead exposure. 19




       14
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
        15
           Philippe Grandjean, Even Low-Dose Lead Exposure Is Hazardous (Sept. 11, 2010) (online at
https://pubmed.ncbi.nlm.nih.gov/20833288/).
        16
         Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        17
           Nanhua Zhang et al., Early Childhood Lead Exposure and Academic Achievement: Evidence From
Detroit Public Schools (Mar. 2013) (online at
http://mediad.publicbroadcasting.net/p/michigan/files/201302/AJPH.2012.pdf).
          18
             Anne Evens et al., The Impact of Low-Level Lead Toxicity on School Performance Among Children in
the Chicago Public Schools: A Population-Based Retrospective Cohort Study (Apr. 7, 2015) (online at
https://ehjournal.biomedcentral.com/articles/10.1186/s12940-015-0008-9).
        19
           Maitreyi Mazumdar et al., Low-Level Environmental Lead Exposure in Childhood and Adult Intellectual
Function: A Follow-Up Study (Mar. 30, 2011) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC3072933/).




                                                      11
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 139 of 188




       Studies have also established a significant association between lead exposure and
Attention-Deficit/Hyperactivity Disorder (ADHD). 20

         C.       Cadmium

        Cadmium is number seven on ATSDR’s list of substances present in the environment that
pose the most significant potential threat to human health. 21 Cadmium is associated with
decreases in IQ, as well as the development of ADHD.
        A 2018 study found that cadmium exposure negatively affected children’s Full Scale IQ,
particularly among boys. Boys exhibiting higher amounts of cadmium exposure had seven fewer
IQ points than those exhibiting less cadmium exposure. 22 A 2015 study similarly found a
significant inverse relationship between early cadmium exposure and IQ. 23

        A 2018 study linked cadmium exposure to ADHD, finding that the disorder was more
common among children with the highest levels of cadmium exposure as compared to a control
group. 24

         D.       Mercury

        Mercury is number three on ATSDR’s list of substances present in the environment that
pose the most significant potential threat to human health. 25 Studies of mercury’s effect on
childhood development have primarily been conducted by considering the mother’s exposure to
mercury while pregnant. In these instances, “pre-natal mercury exposure has been consistently
associated with adverse subsequent neuro-development.” 26 And pre-natal mercury exposure is
also related to poorer estimated IQ. 27 Beyond prenatal exposure, higher blood mercury levels at



         20
          Gabriele Donzelli et al., The Association Between Lead and Attention-Deficit/Hyperactivity Disorder:
A Systematic Review (Jan. 29, 2019) (online at www.mdpi.com/1660-4601/16/3/382/htm).
         21
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
        22
           Klara Gustin et al., Cadmium Exposure and Cognitive Abilities and Behavior at 10 Years Off Age: A
Prospective Cohort Study (Apr. 2018) (online at www.sciencedirect.com/science/article/pii/S0160412017321025).
         23
          Alison P. Sanders et al., Perinatal and Childhood Exposure To Cadmium, Manganese, And Metal
Mixtures And Effects On Cognition And Behavior: A Review Of Recent Literature (July 5, 2015) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC4531257/).
         24
           Min-Jing Lee et al., Heavy Metals’ Effect on Susceptibility to Attention-Deficit/Hyperactivity Disorder:
Implication of Lead, Cadmium, and Antimony (June 10, 2018) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC6025252/).
         25
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
         26
          Margaret R. Karagas et al., Evidence on the Human Health Effects of Low-Level Methylmercury
Exposure (June 1, 2012) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1104494).
        27
           Joseph Jacobson et al., Relation of Prenatal Methylmercury Exposure from Environmental Sources to
Childhood IQ (Aug. 1, 2015) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1408554).




                                                         12
      Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 140 of 188




“2 and 3 years of age were positively associated with autistic behaviors among preschool-age
children.” 28

II.      TOP BABY FOODS ARE TAINTED WITH DANGEROUS LEVELS OF INORGANIC
         ARSENIC, LEAD, CADMIUM, AND MERCURY.

       Internal company test results obtained by the Subcommittee confirm that all responding
baby food manufacturers sold baby foods tainted by high levels of toxic heavy metals.


         A.      Inorganic Arsenic

        There is no established safe level of inorganic arsenic consumption for babies.
Organizations such as Healthy Babies Bright Futures have called for a goal of no measurable
amount of inorganic arsenic in baby food. 29 Consumer Reports suggests setting inorganic
arsenic levels as low as 3 parts per billion (ppb). 30 FDA has already set maximum inorganic
arsenic levels at 10 ppb for bottled water. 31 The Environmental Protection Agency (EPA) has
similarly set a 10 ppb inorganic arsenic cap on drinking water, as have the European Union (EU)
and the World Health Organization (WHO). 32

         1.      Nurture (HappyBABY) sold finished baby foods after testing showed they
                 contained as much as 180 ppb inorganic arsenic; over 25% of the tested baby
                 food sold by Nurture exceeded 100 ppb inorganic arsenic; on average,
                 Nurture baby food on store shelves has nearly 60 ppb inorganic arsenic.

       Nurture is the only baby food manufacturer that appears to regularly tests its finished
baby food products for inorganic arsenic content (the others only test ingredients).


         28
            Jia Ryu et al., Associations of Prenatal and Early Childhood Mercury Exposure with Autistic Behaviors
at 5 Years of Age: The Mothers and Children's Environmental Health (MOCEH) Study (Dec. 15, 2017) (online at
www.sciencedirect.com/science/article/pii/S0048969717316479).
         29
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         30
            Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
(June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
levels/); Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
(online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit-juice-what-you-need-to-know/).
         31
         Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
         32
            Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
(online at www.epa.gov/dwreginfo/chemical-contaminant-rules) (accessed Jan. 26, 2021); The European Food
Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
2021); World Health Organization, Arsenic (Feb. 15, 2018) (online at www.who.int/news-room/fact-
sheets/detail/arsenic).




                                                       13
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 141 of 188




        According to internal company documents, Nurture sells products even after testing
confirms that they are dangerously high in inorganic arsenic. Nurture sold one such product,
Apple and Broccoli Puffs, despite tests results showing it contained 180 ppb inorganic arsenic. 33
An arsenic level of 180 ppb is high by all standards, but it is 80% higher than Nurture’s own
internal goal threshold of 100 ppb.

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 34




        Nurture routinely sold products that exceeded its internal standards. Twenty-nine other
products that Nurture tested and sold registered over 100 ppb inorganic arsenic. In total, over
25% of the products that Nurture tested for inorganic arsenic, and sold, had inorganic arsenic
levels above 100 ppb. 35

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 36

 Product Name                        Goal                Result        Date of Test Report Disposition
                                     Threshold
 Apple & Broccoli Puffs              100                 180           11/01/17                   Sell
 Banana & Pumpkin Puffs              100                 160           10/31/17                   Sell
 Strawberry & Beet Puffs             100                 160           10/31/17                   Sell
 Kale & Spinach Puffs                100                 150           10/31/17                   Sell
 Kale & Spinach Puffs                100                 150           10/31/17                   Sell
 Purple Carrot & Blueberry           100                 150           11/17/17                   Sell
 Puffs
 Sweet Potato & Carrot Puffs         100                 150           10/31/17                   Sell
 Sweet Potato & Carrot Puffs         100                 150           10/31/17                   Sell
 Apple Rice Cakes                    100                 130           02/08/17                   Sell
 Apple Rice Cakes                    100                 130           02/08/17                   Sell
 Sweet Potato & Carrot Puffs         100                 122           09/13/18                   Sell
 Apple Rice Cakes                    100                 120           02/08/17                   Sell

         33
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        34
             Id.
        35
             Id.
        36
             Id.




                                                       14
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 142 of 188




 Blueberry Beet Rice Cakes     100              120         02/08/17               Sell
 Purple Carrot & Blueberry     100              120         10/31/17               Sell
 Puffs
 Apple & Broccoli Puffs        100              115         10/15/18               Sell
 Strawberry & Beet Puffs       100              114         03/21/19               Sell
 Purple Carrot & Blueberry     100              112         06/05/18               Sell
 Puffs
 Apple Rice Cakes              100              110         07/28/17               Sell
 Blueberry Beet Rice Cakes     100              110         02/08/17               Sell
 Blueberry Beet Rice Cakes     100              110         02/08/17               Sell
 Strawberry & Beet Puffs       100              108         12/10/18               Sell
 Strawberry & Beet Puffs       100              108         09/21/18               Sell
 Apple & Broccoli Puffs        100              107         05/30/19               Sell
 Strawberry & Beet Puffs       100              107         05/22/19               Sell
 Strawberry & Beet Puffs       100              105         09/21/18               Sell
 Strawberry & Beet Puffs       100              104         08/22/18               Sell
 Banana & Pumpkin Puffs        100              103         04/24/19               Sell
 Sweet Potato & Carrot Puffs   100              103         04/24/19               Sell
 Banana & Pumpkin Puffs        100              101         09/21/18               Sell

       The average amount of inorganic arsenic in the baby foods that Nurture tested and sold
was 59.54 ppb. That towers over existing and recommended standards, including FDA’s and
EPA’s water limits of 10 ppb.

       At least 89 of Nurture’s final products—over 78% of those products tested—tested at
9 ppb inorganic arsenic or above.

       For results under 9.54 ppb, Nurture did not differentiate—it marked them all as “<9.54.”
Because of this “less than” reporting format, there is no way to know if any of Nurture’s
products were free of inorganic arsenic.

Summary of Nurture’s Inorganic Arsenic Results

 180 ppb – Nurture’s product with the highest amount of inorganic arsenic: Apple &
 Broccoli Puffs.
 >100 ppb – Over 25% of the baby food products that were tested for inorganic arsenic
 had over 100 ppb inorganic arsenic.
 59.54 ppb – Average amount of inorganic arsenic in all baby food products tested for
 inorganic arsenic.
 >50 ppb – Over 50% of Nurture’s baby food products that were tested for inorganic
 arsenic contained over 50 ppb inorganic arsenic.

       2.     Hain (Earth’s Best Organic) produced finished baby foods that contained as
              much as 129 ppb inorganic arsenic; Hain used ingredients in its baby foods
              with as much at 309 ppb total arsenic.



                                              15
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 143 of 188




        Hain does not regularly test finished baby food products for inorganic arsenic content. It
typically only tests ingredients. However, when Hain did test a small sample of finished product,
it found 129 ppb inorganic arsenic. 37

Hain Celestial, FDA Testing Result Investigation, August 1, 2019 (Excerpted Entries) 38




        The Subcommittee’s review of the ingredient test results reveals that Hain routinely used
ingredients with high levels of arsenic. Hain used brown rice flour that had tested at 309 ppb
arsenic. 39 Hain likewise used a vitamin pre-mix containing 223 ppb arsenic, and raisin and
wheat flour containing 200 ppb arsenic. 40 The testing data shows that Hain used at least 24
ingredients after testing found that they contained more than 100 ppb arsenic, its already-
dangerously-high internal standard for most ingredients. 41

Hain, Raw Material Pre-Shipment Test Data History (Excerpted Entries) 42

 Lab Results        Product Description                   Status                      Arsenic        Arsenic
 Date                                                                                 Spec Limit     Result
                                                                                      (ppb)          (ppb)
 Jun/19/2019        Org Brown Rice Flour                  Deviation Approved          100            309
 Nov/26/2019        Vitamin Pre-Mix                       Deviation Approved          100            223
 Jul/10/2018        Org Whole Raisins                     Accepted                    100            200
 Sep/29/2017        Org Soft White Wheat Flour            Accepted                    200            200
 Dec/14/2017        Org Spelt Flour                       Accepted                    100            190
 Jan/8/2018         Organic Barley Malt Extract           Accepted                    100            180
 Dec/5/2017         Org Yellow Split Pea Powder           Accepted                    100            160
 Jul/13/2017        Medium Grain Whole Rice               Accepted                    200            150
 Oct/3/2017         Org Brown Rice Flour                  Accepted                    100            140
 Sep/4/2019         Org Brown Rice Flour                  Deviation Approved          100            134
 Dec/5/2017         Org Butternut Squash Puree            Accepted                    100            130
 Oct/31/2017        Org Brown Rice Flour                  Accepted                    100            130
        37
            Hain, PowerPoint Presentation to FDA: FDA Testing Result Investigation (Aug. 1, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
        38
             Id.
          39
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).
        40
             Id.
        41
             Id.
        42
             Id.




                                                        16
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 144 of 188




 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         130
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         127
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         126
 Dec/13/2017        Org Blueberry Puree                  Accepted                   100         120
 Dec/27/2017        Org Barley Flour                     Accepted                   100         120
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         119
 Nov/29/2017        Org Blueberry Puree                  Accepted                   100         110
 Nov/3/2017         Org Cinnamon Powder                  Accepted                   100         110
 Jul/11/2019        Org Brown Rice Flour                 Accepted                   100         101

        3.         Beech-Nut used ingredients in its baby foods with as much at 913.4 ppb
                   arsenic; Beech-Nut routinely used ingredients that exceeded 300 ppb total
                   arsenic; Beech-Nut unnecessarily uses high-arsenic additives to address
                   issues like “crumb softness.”

        Beech-Nut only tested arsenic content in its ingredients, not its final product. The
Subcommittee has determined that Beech-Nut used ingredients containing as much as 913.4 ppb
arsenic. 43 Test results show that Beech-Nut used at least fourteen other ingredients containing
over 300 ppb arsenic. 44 And it used at least 45 ingredients containing over 100 ppb arsenic.

Beech-Nut, Raw Material Heavy Metal Testing (Excerpted Entries) 45

 Date                    Commodity                  Arsenic           Spec.               Acceptance
                                                    Result                                (Y/N)
                                                    (ppb)
 9/19/2018               Amylase                    913.40            N/A                 Y
 4/26/2018               Amylase                    741.10            N/A                 Y
 10/7/2017               BAN 800                    710.90            <3000               Y
 11/29/2017              Alpha Amylase              679.00            N/A                 Y
 10/12/2017              Amylase                    645.10            N/A                 Y
 8/20/2019               Sebamyl 100                583.60            N/A                 Y
 3/6/2018                Org. Rice Flour            570.00            ≤100(inorg)         Y
 6/7/2019                Enzyme                     499.30            N/A                 Y
 12/20/2017              BAN 800                    465.20            <3000               Y
 1/14/2019               Enzyme                     442.30            N/A                 Y
 10/23/2017              BAN 800                    401.40            <3000               Y

        43
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
        44
             Id.
        45
             Id.




                                                       17
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 145 of 188




 2/19/2018             BAN 800                  382.00          <3000                Y
 6/12/2018             Ban 800                  353.80          <3000                Y
 5/21/2018             Org. Cumin               322.70          ≤1000                Y
 4/13/2018             Org. Rice                237.40          ≤100(inorg)          Y
 4/12/2018             Rice Flour               170.00          ≤100(inorg)          Y
 4/6/2018              Rice Flour               170.00          ≤100(inorg)          Y
 7/14/2017             Org. Cumin               168.50          ≤1000                y
 7/31/2018             rice flour               162.00          ≤100(inorg)          Y
 2/28/2018             Rice Flour               161.00          ≤100(inorg)          y
 3/30/2017             Cumin                    160.50          ≤1000                Y
 3/27/2018             Rice Flour               160.00          ≤100(inorg)          Y
 5/30/2018             Rice Flour               160.00          ≤100(inorg)          Y
 6/12/2018             Rice Flour               160.00          ≤100(inorg)          Y
 7/20/2018             Rice Flour               160.00          ≤100(inorg)          Y
 10/11/2016            Oregano                  158.10          <1000                Y
 1/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 1/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 2/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 5/31/2018             Rice Flour               150.00          ≤100(inorg)          Y
 2/22/2018             Rice Flour               140.00          ≤100(inorg)          Y
 1/6/2018              Rice Flour               140.00          ≤100(inorg)          Y
 4/6/2018              Rice Flour               140.00          ≤100(inorg)          Y
 9/4/2019              Org. rice                132.30          ≤200                 Y
 11/3/2017             Org.Cumin                130.20          ≤1000                Y
 2/15/2018             Rice Flour               130.00          ≤100(inorg)          Y
 2/5/2018              Rice Flour               130.00          ≤100(inorg)          Y
 2/8/2018              Rice Flour               130.00          ≤100(inorg)          Y
 1/5/2018              Rice Flour               122.30          ≤100(inorg)          Y
 1/5/2018              Rice Flour               120.80          ≤100(inorg)          Y
 2/8/2018              Rice Flour               120.00          ≤100(inorg)          Y
 1/18/2017             Org.Rice                 110.00          ≤200                 Y
 5/8/2018              Rice Flour               110.00          ≤100(inorg)          Y
 5/17/2017             Rice                     110.00          ≤200                 Y
 2/6/2017              Vitamin Mix              106.90          <3000                Y

        The six Beech-Nut ingredients with the highest arsenic levels—Amylase, BAN 800,
Alpha Amylase, and Sebamyl 100—are all enzymes that Beech-Nut adds to its products. BAN
800 is an enzyme that reportedly “[i]ncreases crumb softness” in baked goods. 46 Amylase is an


        46
          Novozymes, Meet Consumer Demands with Enzymes that Support Organic Labeling (May 2018) (online
at www.novozymes.com/-/media/Project/Novozymes/Website/website/document-library/Advance-your-
business/Baking/Baking-Product-Range-for-Organic-Production.pdf).




                                                  18
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 146 of 188




enzyme that is “used in bread-making as an additive to improve the conversion of complex
sugars into simple sugars that yeast are then able to feed on and produce alcohol and CO2.” 47

        4.         Gerber used 67 batches of rice flour that had more than 90 ppb inorganic
                   arsenic.

        Gerber did not provide inorganic arsenic results for all of its ingredients. However, test
results for conventional rice flour revealed that Gerber routinely used flour with over 90 ppb
inorganic arsenic. 48 Gerber used five batches of rice flour that had 98 ppb inorganic arsenic, and
67 batches that contained more than 90 ppb.

Gerber Products Company Test Results (Excerpted Entries) 49

 Year          Ingredient                                             Total Arsenic        Inorganic
                                                                      (ppb)                Arsenic (ppb)
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96


        47
             ChefSteps, Amylase (online at www.chefsteps.com/ingredients/amylase) (accessed Jan. 26, 2021).
        48
            Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).
        49
             Id.




                                                        19
 Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 147 of 188




2019   Flour Rice Long Grain Tote NGM InfG Kshr   105       96
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123       95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123       95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   95        95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123       95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123       95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124       95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124       95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124       95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124       95
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118       94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118       94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   94        94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118       94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111       94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   121       93
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123       92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123       92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123       92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123       92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108       92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   92        92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108       92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108       92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108       92
2018   Flour Rice Long Grain Tote NGM InfG Kshr   120       92



                                       20
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 148 of 188




 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91

        B.       Lead

       There is a growing consensus among health experts that lead levels in baby foods should
not exceed 1 ppb. The American Academy for Pediatrics, the Environmental Defense Fund, and
Consumer Reports have all, in some form, called for a 1 ppb level in food and drinks that babies
and children consume. 50 Healthy Babies Bright Futures has called for a goal of no measurable
amount of lead in baby food. 51

        There is no federal standard for lead in baby food. However, FDA has set a 5 ppb lead
standard for bottled water, WHO has set 10 ppb lead as a provisional guideline for drinking
water, and EPA has set an action level of 15 ppb for lead in drinking water. FDA has also set
standards for lead in juice (50 ppb) and candy (100 ppb). The European Union has set the
maximum lead level in infant formula to 20 ppb. 52




        50
            American Academy of Pediatrics, Prevention of Childhood Lead Toxicity (May 5, 2016) (online at
https://pediatrics.aappublications.org/content/pediatrics/early/2016/06/16/peds.2016-1493.full.pdf); Environmental
Defense Fund, Lead in Food: A Hidden Health Threat (June 15, 2017) (online at
www.edf.org/sites/default/files/edf_lead_food_report_final.pdf); Consumer Reports, Consumer Reports Letter to
FDA on Reducing Heavy Elements Like Arsenic, Lead, and Cadmium in Fruit Juices (Jan. 30, 2019) (online at
https://advocacy.consumerreports.org/research/consumer-reports-letter-to-fda-on-reducing-heavy-elements-like-
arsenic-lead-and-cadmium-in-fruit-juices/).
        51
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        52
           World Health Organization, Lead in Drinking-Water (2011) (online at
www.who.int/water_sanitation_health/dwq/chemicals/lead.pdf); Environmental Protection Agency, Drinking Water
Requirements for States and Public Water Systems (online at www.epa.gov/dwreginfo/lead-and-copper-rule)
(accessed Jan. 26, 2021); European Union, Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec.
19, 2006) (online at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).




                                                        21
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 149 of 188




Proposed and Existing Lead Standards

 Group or Agency               Standard

 Environmental                 1 ppb, especially for baby food
 Defense Fund
 Consumer Reports              1 ppb in fruit juices
 American Academy of           1 ppb for water fountains in schools
 Pediatrics (AAP)
 FDA                           5 ppb for bottled water
 World Health                  10 ppb provisional guideline
 Organization
 EPA                           15 ppb for drinking water (action level)
 European Union (EU)           20 ppb for “infant formulae and follow-on formulae”

 FDA                           50 ppb for juice
                               100 ppb for candy

        The Subcommittee’s investigation has found that baby food manufacturers are selling
baby food with higher levels of lead than what is allowed by existing standards for water, juice,
and candy. Internal testing data from Gerber, Nurture, Beech-Nut, and Hain demonstrate that all
four companies sold products or used ingredients with significant amounts of lead. Only Nurture
routinely tested its finished product for lead. Hain, Beech-Nut, and Gerber did not test their
finished products, only their ingredients. All companies, whether they test their final products or
merely their ingredients, sold baby foods even when they or their ingredients contained unsafe
levels of lead.

        1.         Nurture (HappyBABY) sold finished baby food products after testing
                   confirmed they contained as much as 641 ppb lead, over six times its already-
                   dangerously-high internal standard.

        Nurture sold products that tested as high as 641 ppb lead—over six times higher than its
internal limit of 100 ppb lead. 53 Nurture also sold five other products after they tested over 50
ppb lead. 54




        53
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        54
             Id.




                                                       22
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 150 of 188




Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 55




         Of the 206 finished products that Nurture tested for lead, 16 products registered over
20 ppb lead—exceeding the lenient EU standard. And 39 products, or 18.9%, tested over 10 ppb
lead. 56 It is not clear that even one of Nurture’s baby food products registered at or below 1 ppb
lead, which should be the upper limit for lead content according to the health experts at
Consumer Reports, the Environmental Defense Fund, and the American Academy of Pediatrics.

        2.         Beech-Nut used ingredients containing as much as 886.9 ppb lead; Beech-Nut
                   routinely used ingredients with high lead content, including 483 ingredients
                   that contained over 5 ppb lead, 89 ingredients that contained over 15 ppb
                   lead, and 57 ingredients that contained over 20 ppb lead.

       Beech-Nut used ingredients in its baby foods that contained high lead levels. For
instance, Beech-Nut used cinnamon that contained 886.9 ppb lead. 57

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entry) 58




       Beech-Nut tested and used 57 ingredients that contained over 20 ppb lead, the EU’s lax
standard for lead in infant formula. Beech-Nut accepted 89 ingredients that tested at or over 15
ppb lead, EPA’s action level for drinking water, and 483 ingredients that tested at or over 5 ppb
lead, FDA’s standard for lead in bottled water. 59




        55
             Id.
        56
             Id.
        57
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
        58
             Id.
        59
             Id.




                                                       23
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 151 of 188




Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 60

 Date              Commodity            Lead result (ppb)   Spec.      Acceptance (Y/N)

 10/19/2016        Cinnamon             886.9               ≤1000      Y

 5/21/2018         Org. Cumin           644.9               ≤1000      Y

 8/11/2017         Org. Coriander       603.5               <1000      Y

 10/11/2016        Oregano              570.4               <1000      Y

 7/14/2017         Org. Cumin           231.2               ≤1000      y

 5/31/2017         Cinnamon             203.9               ≤1000      Y

 3/30/2017         Cumin                177.7               ≤1000      Y

 11/3/2017         Org. Cumin           167.7               ≤1000      Y

 12/5/2017         Org. Cinnamon        126.2               ≤1000      Y

 11/29/2017        Alpha Amylase        114.5               <300       Y

 9/19/2018         Amylase              108.8               <300       Y

 7/11/2017         Org. Lemon           102                 ≤160       Y

 7/8/2019          Org. Cinnamon        100                 ≤1000      Y

 7/12/2019         Org. Cinnamon        100                 ≤1000      Y

 10/12/2017        Amylase              95.8                <300       Y

 4/26/2018         Amylase              91                  <300       Y

 4/12/2017         Turmeric             76.3                ≤1000      Y

 8/27/2018         Sunflower Lecithin   71.6                ≤100       Y

 8/3/2017          Org. Lemon           63.7                ≤160       Y




        60
             Id.




                                               24
 Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 152 of 188




4/11/2018    Org. Cinnamon        59              ≤1000   Y

11/2/2018    S. Potato            55.3            ≤15     Y

4/21/2017    Sunflower Lecithin   54.9            ≤100    Y

8/15/2018    Quinoa Flour         51.6            <75     Y

11/2/2018    S. Potato            50.1            ≤15     Y

10/25/2016   Lemon                47.5            ≤160    Y

1/14/2019    Enzyme               47.3            <300    Y

5/31/2018    Prune Puree          41.5            ≤40     Y - ER

11/6/2018    S. Potato            40.3            ≤15     Y

9/29/2017    Org. Turmeric        39.3            ≤1000   Y

9/13/2019    Org. Cinnamon        37.8            ≤1000   Y

8/11/2017    Org. Cinnamon        36.7            ≤1000   y

11/6/2018    S. Potato            35.2            ≤15     Y

11/2/2018    S. Potato            34.9            ≤15     Y

10/10/2018   Dehydrated Potato    32.4            <75     Y - ER

8/2/2018     Mango                32.3            ≤20     Y

11/2/2018    S. Potato            31.8            ≤15     Y

6/11/2018    Sunflower Lecithin   31.7            ≤100    Y

8/6/2018     Prune                31.1            ≤40

8/20/2019    Sebamyl 100          30.6            <300    Y

3/19/2018    Org. Prune           30              ≤40     Y

9/20/2016    Apricot              28              ≤20     Y - ER

2/13/2019    Org. Prune           27.9            ≤40     Y - ER




                                         25
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 153 of 188




 6/7/2019             Enzyme                      26.3                      <300            Y

 6/19/2018            Org. Quinoa Flour           25.3                      <75             Y - ER

 2/6/2017             Vitamin Mix                 24.6                      <10             Y

 9/28/2017            Org. Quinoa Seeds           24.2                      <75             Y

 9/28/2017            Org. Quinoa Seeds           24.2                      <75             Y

 2/1/2019             Blueberry                   22.7                      <25             Y

 11/6/2018            S. Potato                   22                        ≤15             Y

 3/18/2019            Org. Pears                  21.7                      <10

 6/14/2019            Sunflower Lecithin          21                        ≤100            Y

 3/20/2018            Carrots                     20                        <25             Y - ER

 3/20/2018            Carrots                     20                        <25             Y - ER

 3/19/2018            Carrots                     20                        <25             Y - ER

 3/19/2018            Carrots                     20                        <25             Y - ER

 3/16/2017            Sunflower Lecithin          20                        ≤100            Y

 3/1/2019             Org. Cinnamon               20                        ≤1000           Y


        3.       Hain (Earth’s Best Organic) used ingredients containing as much as 352 ppb
                 lead; Hain consistently used baby food ingredients with high lead content,
                 including 88 ingredients that tested over 20 ppb lead and six ingredients that
                 tested over 200 ppb lead.

       Hain used an ingredient called vitamin pre-mix in its baby food that contained as much as
352 ppb lead. 61




          61
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                         26
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 154 of 188




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entry) 62




        Hain used six ingredients that tested above 200 ppb lead. Hain used 88 ingredients with
lead levels at or over 20 ppb—the EU’s standard for lead in infant formula. Hain accepted 115
ingredients that registered at or over 15 ppb—EPA’s action level for drinking water. And at
least 27% of Hain ingredients tested at or over 5 ppb lead, FDA’s standard for lead in bottled
water. None of the test results showed an ingredient below 1 ppb lead, which should be the
upper limit for lead content according to the health experts at Consumer Reports, the
Environmental Defense Fund, and the American Academy of Pediatrics.

Hain’s Raw Material Pre-Shipment Test Data History (Excepted Entries for Ingredients
Above 200 ppb Lead) 63




        4.         Gerber used ingredients that tested as high as 48 ppb lead; and routinely
                   accepted ingredients containing over 20 ppb lead.

       Gerber produced limited lead testing results. The results for its sweet potatoes and juices
demonstrated its willingness to use ingredients that contained dangerous lead levels. Gerber
used an ingredient, conventional sweet potatoes, with 48 ppb lead. Gerber also used twelve other
batches of sweet potato that tested over 20 ppb for lead, the EU’s lenient upper standard. 64




        62
             Id.
        63
             Id.
          64
             Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).




                                                        27
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 155 of 188




Gerber Products Company Test Results (Excerpted Entries) 65

 Year                    Ingredient                                     Lead Level (ppb)
 2017                    Conventional                                   48
 2017                    Organic                                        35
 2017                    Organic                                        34
 2017                    Organic                                        34
 2018                    Conventional                                   34
 2019                    Conventional                                   34
 2019                    Conventional                                   34
 2018                    Organic                                        25
 2019                    Organic                                        25
 2018                    Organic                                        22
 2018                    Organic                                        22
 2018                    Organic                                        21
 2019                    Conventional                                   21

        The average amount of lead in Gerber’s tested juice concentrates was 11.2 ppb—more
than FDA’s limit for lead in bottled water. Over 83% of the juice concentrates tested showed
greater than 1 ppb lead, which is Consumer Reports’ recommended limit for fruit juices.

Gerber Products Company Test Results (Excerpted Entries) 66




        65
             Id.
        66
             Id.




                                              28
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 156 of 188




        C.       Cadmium

        Outside the context of baby food, some regulation has taken action against cadmium. For
example, EPA has a limit of 5 ppb in drinking water, and FDA has set a limit of 5 ppb in bottled
water. 67 These standards approach WHO’s 3 ppb limit for cadmium in drinking water. 68

         Groups like Healthy Babies Bright Futures have set a goal of no measurable amount of
cadmium in baby food. 69 Consumer Reports has called for a limit of 1 ppb cadmium in fruit
juices. 70 And the EU has set a limit ranging from 5–20 ppb cadmium for infant formula.

       The Subcommittee found that baby food manufacturers sold many products with much
higher cadmium content.

Proposed and Existing Cadmium Standards

 Group or Agency             Standard
 Consumer Reports            1 ppb in all fruit juices
 World Health                3 ppb for drinking water
 Organization
 EPA                         5 ppb for drinking water
 FDA                         5 ppb for drinking water
 European Union (EU)         5-20 ppb for infant formulae

        1.       Beech-Nut used ingredients in its baby food containing up to 344.55 ppb
                 cadmium; 105 Beech-Nut ingredients tested over 20 ppb cadmium.

      Beech-Nut used twenty ingredients registering over 100 ppb cadmium, including
cinnamon containing 344.5 ppb cadmium. 71 That is more than 17 times higher than the EU’s lax



        67
           Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021); 21 C.F.R. § 165
(2019) (online at www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110).
      68
         World Health Organization, Cadmium in Drinking-Water (2011) (online at
www.who.int/water_sanitation_health/water-quality/guidelines/chemicals/cadmium.pdf?ua=1).
        69
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        70
            Consumer Reports, Consumer Reports Letter To FDA On Reducing Heavy Elements Like Arsenic, Lead,
and Cadmium in Fruit Juices (Jan. 30, 2019) (online at https://advocacy.consumerreports.org/research/consumer-
reports-letter-to-fda-on-reducing-heavy-elements-like-arsenic-lead-and-cadmium-in-fruit-juices/); European Union,
Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006) (online at https://eur-
lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).
         71
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                       29
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 157 of 188




upper limit on cadmium in baby food. At least 105 ingredients that Beech-Nut tested and used in
baby foods registered at or over 20 ppb cadmium—the EU’s lax infant formula upper limit. 72

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 73

 Date                     Commodity                    Cadmium              Spec.           Acceptance
                                                       Result (ppb)                         (Y/N)
 10/19/2016               Cinnamon                     344.50               ≤1000           Y
 4/11/2018                Org. Cinnamon                225.10               ≤1000           Y
 5/31/2017                Cinnamon                     194.30               ≤1000           Y
 6/8/2018                 Org. Garlic                  186.00               ≤1000           Y
 8/11/2017                Org.Cinnamon                 178.20               ≤1000           y
 10/11/2016               Oregano                      176.50               <1000           Y
 12/5/2017                Org. Cinnamon                163.40               ≤1000           Y
 11/29/2017               Dehydrated Potato            148.40               <90             Y - ER
 10/10/2018               Dehydrated Potato            146.00               <90             Y
 10/10/2018               Dehydrated Potato            143.50               <90             Y - ER
 7/10/2019                Spinach Puree                143.00               <180            Y
 7/2/2018                 Fresh Spinach                142.30               <180            Y
 7/8/2019                 Org. Cinnamon                140.00               ≤1000           Y
 7/12/2019                Org. Cinnamon                140.00               ≤1000           Y
 3/1/2019                 Org. Cinnamon                120.00               ≤1000           Y
 11/29/2017               Dehydrated Potato            119.60               <90             Y - ER
 9/13/2019                Org. Cinnamon                117.30               ≤1000           Y
 7/15/2019                Spinach                      117.00               <180            Y
 7/15/2019                Spinach                      101.00               <180            Y
 7/15/2019                Spinach                      101.00               <180            Y

        2.         Hain (Earth’s Best Organic) used ingredients in its baby food containing up
                   to 260 ppb cadmium; 102 Hain ingredients tested over 20 ppb cadmium.

        Hain used 14 ingredients that contained more than 100 ppb cadmium, including barley
flour that registered at 260 ppb cadmium. 74 That is thirteen times the EU’s lax upper limit on
cadmium in baby food. Hain tested and used 102 ingredients that registered at or above 20 ppb
cadmium—the EU’s lax upper limit.




        72
             Id.
        73
             Id.
          74
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                        30
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 158 of 188




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 75

 Lab Results           Products Description               Status            Cadmium               Cadmium
 Date                                                                       Spec. limit           Result (ppb)
                                                                            (ppb)
 Jan/19/2018           Org Barley Flour                   Accepted          100                   260
 Jan/22/2018           IQF Org Chopped Broccoli           Accepted          100                   250
 Jan/23/2018           Org Date Paste                     Accepted          100                   220
 Nov/3/2017            Org Cinnamon Powder                Accepted          100                   200
 Aug/21/2017           Org Brown Flax Milled              Accepted          100                   190
 Jan/22/2018           Org Date Paste                     Accepted          100                   190
 Jan/18/2018           Org Yellow Papaya Puree            Accepted          100                   170
 Jan/19/2018           Org Whole Wheat Fine               Accepted          100                   160
                       Flour
 Aug/17/2017           Org Red Lentils                    Accepted          100                   130
 Jan/15/2018           Org Oat Flakes                     Accepted          100                   130
 Jun/13/2018           Org Brown Flax Milled              Accepted          100                   121
 Jan/12/2018           Org Barley Flour                   Accepted          100                   110
 Jun/25/2018           Org Oat Flour                      Accepted          100                   102
 Feb/19/2019           Org Cinnamon Powder                Deviation         100                   102
                                                          Approved

        3.         Sixty-five percent of Nurture (HappyBABY) finished baby food products
                   contained more than 5 ppb cadmium, the EPA’s limit for drinking water.

         Nurture sold multi-grain cereal with 49 ppb cadmium. Nurture sold another 125 products
that tested over 5 ppb, which is the EPA’s limit for drinking water. 76

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 77




        75
             Id.
        76
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        77
             Id.




                                                       31
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 159 of 188




        4.         Gerber used carrots containing as much as 87 ppb cadmium; 75% of
                   Gerber’s carrots contain cadmium in excess of 5 ppb.

       Gerber does not test all its ingredients for cadmium. Of those it does test, it accepts
ingredients with high levels of cadmium. Gerber used multiple batches of carrots containing as
much as 87 ppb cadmium, and 75% of the carrots Gerber used had more than 5 ppb cadmium—
the EPA’s drinking water standard. 78

Gerber Products Company Test Results (Excerpted Entries) 79




        D.         Mercury

        Outside the context of baby food, some regulation has taken action against mercury.
EPA, for example, has capped mercury in drinking water at 2 ppb. 80 Consumer advocates urge
even stricter standards for baby food. For example, Health Babies Bright Futures has called for a
goal of no measurable amount of mercury in baby food. 81

        1.         Nurture (HappyBABY) sold finished baby food products containing as much
                   as 10 ppb mercury.

        Nurture sold a finished baby food product that contained 10 ppb mercury, and two others
that contained 9.8 and 7.3 ppb. A level of 10 ppb is five times more than the EPA’s 2 ppb
standard for drinking water. In total, Nurture sold 56 products that contained over 2 ppb
mercury. 82




        78
            Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).
        79
             Id.
        80
          Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).
         81
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         82
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       32
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 160 of 188




Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 83




        2.         Beech-Nut and Hain (Earth’s Best Organic) did not even test for mercury in
                   baby food; Gerber barely tests for it.

       From the documents produced to this Subcommittee, it appears that neither Beech-Nut
nor Hain tests their ingredients or their finished products for mercury.

      Gerber only tests certain ingredients for mercury. Of the test results they presented to the
Subcommittee, they only tested carrots, sweet potatoes, and lemon juice concentrate.

III.    INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS: NURTURE,
        BEECH-NUT, HAIN, AND GERBER SET THEIR OWN DANGEROUSLY HIGH
        INTERNAL STANDARDS FOR TOXIC HEAVY METAL LEVELS AND ROUTINELY
        IGNORED THEM TO SELL PRODUCTS WITH HIGHER HEAVY METAL LEVELS.

        Baby food manufacturers are free to set their own internal standards for toxic heavy metal
content of their products. They have set those standards at dangerously high levels and have
often sold foods that exceed even those levels.

        A.         Nurture (HappyBABY) sets high internal standards and regularly exceeds
                   them. Nurture admits that its toxic heavy metal testing is not for safety—it
                   sells all products tested, regardless of its toxic heavy metal content. FDA has
                   finalized only one standard—100 ppb inorganic arsenic in infant rice
                   cereal—Nurture has ignored it, setting its internal standard for that product
                   at 115 ppb.

        Nurture created internal standards but did not follow them. Nurture describes these
standards as “goal thresholds” that “are not used to make product disposition decisions and are
not a pre-condition to product release.” 84 Instead, its testing regime is limited to monitoring the
supply chain. Nurture’s thresholds are not actually used to prevent products that contain high
levels of toxic heavy metals from being sold. 85


        83
             Id.
        84
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
        85
             Id.




                                                     33
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 161 of 188




        Nurture does not even claim to be testing for safety—it made clear in its letter response to
this Subcommittee that all products will be sold regardless of testing result: “our heavy metal
testing is performed as part of our monitoring program and not as a condition of product
release, all of the products that were tested were sold into commerce.” 86

       Nurture sells the products it tests, regardless of their toxic heavy metal content. In total,
Nurture tested 113 final products and sold every product tested, regardless of how much
inorganic arsenic or lead the product contained, and regardless of whether those metals exceeded
its own internal standards.

      As a result of this policy of not testing for safety, Nurture released products containing as
much as 641 ppb lead and 180 ppb inorganic arsenic. 87

        Nurture sold 29 products that were above its internal arsenic limit of 100 ppb, including
Apple & Broccoli Puffs that contained 180 ppb inorganic arsenic. Nurture’s standards “are not
used to make product disposition decisions and are not a pre-condition to product release.”
Instead, their testing regime is limited to monitoring the supply chain. 88

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 89




        86
             Id.
        87
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
          88
             Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
         89
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       34
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 162 of 188




        Further, Nurture appears to have misled the Subcommittee about its testing standards. As
seen from Nurture’s goal thresholds pictured below, Nurture conveyed to the Subcommittee that
after January of 2019, it had a goal threshold of 50 ppb for lead in all of its baby food products—
infant formula, cereals, and wet foods. 90 However, in the test results that Nurture provided to
this Subcommittee, it was still using 100 ppb as an internal guideline after January 2019.

        This image is from Nurture’s December 18, 2019, response to the Subcommittee, stating
that after January of 2019, its lead threshold was 50 ppb in all baby food products: 91




        However, the chart below appears to show that after the date Nurture claims to have
moved to a 50 ppb lead standard—January 2019—Nurture was still using a “Goal Threshold” of
100 ppb for 53 baby food products. The fact that Nurture appears to have continued using a
higher standard up to nine months after it claimed to the Subcommittee to have lowered the
threshold casts serious doubt on Nurture’s candor in this matter.

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 92



        90
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
        91
             Id.
         92
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       35
 Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 163 of 188




Product Name                          Parameter Goal        Result   Unit Date of
                                                Threshold                 Test
                                                                          Report
Blueberry Beet Rice Cakes             Lead        100       <4.0     ppb   10/14/19
Stage 3 Root Vegetable and Turkey     Lead        100       <4.0     ppb   10/11/19
Apple & Broccoli Puffs                Lead        100       5.8      ppb   10/10/19
Apple Cinnamon Oat Jar                Lead        100       <4.0     ppb   10/09/19
Apple Spinach Jar                     Lead        100       <4.0     ppb   10/09/19
Kale & Spinach Puffs                  Lead        100       9.7      ppb   10/09/19
Apple Mango Beet                      Lead        100       <4.0     ppb   08/22/19
Pear Prune Jar                        Lead        100       <4.0     ppb   08/22/19
Apple Spinach Pea & Kiwi              Lead        100       43       ppb   08/22/19
Pea Spinach Teether                   Lead        100       18       ppb   08/16/19
Strawberry Yogis                      Lead        100       <4.0     ppb   08/13/19
Sweet Potato & Carrot Puffs           Lead        100       7.7      ppb   07/25/19
Banana & Pumpkin Puffs                Lead        100       6.2      ppb   07/25/19
Apples Blueberries & Oats             Lead        100       <4.0     ppb   07/24/19
CC Oats & Quinoa Cereal               Lead        100       <4.0     ppb   07/24/19
Green Beans Jar                       Lead        100       <4.0     ppb   07/24/19
Pears Mangoes & Spinach               Lead        100       <4.0     ppb   07/24/19
Carrots                               Lead        100       <4.0     ppb   07/20/19
Pea Spinach Teether                   Lead        100       23       ppb   07/11/19
Apple & Broccoli Puffs                Lead        100       11       ppb   07/11/19
Kale & Spinach Puffs                  Lead        100       11       ppb   07/11/19
Mangoes                               Lead        100       <4.0     ppb   07/03/19
Sweet Potatoes Jar                    Lead        100       <4.0     ppb   07/03/19
CC Oats & Quinoa Cereal               Lead        100       <4.0     ppb   07/02/19
Harvest Vegetables & Chicken          Lead        100       <4.0     ppb   07/02/19
Apple Rice Cakes                      Lead        100       7.2      ppb   07/02/19
Blueberry Purple Carrot Greek Yogis   Lead        100       4.3      ppb   07/02/19
Apple & Broccoli Puffs                Lead        100       9.9      ppb   05/30/19
Strawberry & Beet Puffs               Lead        100       10       ppb   05/22/19
Apples & Spinach                      Lead        100       <4.0     ppb   05/15/19
Clearly Crafted Apple Guava Beet      Lead        100       <4.0     ppb   05/10/19
Sweet Potato Jar                      Lead        100       <4.0     ppb   05/10/19
Banana & Pumpkin Puffs                Lead        100       13       ppb   04/24/19
Sweet Potato & Carrot Puffs           Lead        100       7.7      ppb   04/24/19
Apple Pumpkin Carrots                 Lead        100       <4.0     ppb   04/12/19
Pea Spinach Teether                   Lead        100       23       ppb   04/12/19
Multi-Grain Cereal Canister           Lead        100       5.2      ppb   04/12/19
Carrots                               Lead        100       <4.0     ppb   04/11/19
Sweet Potato Jar                      Lead        100       <4.0     ppb   04/11/19
Apple Spinach Pea & Kiwi              Lead        100       34       ppb   03/29/19
Strawberry & Beet Puffs               Lead        100       7.8      ppb   03/21/19



                                             36
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 164 of 188




 Banana & Pumpkin Puffs                        Lead            100              5.5      ppb     03/21/19
 CC Oatmeal Cereal                             Lead            100              <4.0     ppb     03/18/19
 Carrots & Peas                                Lead            100              <4.0     ppb     03/13/19
 CC Prunes                                     Lead            100              <4.0     ppb     03/13/19
 Pears & Kale Jar                              Lead            100              <4.0     ppb     03/13/19
 Vegetable & Beef Medley                       Lead            100              <4.0     ppb     03/07/19
 Banana Sweet Potato Teether                   Lead            100              12       ppb     02/19/19
 Banana & Pumpkin Puffs                        Lead            100              11       ppb     02/19/19
 Blueberry Purple Carrot Teether               Lead            100              10       ppb     02/19/19
 Mangoes                                       Lead            100              <4.0     ppb     02/13/19
 Apple Mango Beet                              Lead            100              <4.0     ppb     02/12/19
 Strawberry Banana Greek Yogis                 Lead            100              <4.0     ppb     02/12/19

        Nurture has also ignored the only final standard that FDA has set. FDA set a 100 ppb
inorganic arsenic limit for infant rice cereal. Rather than comply with that limit, Nurture set its
internal standards 15% higher, at 115 ppb inorganic arsenic. 93

Excerpt of December 18, 2019, Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi 94




        B.         Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                   dangerous additives, such as vitamin mix, and 5,000 ppb lead for certain
                   ingredients like BAN 800. These standards are the highest of any responding
                   manufacturer.

       Beech-Nut has set an internal specification limit (listed in the chart below as “spec.”) of
3,000 ppb inorganic arsenic for certain ingredients, including vitamin mix. 95 As a result of

        93
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
        94
             Id.
         95
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                       37
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 165 of 188




adopting this high internal standard, Beech-Nut has used ingredients containing 710.9, 465.2,
and 401.4 ppb arsenic. 96 Beech-Nut also set internal guidelines of 3,000 ppb for cadmium and
5,000 ppb for lead for certain ingredients. 97 These far surpass any existing regulatory standard in
existence and toxic heavy metal levels for any other baby food manufacturer that responded to
the Subcommittee’s inquiry.

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 98




       Beech-Nut sold eleven products that surpassed its own internal cadmium limits. By
doing so, Beech-Nut accepted dehydrated potato containing 119.6, 143.5, and 148.4 ppb
cadmium, far surpassing its own internal limit of 90 ppb for that ingredient. 99




       96
            Id.
       97
            Id.
       98
            Id.
       99
            Id.




                                                38
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 166 of 188




Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 100




         Beech-Nut’s explanation of why it accepted products over its own internal limits was that
it did so “rarely” and the ingredients were “generally restricted to a 20% variance of BNN’s
allowable limits….” 101 However, as the cadmium examples show, Beech-Nut accepted certain
ingredients in spite of their own testing results which showed that they contained over 20% more
cadmium than their already-high internal limit. Beech-Nut’s internal limit for cadmium in
dehydrated potato appears to be 90 ppb. A 20% variance would permit Beech-Nut to accept
dehydrated potato containing up to 108 ppb cadmium. Nevertheless, Beech-Nut accepted three
shipments of dehydrated potato containing cadmium in excess of its 20% variance allowance. 102
Beech-Nut did not offer any explanation.

        C.          Hain (Earth’s Best Organic) set an internal standard of 200 ppb for arsenic,
                    lead, and cadmium in some of its ingredients. Hain justified deviations above
                    its ingredient testing standards based on “theoretical calculations,” even
                    after Hain admitted to FDA that its testing underestimated final product
                    toxic heavy metal levels.

        Hain set an internal standard of 200 ppb arsenic for 12 ingredients, most of which were
different kinds of flours. By setting this high internal standard, Hain justified accepting wheat
flour and rice that contained 200 and 150 ppb arsenic. 103



        100
              Id.
        101
            Letter from the President and Chief Executive Officer of Beech-Nut Nutrition Company to Chairman
Raja Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform
(Dec. 6, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf).
        102
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
          103
              Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                        39
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 167 of 188




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 104

 Lab Results         Product Description          Status         Arsenic Spec     Arsenic
 Date                                                            Limit (ppb)      Result (ppb)
 Aug/3/2017          Org Kamut Flour              Accepted       200              <100
 Aug/3/2017          Org Spelt Flour              Accepted       200              <100
 Jul/6/2017          Org Yellow Split Pea         Accepted       200              <100
                     Powder
 Jul/5/2017          Org Quinoa Flour             Accepted       200              <100
 May/26/2017         Org Soft White Wheat         Accepted       200              <100
                     Flour
 Aug/1/2017          Org Fiber Oat                Accepted       200              <100

 Sep/25/2017         Org Quinoa Flour             Accepted       200              <100
 Sep/12/2017         Org Spelt Flour              Accepted       200              <100

 Aug/4/2017          Org Spelt Flour              Accepted       200              <100

 Jul/19/2017         Org Green Lentil Flour       Accepted       200              <100

 Sep/29/2017         Org Soft White Wheat         Accepted       200              200
                     Flour
 Jul/13/2017         Medium Grain Whole           Accepted       200              150
                     Rice

        Similarly, Hain set an internal limit of 200 ppb for lead in five ingredients—forty times
higher than FDA’s guidance for bottled water. By doing so, Hain justified accepting lentil flour
with 110 ppb lead and quinoa flour with 120 ppb lead. These surpass every existing regulatory
standard for lead. 105

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 106




       104
             Id.
       105
             Id.
       106
             Id.




                                               40
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 168 of 188




        Hain used four products that surpassed its internal toxic heavy metal limits. For example,
it accepted cinnamon that contained 102 ppb cadmium, vitamin pre-mix that had 223 ppb arsenic
and 353 ppb lead, and two rice flours that had 134 and 309 ppb arsenic. 107

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 108




       Hain justified these variations by claiming that the “theoretical” final goods will not
surpass its internal limits. For example, Hain became aware that the vitamin pre-mix contained
223 ppb arsenic and 352 ppb lead. 109

Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 110




         Despite having dangerously high levels of toxic heavy metals, Hain approved the use of
this vitamin pre-mix based on a “theoretical” calculation of toxic heavy metals in the final
good. 111


        107
              Id.
        108
              Id.
        109
             Hain, Deviation Report, Vitamin Premix (Nov. 26, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/11_Redacted.pdf).
        110
              Id.
        111
              Id.




                                                        41
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 169 of 188




Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 112




        To calculate the estimated quantity of lead and arsenic in the finished good, Hain
considered the percentage of rice flour and vitamin pre-mix in the finished goods, and their
projected amounts of arsenic and lead. Ultimately, Hain predicted that the finished good would
have roughly 85 ppb arsenic and 25 ppb lead. 113

Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 114




        However, it is not clear that Hain ever tested the finished good. Hain appears to have
used this vitamin pre-mix with dangerously high levels of toxic heavy metals without ever
confirming the finished good was actually safe to consume.

       Hain made this decision four months after it had made a secret presentation to FDA
admitting that heavily tainted vitamin premix caused dangerous levels of arsenic in its finished


       112
             Id.
       113
             Id.
       114
             Id.




                                                42
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 170 of 188




products, which initially went undetected because Hain did not test its finished products. 115 Hain
made no effort to correct the problem. Note: Full discussion of Hain’s secret presentation to
FDA appears in Section V., Parts D. and E., below.

IV.     WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
        COOPERATE WITH THE SUBCOMMITTEE’S INVESTIGATION

        Nurture, Beech-Nut, Hain, and Gerber cooperated with the Subcommittee’s investigation,
despite the fact that doing so exposed their reckless disregard for the health of babies. With that
in mind, the Subcommittee questions why Walmart (Parent’s Choice), Sprout Organic Foods,
and Campbell (Plum Organics) would refuse to comply with the investigation. None of them
produced testing results or specific testing standards and Sprout never even responded to the
Subcommittee’s repeated inquiries. The Subcommittee is greatly concerned that these
companies might be obscuring the presence of even higher levels of toxic heavy metals in their
baby food products than their competitors’ products.

        A.       Walmart (Parent’s Choice Brand)

        Walmart refused to produce any documents showing its internal testing policies, its
testing results, or how Walmart treats ingredients and/or products that surpass any internal
standards.

       Walmart’s evasion is concerning, as even limited independent testing has revealed the
presence of toxic heavy metals in its baby food.

Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 116




         115
             Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
        116
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).




                                                      43
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 171 of 188




Walmart (Parent’s Choice) Baby Food that Tested High in Toxic Heavy Metals 117




        B.          Campbell (Plum Organics Brand)

       Campbell refused to produce its testing standards and specific testing results to the
Subcommittee. Campbell has hidden its policies and the actual level of toxic heavy metals in its
products.

        Instead of producing any substantive information, Campbell provided a spreadsheet self-
declaring that every one of its products “meets criteria.” 118 Campbell declined to state what
those criteria are.

Campbell’s Product Heavy Metal Test Results (Excerpted Entries) 119




        117
          Walmart, Parent’s Choice Organic Strawberry Rice Rusks (online at www.walmart.com/ip/Parent-s-
Choice-Organic-Baby-Rusks-Strawberry-Flavored/171533478) (accessed on Jan. 26, 2021).
        118
             Campbell, Product Heavy Metal Test Results (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf).
        119
              Id.




                                                       44
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 172 of 188




       Campbell’s testing summary hides more than it reveals, since it does not show the levels
of heavy metals that the testing found or the levels of heavy metals that would “meet criteria.”

        The Subcommittee was disturbed that, for mercury, which is a powerful neurotoxin,
Campbell notes with asterisks that it has no criterion whatsoever, stating: “No specific threshold
established because no high-risk ingredients are used.” 120 However, despite Campbell having no
mercury threshold, Campbell still marked every food as “meets criteria” for mercury. 121 This
misleading framing—of meeting criteria that do not exist—raises questions about what
Campbell’s other thresholds actually are, and whether they exist.

       Campbell’s evasion is concerning, as even limited independent testing has revealed the
presence of toxic heavy metals in its baby food.

Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 122




        120
              Id.
        121
              Id.
        122
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).




                                                      45
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 173 of 188




Plum Organics’ Foods That Tested High in Toxic Heavy Metals 123




        C.       Sprout Organic Foods

        Sprout Organic Foods did not respond to the Subcommittee at all. Despite numerous
emails to executives and its general information email address, as well as numerous attempts to
reach the Sprout central office by telephone, Sprout never responded or made contact with the
Subcommittee.

        Sprout Organic Foods was acquired by North Castle Partners, a Greenwich, Connecticut
private equity firm, in 2015. North Castle Partners also owns such well-known brands as Curves
International/Jenny Craig, Palladio Beauty Group, Mineral Fusion, Red Door Spas, Performance
Bicycles, Octane Fitness, Ibex Outdoor Clothing, and Doctor's Best. 124

        Whether due to evasion or negligence, Sprout’s failure to respond raises serious concerns
about the presence of toxic heavy metals in its baby foods, as even limited independent testing
has revealed the presence of toxic heavy metals in its products.



        123
           Plum Organics, Little Teethers, Banana with Pumpkin (online at
www.plumorganics.com/products/banana-with-pumpkin-wafers/) (accessed Jan. 26, 2021); Plum Organics, Mighty
Morning Bar, Blueberry Lemon (online at www.plumorganics.com/products/blueberry-lemon-bar/) (accessed Jan.
26, 2021).
        124
            North Castle Partners, Press Release: North Castle Partners Invests in Sprout Organic Foods, Inc.
(June 29, 2015) (online at www.northcastlepartners.com/wp-content/uploads/2016/01/North-Castle_Sprout-Press-
Release.pdf).




                                                      46
     Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 174 of 188




Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 125




Sprout Organic Food That Tested High in Toxic Heavy Metals 126




V.      FDA HAS FAILED TO CONFRONT THE RISKS OF TOXIC HEAVY METALS IN
        BABY FOOD. THE TRUMP ADMINISTRATION IGNORED A SECRET INDUSTRY
        PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY METALS IN
        FINISHED BABY FOODS.

        Despite the well-known risks of harm to babies from toxic heavy metals, FDA has not
taken adequate steps to decrease their presence in baby foods. FDA has not issued thresholds for
the vast majority of toxic heavy metals in baby foods and does not require warning labels on any
baby food products. In the summer of 2019, FDA received a secret presentation from a baby

         125
             Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        126
            Sprout Organic Foods, Quinoa Puffs, Apple Kale (online at www.sproutorganicfoods.com/babies/6-
months-and-up/plant-power-puffs/apple-kale-plant-power-puffs) (accessed Jan. 26, 2021).




                                                      47
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 175 of 188




food manufacturer that revealed that the commercial process of preparing finished baby foods
increases their levels of toxic heavy metals. For that manufacturer, Hain (HappyBABY), the
process increased inorganic arsenic levels between 28% and 93%. Yet, FDA took no apparent
action.

        In May 2017, FDA established the Toxic Elements Working Group with the goal of
reducing exposure to toxic elements in food, cosmetics, and dietary supplements. FDA claims
that the Toxic Elements Working Group is focusing on metals “because high levels of exposure
to those metals are likely to have the most significant impact on public health,” and “can be
especially harmful to children because of concerns about effects on their neurological
development.” 127 But the working group has not resulted in new or stronger regulations to
protect babies from toxic heavy metals in their food.

        A.          Mercury and Cadmium

        FDA has acknowledged the dangers of mercury. Mercury has “no established health
benefit” and has been “shown to lead to illness, impairment, and in high doses, death.” 128 FDA
has acknowledged the added risk to babies and children, noting that it is: “paying special
attention to children because their smaller body sizes and metabolism may make them more
susceptible to the harmful effects of these metals,” including mercury. 129

        Despite these statements, FDA has taken no action to limit mercury in baby food.
Instead, FDA has only set mercury standards for wheat, and fish, shellfish, and crustaceans, and
they are high—1,000 ppb. 130 There are no FDA protections for mercury in baby food.

        The lack of FDA action on mercury standards stands in contrast to other regulators. The
EPA, for example, set a limit of 2 ppb mercury in drinking water, even after taking into account
the cost of attainment for industry. 131




        127
            Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021); Food and Drug Administration, What FDA Is
Doing to Protect Consumers from Toxic Metals in Foods (Apr. 20, 2018) (online at
www.fda.gov/food/conversations-experts-food-topics/what-fda-doing-protect-consumers-toxic-metals-foods).
        128
            Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
        129
              Id.
        130
            Food and Drug Administration, Guidance for Industry: Action Levels for Poisonous or Deleterious
Substances in Human Food and Animal Feed (Aug. 2000) (online at www.fda.gov/regulatory-information/search-
fda-guidance-documents/guidance-industry-action-levels-poisonous-or-deleterious-substances-human-food-and-
animal-feed).
        131
            Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).




                                                     48
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 176 of 188




        Similarly, FDA has taken no action on cadmium in baby food. FDA has issued only one
guideline for cadmium, and that is a limit of 5 ppb for bottled water. 132 The EU has instituted a
limit of 10-15 ppb for infant formula. 133

        B.          Lead

       FDA acknowledges that there is “no identified safe blood lead level” and that lead is
especially dangerous to children:

        Lead is especially harmful to vulnerable populations, including infants, young
        children, pregnant women and their fetuses, and others with chronic health
        conditions. High levels of lead exposure can seriously harm children’s health and
        development, specifically the brain and nervous system. Neurological effects
        from high levels of lead exposure during early childhood include learning
        disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
        in the body, even low-level chronic exposure can be hazardous over time. 134

        FDA has taken action on bottled water, limiting lead to 5 ppb. 135 FDA has also taken
steps toward regulating lead content in products for older children. FDA has released guidance
recommending a maximum lead level of 100 ppb in candy likely to be consumed by children,
and 50 ppb in some juices. 136 It is not sound logic to say that water is unsafe to drink if it
contains over 5 ppb lead, but candy and fruit juice can be ten and twenty times higher than that
limit.

        Unfortunately, it appears that FDA designed these limits to be protective of industry. In
its “Supporting Document for Recommended Maximum Level for Lead in Candy,” FDA
repeatedly emphasizes achievability by industry, as opposed to safety for children:

        •           “FDA believes that sugar-based candy products can be made with lead levels
                    below” [100 ppb].”
        •           “We believe that if milk chocolate manufacturers source their raw materials
                    appropriately, lead levels in their finished products will not exceed [100 ppb]
                    lead.”
        •           “We believe that, if dark chocolate manufacturers source their raw materials
                    appropriately, lead levels in their finished products will not exceed [100 ppb].”



        132
          21 C.F.R. § 165 (2019) (online at
www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110).
         133
             European Union, Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006)
(online at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).
        134
          Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        135
              Id.
        136
              Id.




                                                      49
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 177 of 188




        •        “[E]ven for high-chili-content candy and powdered snack mix products, we
                 believe that candy with appropriately sourced ingredients will not exceed [100
                 ppb] lead.”
        •        “We believe that if manufacturers source salt to minimize lead levels, finished,
                 high-salt- content powdered snack mix products will not exceed [100 ppb]
                 lead.” 137

        But FDA has failed to regulate lead levels in baby foods. Manufacturers are free to set
their own limits. Hain, for example, used internal soft limits of 100 and 200 ppb lead for the
majority of its ingredients.

        FDA has created what it calls an Interim Reference Level (IRL) for lead, but this
standard does not apply to manufacturers and is unhelpful for parents purchasing baby food. An
Interim Reference Level is what FDA calls a calculation of “the maximum daily intake for lead
from food.” 138 Above this limit, a person or baby’s blood level would reach a “point of
concern.” FDA’s current IRL is 3 µg per day for children. This standard, though perhaps
helpful to FDA in researching and evaluating how lead affects our nation’s children, is
unworkable for parents. For this standard to be useful to a parent, they would need to know:

        •        what a µg is (it stands for a microgram);
        •        how much lead is in each product they are serving their baby;
        •        how much lead their child is exposed to through tap water; and
        •        how much lead is in their local environment, such as through lead-based paints.

        Obtaining this information is currently impossible for parents because baby food
manufacturers do not publicly provide information on the amount of lead in their products.
Given the information gaps parents face, it would be most appropriate for FDA to promulgate
clear rules for baby food manufacturers that limit the amount of lead in baby food.

        C.       Arsenic

        In the context of arsenic in baby food, there are only two FDA regulations for specific
products—an unenforceable draft guidance issued in July 2013, but never finalized,
recommending an action level of 10 ppb for inorganic arsenic in single-strength (ready to drink)
apple juice, and an August 2020 final guidance, setting an action level for inorganic arsenic in
infant rice cereals at 100 ppb. 139


        137
           Food and Drug Administration, Supporting Document for Recommended Maximum Level for Lead in
Candy Likely to Be Consumed Frequently by Small Children (Nov. 2006) (online at www.fda.gov/food/metals-and-
your-food/supporting-document-recommended-maximum-level-lead-candy-likely-be-consumed-frequently-small)
(emphasis added).
        138
          Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        139
            Food and Drug Administration, Draft Guidance for Industry: Action Level for Arsenic in Apple Juice
(July 2013) (online at www.fda.gov/regulatory-information/search-fda-guidance-documents/draft-guidance-
industry-action-level-arsenic-apple-juice); Food and Drug Administration, Guidance for Industry: Action Level for



                                                       50
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 178 of 188




       The first problem with these standards is that they cover only a small sliver of the foods
babies eat.

        The second problem is that they are far too lax to be protective of babies. There is no
established safe level of inorganic arsenic consumption for babies. Arsenic exposure has a
“significant negative effect on neurodevelopment.” 140 FDA acknowledged that “Low-to-
moderate levels of inorganic arsenic appear to be associated with adverse health effects during
childhood.” 141 Children exposed to water with an arsenic concentration of just 5 ppb “showed
significant reductions in Full Scale, Working Memory, Perceptual Reasoning and Verbal
Comprehension scores.” 142 This suggests that 5 ppb may be an important threshold, or that the
threshold of safety may fall far below that.

         Healthy Babies Bright Futures has called for a goal of no measurable amount of inorganic
arsenic in baby food. 143 Consumer Reports suggests that the level of inorganic arsenic should be
set as low as 3 ppb for water and fruit juices. 144

        FDA has already set inorganic arsenic levels at 10 ppb for bottled water. 145 EPA has
similarly set a 10 ppb inorganic arsenic cap on water, as have the European Union and the World
Health Organization. 146




Inorganic Arsenic in Rice Cereals for Infants (Aug. 2020) (online at www.fda.gov/regulatory-information/search-
fda-guidance-documents/guidance-industry-action-level-inorganic-arsenic-rice-cereals-infants).
        140
            Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (Apr. 9, 2013)
(online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
        141
            Food and Drug Administration, Arsenic in Rice and Rice Products Risk Assessment Report (Mar. 2016)
(online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
PDF.pdf).
        142
            Gail A. Wasserman et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
Schoolchildren (Apr. 1, 2014) (online at https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
        143
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        144
            Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
(June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
levels/); Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
(online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit-juice-what-you-need-to-know/).
        145
          Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
        146
             Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
(online at www.epa.gov/dwreginfo/chemical-contaminant-rules) (accessed Jan. 26, 2021); The European Food
Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
2021); World Health Organization, Arsenic (Feb. 15, 2018) (online at www.who.int/news-room/fact-
sheets/detail/arsenic).




                                                       51
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 179 of 188




        FDA is fully aware of the dangers that inorganic arsenic presents to young children,
stating that:

        There is growing evidence … that exposure to inorganic arsenic
        during…infancy…may increase the risk of adverse health effects, including
        impaired development during…childhood and neurodevelopmental toxicity in
        infants and young children, and that these adverse effects may persist later in life
        …. [C]hildren may likewise be particularly susceptible to neurotoxic effects of
        inorganic arsenic, e.g., as manifested in intelligence test results in children ….
        Also, children three years and younger have the highest exposure to inorganic
        arsenic because they have 2-3-fold higher intakes of food on a per body mass
        basis as compared to adults. Therefore, a child’s daily exposure to contaminants
        in food, such as inorganic arsenic in rice, could potentially be much higher than
        that of adults. 147

        Yet, in the one category of baby food for which FDA has finalized a standard—infant
rice cereal—it set the maximum inorganic arsenic content at the dangerous level of 100 ppb.

        Why did FDA set its level so high? Because in developing the limit, FDA was focused
on the level of inorganic arsenic that would cause cancer. FDA disregarded the risk of
neurological damage, which happens at a much lower level. In its 2016 Risk Assessment Report,
FDA was able to quantify the risk of lung and bladder cancer that inorganic arsenic presents. It
was not able to quantify the risks of neurological development for infants. 148 As a result, the 100
ppb limit is too high to adequately protect infants and children from the effects of inorganic
arsenic.

       The third problem is that FDA’s piecemeal approach of setting different inorganic arsenic
standards for different products is logically unsound. There can be only one safe level for
inorganic arsenic in the foods that babies consume. All finished baby food products should
accord with this safe level.

       Aside from these guidance documents for infant rice cereal and apple juice, FDA does
not regulate toxic heavy metals in other baby food products.

        One example of how this approach is failing is with FDA’s decision to release draft
guidance for apple juice, but not any other fruits juices. Based on the testing results the
Subcommittee reviewed, baby food companies routinely exceed this draft limit of 10 ppb in
other types of commonly consumed juices. Gerber, for example, used grape juice concentrate
registering at 39 ppb inorganic arsenic. But because it was grape juice, as opposed to apple


        147
            Food and Drug Administration, Supporting Document For Action Level For Inorganic Arsenic In Rice
Cereals For Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
        148
            Food and Drug Administration, Arsenic in Rice and Rice Products Risk Assessment Report (Mar. 2016)
(online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
PDF.pdf).




                                                      52
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 180 of 188




juice—which, from a safety perspective, is a distinction without a difference—Gerber
incorporated in its products juice concentrate with high arsenic levels.

        The fourth problem with FDA’s piecemeal approach is that it appears designed to be
protective of baby food manufacturers. In developing the infant rice cereal limit of 100 ppb,
FDA considered an “achievability assessment.” The achievability assessment considered
“manufacturers’ ability to achieve hypothetical maximum limits for inorganic arsenic in infant
rice cereals….” 149 FDA considered samples taken from three time periods: 2011-2013, 2014,
and 2018. As shown below, over time, the number of samples that tested under 100 ppb
inorganic arsenic increased from 36% to 76% of the total number of samples. FDA noted that
this increase meant “alternate sources of rice are available to enable infant rice cereal
manufacturers to supply the market and meet the” 100 ppb level. 150 In short, FDA’s standard
reflects manufacturers’ ease of compliance, rather than babies’ safety.

        If it is not possible, or it is exceedingly costly, to source ingredients like rice that achieve
a safe level, then baby food manufacturers should find substitutes for those ingredients. Our
nation’s children should not bear lifelong health burdens because of a manufacturer’s preference
for tainted ingredients.

        D.          The Trump Administration Ignored A Secret Industry Presentation About
                    Higher Risks Of Toxic Heavy Metals In Baby Foods.

        On August 1, 2019, the Trump administration received a secret industry presentation that
disclosed higher risks of toxic heavy metals in finished baby food products. Hain (Earth’s Best
Organic) revealed the finding in a presentation to FDA entitled “FDA Testing Result
Investigation.” 151




        149
            Food and Drug Administration, Supporting Document for Action Level for Inorganic Arsenic in Rice
Cereals for Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
        150
              Id.
         151
             Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).




                                                       53
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 181 of 188




       Hain revealed that half (10 of 21) of the finished rice products that Hain tested contained
100 ppb or more of inorganic arsenic—exceeding FDA’s standard for infant rice cereal. One
product contained almost 30% more, registering at 129 ppb inorganic arsenic.




        Hain’s average level of inorganic arsenic in its finished rice foods was 97.62 ppb, which
nearly matches FDA’s dangerously high 100 ppb level for inorganic arsenic for infant rice
cereal.

         Hain claims that it “revised its internal policies and testing standards to conform to
FDA’s non-binding recommendations.” 152 In 2016, FDA instituted draft guidance (which is now
final) for inorganic arsenic in infant rice cereal at the dangerously high level of 100 ppb.
However, Hain has not consistently abided by those limits.

        FDA also learned that Hain’s policy to test ingredients underrepresented the levels of
toxic heavy metals in its finished baby foods. Hain’s finished products contained between 28%
and 93% more inorganic arsenic than Hain estimated they would based on Hain’s ingredient

        152
            Letter from Kelly B. Kramer, Counsel for The Hain Celestial Group, Inc. to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 11,
2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/9_Redacted.pdf).




                                                   54
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 182 of 188




testing method. 153 Hain found higher levels of arsenic in all finished foods tested for this FDA
presentation than were reflected in tests of individual raw ingredients. This revelation means
that every single finished good containing brown rice had more arsenic than the company’s
estimates, which were based on testing the raw ingredients.

        After seeing these results, FDA was put on notice that finished baby foods pose an even
higher risk to babies than reflected in company tests of the raw ingredients that go into those
finished products.

Final Product Data Compared to Raw Ingredient Data, From Hain’s Presentation to FDA 154




        Hain admitted to FDA in its presentation that “Brown Rice Flour testing results do not
appear to be correlated to finished good results data.” 155 They are not correlated because the
finished goods can contain as much as double the amount of arsenic as the raw ingredients.

        153
            Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
        154
              Id.
        155
              Id.




                                                     55
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 183 of 188




        What can account for this increase in inorganic arsenic from the time the ingredients are
tested to the time the products are finished? Hain conveyed to FDA that the cause of the increase
was Hain’s use of a dangerous additive, stating: “Preliminary investigation indicates
Vitamin/Mineral Pre-Mix may be a major contributing factor.” Although this additive may only
make up roughly 2% of the final good, Hain suggested it was still responsible for the spike in the
levels of inorganic arsenic in the finished baby food. 156

       Hain’s finding accords with the Subcommittee’s own. In the test results we reviewed,
Hain used vitamin pre-mix that contained 223 ppb arsenic. 157 This ingredient also contained 352
ppb lead, a matter not even addressed in the FDA presentation.

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entry) 158




       Therefore, naturally occurring toxic heavy metals may not be the only problem causing
dangerous levels of toxic heavy metals in baby foods; rather, baby food producers like Hain are
adding ingredients that have high levels of toxic heavy metals into their products, such as
vitamin/mineral pre-mix.

         FDA did not appear to take any unplanned actions on behalf of babies’ safety after it
received Hain’s presentation. FDA did finalize a previously planned guidance, setting a limit of
100 ppb inorganic arsenic in infant rice cereal. But it did not initiate regulation of additives like
Hain’s vitamin/mineral pre-mix. Moreover, it has not mandated that baby food manufacturers
test finished goods.

        E.          Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                    and Gerber Also Fail to Test Finished Product, Risking an Undercount of
                    Toxic Heavy Metals in Their Finished Baby Foods.

       Hain (Earth’s Best Organic) revealed to FDA that its policy to test only its ingredients,
and not its final product, is underrepresenting the levels of toxic heavy metals in its baby foods.
Unfortunately, Hain is not alone. The majority of baby food manufacturers, including Beech-
Nut and Gerber, employ the same policy of testing only ingredients. 159 That policy recklessly

        156
              Id.
        157
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).
        158
              Id.
         159
             Letter from the President and CEO of Beech-Nut Nutrition Company to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 6,
2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf) (“we do not test
finished goods”); Letter from the Chief Executive Officer of Gerber Products Company to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 19,



                                                       56
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 184 of 188




endangers babies and children and prevents the companies from even knowing the full extent of
the danger presented by their products.

        As the Hain presentation lays bare, ingredient testing does not work. Hain’s finished
baby foods had more arsenic than their ingredients 100% of the time—28-93% more inorganic
arsenic. 160 That means that only testing ingredients gives the false appearance of lower-than-
actual toxic heavy metal levels.

VI.      RECOMMENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS, AND
         REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIKE RICE BELONG IN
         BABY FOOD?

       Baby food manufacturers hold a special position of public trust. Consumers believe that
they would not sell unsafe products. Consumers also believe that the federal government would
not knowingly permit the sale of unsafe baby food. As this staff report reveals, baby food
manufacturers and federal regulators have broken the faith.

        Step one to restoring that trust is for manufacturers to voluntarily and immediately reduce
the levels of toxic heavy metals in their baby foods to as close to zero as possible. If that is
impossible for foods containing certain ingredients, then those ingredients should not be included
in baby foods.

      One example of an ingredient that might not be suitable for baby foods is rice.
Throughout this report, rice appeared at or near the top of every list of dangerous baby foods.

         •           For Hain (Earth’s Best Organic), organic brown rice was the ingredient that tested
                     highest in inorganic arsenic—309 ppb. Indeed, the majority of Hain ingredients
                     that exceeded 100 ppb inorganic arsenic in testing (13 of 24) were organic brown
                     rice flour. 161
         •           For Beech-Nut, the majority of its ingredients that tested over 100 ppb inorganic
                     arsenic (27 of 45) were rice-based (either rice, rice flour, or organic rice). 162




2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/7_Redacted.pdf) (Gerber’s
policy is to “regularly test our ingredients, and periodically test… finished goods”); Hain, Testing And Release
Procedure For Baby Food Ingredients (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/8_Redacted.pdf) (Hain only tests raw
ingredients; their testing policy applies only to ingredients and the vast majority of the testing information they
provided to the Subcommittee was raw ingredient testing.).
         160
            Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
         161
               Id.
         162
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                         57
   Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 185 of 188




        •        A significant number of the Nurture products that exceeded 100 ppb inorganic
                 arsenic were rice products. 163
        •        Gerber used 67 batches of rice flour with over 90 ppb inorganic arsenic. 164

        Further, rice and rice flour constitute a large proportion by volume of the baby foods that
contain them. Therefore, increased toxic heavy metal levels in rice and rice flour could have a
significant impact on the safety of the finished product.

       If certain ingredients, like rice, are highly tainted, the answer is not to simply lower toxic
heavy metal levels as much as possible for those ingredients, the answer is to stop including
them in baby foods. The Subcommittee urges manufacturers to make this change voluntarily.

        Similar considerations must be made for other ingredients that consistently contain higher
levels of toxic heavy metals—ingredients like cinnamon, amylase, BAN 800, and vitamin
premix. Manufacturers suggest that these additives, though high in toxic heavy metals, are not a
concern because they make up a low percentage of the final food product. However, those
manufacturers do not test their final food products, which is the only way to determine safety.
Manufacturers should voluntarily commit to testing all of their finished baby food products, as
opposed to just the ingredients. If they refuse, FDA should require them to do so.

        The Subcommittee recommends the following:

        •        Mandatory Testing: Only one of the companies reviewed by the Subcommittee
                 routinely tests its finished baby foods, even though the industry is aware that toxic
                 heavy metals levels are higher after food processing. Baby food manufacturers
                 should be required by FDA to test their finished products for toxic heavy metals,
                 not just their ingredients.
        •        Labeling: Manufacturers should by required by FDA to report levels of toxic
                 heavy metals on food labels.
        •        Voluntary Phase-Out of Toxic Ingredients: Manufacturers should voluntarily
                 find substitutes for ingredients that are high in toxic heavy metals, or phase out
                 products that have high amounts of ingredients that frequently test high in toxic
                 heavy metals, such as rice.
        •        FDA Standards: FDA should set maximum levels of inorganic arsenic, lead,
                 cadmium, and mercury permitted in baby foods. One level for each metal should
                 apply across all baby foods. The level should be set to protect babies against the
                 neurological effects of toxic heavy metals.
        •        Parental Vigilance: Parents should avoid baby food products that contain
                 ingredients testing high in heavy metals, such as rice products. The
                 implementation of recommendations one through four will give parents the
                 information they need to make informed decisions to protect their babies.

        163
             Nurture, Heavy Metal Test Results For Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
          164
              Gerber, Raw Material Heavy Metal Testing (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).




                                                        58
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 186 of 188




VII.   CONCLUSION

        The Subcommittee’s investigation proves that commercial baby foods contain dangerous
levels of arsenic, lead, mercury, and cadmium. These toxic heavy metals pose serious health
risks to babies and toddlers. Manufacturers knowingly sell these products to unsuspecting
parents, in spite of internal company standards and test results, and without any warning labeling
whatsoever.

        Last year, the Trump administration ignored new information contained in a secret
industry presentation to federal regulators about toxic heavy metals in baby foods. On August 1,
2019, FDA received a secret slide presentation from Hain, the maker of Earth’s Best Organic
baby food, which revealed that finished baby food products contain even higher levels of toxic
heavy metals than estimates based on individual ingredient test results. One heavy metal in
particular, inorganic arsenic, was repeatedly found to be present at 28-93% higher levels than
estimated.

        The time is now for FDA to determine whether there is any safe exposure level for babies
to inorganic arsenic, lead, cadmium, and mercury, to require manufacturers to meet those levels,
and to inform consumers through labels.




                                                59
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD PageFiled
                                                                 187forof
                                                                4/5/2021
                                                                        Record
                                                                           188
                                                                         10:00 AM
                                                                                   Rhonda Barchak, District Clerk
                                                                                   Brazoria County, Texas
                                                                                   111847-CV
                                                                                   Kristie Wiley, Deputy

BGC.13618
                                    CAUSE NO. 111847-CV

 SARAH PALMQUIST, INDIVIDUALLY                   §    IN THE DISTRICT COURT
 AND AS NEXT FRIEND OF E.P., A                   §
 MINOR, AND GRANT PALMQUIST                      §
                                                 §
 v.                                              §    149th JUDICIAL DISTRICT
                                                 §
 THE HAIN CELESTIAL GROUP, INC.,                 §
 AND                                             §
 WHOLE FOODS MARKET, INC.                        §    BRAZORIA COUNTY, TEXAS

                           DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW THE HAIN CELESTIAL GROUP, INC., Defendant named in the above

entitled and numbered cause, and files this its Original Answer, and for same would respectfully

show unto the Court as follows:

                                                I.

                                        GENERAL DENIAL

       Defendant denies each and every, all and singular, the material allegations contained within

Plaintiffs’ pleadings and demands strict proof thereof.

                                                II.

                                         JURY DEMAND

       In accordance with Rule 216 of the Texas Rules of Civil Procedure, Defendant demands a

trial by jury. Simultaneously with the filing of this demand, a jury fee is being paid on behalf of

this Defendant.

       WHEREFORE, PREMISES CONSIDERED, Defendant THE HAIN CELESTIAL

GROUP, INC. prays that the Plaintiffs take nothing by this suit, that Defendant go hence with its

costs without delay, and for such other and further relief, both general and special, at law and in

equity, to which Defendant may show itself justly entitled.
DEFENDANT’S ORIGINAL ANSWER                                                                    Page 1
  Case 4:21-cv-01177 Document 1-1 Filed on 04/09/21 in TXSD Page 188 of 188




                                      Respectfully submitted,

                                      FEE, SMITH, SHARP & VITULLO, L.L.P



                                      BRIAN G. CANO
                                      State Bar No. 24045613
                                      HUGH D. BAKER
                                      State Bar No. 24105452
                                      TARA L. MASON
                                      State Bar No. 24098906
                                      2777 Allen Parkway
                                      Suite 800
                                      Houston, TX 77019
                                      713-362-8300
                                      713-362-8302 [Fax]
                                      bcano@feesmith.com
                                      hbaker@feesmith.com
                                      tmason@feesmith.com

                                      ATTORNEYS FOR DEFENDANT
                                      THE HAIN CELESTIAL GROUP, INC.




                              CERTIFICATE OF SERVICE

         THIS WILL CERTIFY that a true and correct copy of the foregoing instrument has been served
to all attorneys of record in this cause of action on the 5th day of April, 2021.



                                             BRIAN G. CANO




DEFENDANT’S ORIGINAL ANSWER                                                                  Page 2
